
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


JANUS 401(K), PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

Amended and Restated as of January 1, 2009

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page   ARTICLE I
DEFINITIONS  
1.1
 
"Act"
 
 
4
 
1.2
 
"Administrator"
 
 
4
 
1.3
 
"Affiliated Employer"
 
 
4
 
1.4
 
"Aggregate Account"
 
 
4
 
1.5
 
"Anniversary Date"
 
 
4
 
1.6
 
"Beneficiary"
 
 
4
 
1.7
 
"Catch-Up Contribution"
 
 
5
 
1.8
 
"Catch-Up Eligible Participant"
 
 
5
 
1.9
 
"Code"
 
 
5
 
1.10
 
"Company Stock"
 
 
5
 
1.11
 
"Compensation"
 
 
5
 
1.12
 
"Contract" or "Policy"
 
 
6
 
1.13
 
"Deferred Compensation"
 
 
6
 
1.14
 
"Early Retirement Date."
 
 
6
 
1.15
 
"Elective Contribution"
 
 
6
 
1.16
 
"Eligible Employee"
 
 
6
 
1.17
 
"Employee"
 
 
7
 
1.18
 
"Employer"
 
 
7
 
1.19
 
"ESOP"
 
 
7
 
1.20
 
"ESOP Stock Bonus Contributions Account"
 
 
7
 
1.21
 
"Excess Aggregate Contributions"
 
 
7
 
1.22
 
"Excess Contributions"
 
 
7
 
1.23
 
"Excess Deferred Compensation"
 
 
7
 
1.24
 
"Fiduciary"
 
 
8
 

--------------------------------------------------------------------------------



1.25   "Fiscal Year"     8  
1.26
 
"Forfeiture"
 
 
8
 
1.27
 
"Former Participant"
 
 
8
 
1.28
 
"415 Compensation"
 
 
8
 
1.29
 
"414(s) Compensation"
 
 
9
 
1.30
 
"Highly Compensated Employee"
 
 
9
 
1.31
 
"Highly Compensated Participant"
 
 
10
 
1.32
 
"Hour of Service"
 
 
10
 
1.33
 
"Investment Manager"
 
 
10
 
1.34
 
"Janus Stock Fund" ("JNS Fund")
 
 
10
 
1.35
 
"Janus Mutual Fund"
 
 
10
 
1.36
 
"Key Employee"
 
 
11
 
1.37
 
"Late Retirement Date"
 
 
11
 
1.38
 
"Leased Employee"
 
 
11
 
1.39
 
"Non-Elective Contribution"
 
 
12
 
1.40
 
"Non-Highly Compensated Participant"
 
 
12
 
1.41
 
"Non-Key Employee"
 
 
12
 
1.42
 
"Normal Retirement Age"
 
 
12
 
1.43
 
"Normal Retirement Date"
 
 
12
 
1.44
 
"1-Year Break in Service"
 
 
12
 
1.45
 
"Other Investments Account"
 
 
13
 
1.46
 
"Participant"
 
 
13
 
1.47
 
"Participant Direction Procedures"
 
 
13
 
1.48
 
"Participant's Account"
 
 
13
 
1.49
 
"Participant's Combined Account"
 
 
13
 
1.50
 
"Participant's Directed Account"
 
 
13
 
1.51
 
"Participant's Elective Account"
 
 
13
 

--------------------------------------------------------------------------------



1.52   "Participant's Rollover Account"     13  
1.53
 
"Participant's Transfer Account"
 
 
13
 
1.54
 
A "Payroll Withholding Agreement"
 
 
14
 
1.55
 
"Plan," "Plan and Trust" and "Trust"
 
 
14
 
1.56
 
"Plan Year"
 
 
14
 
1.57
 
"Pre-Tax Elective Deferral Account"
 
 
15
 
1.58
 
"Pre-Tax Elective Deferrals"
 
 
15
 
1.59
 
"Qualified Non-Elective Contribution"
 
 
15
 
1.60
 
"Regulation"
 
 
15
 
1.61
 
"Roth Elective Deferral Account"
 
 
15
 
1.62
 
"Roth Elective Deferrals"
 
 
15
 
1.63
 
"Retired Participant"
 
 
15
 
1.64
 
"Retirement Date"
 
 
15
 
1.65
 
"Terminated Participant"
 
 
15
 
1.66
 
"Top Heavy Plan"
 
 
15
 
1.67
 
"Top Heavy Plan Year"
 
 
15
 
1.68
 
"Top-Paid Group"
 
 
15
 
1.69
 
"Total and Permanent Disability"
 
 
16
 
1.70
 
"Trustee"
 
 
16
 
1.71
 
"Trust Fund"
 
 
16
 
1.72
 
"Valuation Date"
 
 
16
 
1.73
 
"Vested"
 
 
16
 
1.74
 
"Year of Service"
 
 
16
 
ARTICLE II
ADMINISTRATION
 
2.1
 
ADMINISTRATOR
 
 
16
 
2.2
 
POWERS AND DUTIES OF THE ADMINISTRATOR
 
 
17
 
2.3
 
ACTIONS OF THE ADMINISTRATOR
 
 
17
 

--------------------------------------------------------------------------------



2.4   RELIANCE ON ADMINISTRATOR AND PLAN SPONSOR     17  
2.5
 
REPORTS TO PARTICIPANTS
 
 
18
 
2.6
 
BOND
 
 
18
 
2.7
 
COMPENSATION OF ADMINISTRATOR
 
 
18
 
2.8
 
CLAIMS PROCEDURE
 
 
18
 
2.9
 
UNCLAIMED BENEFITS
 
 
18
 
2.10
 
FIDUCIARY RESPONSIBILITY
 
 
19
 
2.11
 
EXPENSES OF ADMINISTRATION
 
 
19
 
2.12
 
DISTRIBUTION AUTHORITY
 
 
19
 
2.13
 
MEMBER'S COMPENSATION, EXPENSES
 
 
20
 
2.14
 
TERM
 
 
20
 
2.15
 
POWERS
 
 
20
 
2.16
 
GENERAL
 
 
20
 
2.17
 
FUNDING POLICY
 
 
21
 
2.18
 
MANNER OF ACTION
 
 
21
 
2.19
 
AUTHORIZED REPRESENTATIVE
 
 
21
 
2.20
 
INTERESTED MEMBER
 
 
21
 
2.21
 
UNCLAIMED ACCOUNT PROCEDURE
 
 
21
 
2.22
 
INVESTMENT MANAGER
 
 
22
 
ARTICLE III
ELIGIBILITY
 
3.1
 
CONDITIONS OF ELIGIBILITY
 
 
22
 
3.2
 
EFFECTIVE DATE OF PARTICIPATION
 
 
22
 
3.3
 
DETERMINATION OF ELIGIBILITY
 
 
23
 
3.4
 
TERMINATION OF ELIGIBILITY
 
 
23
 
3.5
 
OMISSION OF ELIGIBLE EMPLOYEE
 
 
23
 
3.6
 
INCLUSION OF INELIGIBLE EMPLOYEE
 
 
23
 
3.7
 
REHIRED EMPLOYEES AND BREAKS IN SERVICE
 
 
23
 

--------------------------------------------------------------------------------



ARTICLE IV
CONTRIBUTION AND ALLOCATION  
4.1
 
FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION
 
 
24
 
4.2
 
PARTICIPANT'S SALARY REDUCTION ELECTION
 
 
25
 
4.3
 
TIME OF PAYMENT OF EMPLOYER CONTRIBUTION
 
 
29
 
4.4
 
ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS
 
 
29
 
4.5
 
ACTUAL DEFERRAL PERCENTAGE TESTS
 
 
32
 
4.6
 
ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS
 
 
35
 
4.7
 
ACTUAL CONTRIBUTION PERCENTAGE TESTS
 
 
38
 
4.8
 
ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS
 
 
39
 
4.9
 
MAXIMUM ANNUAL ADDITIONS
 
 
41
 
4.10
 
ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS
 
 
44
 
4.11
 
PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS
 
 
45
 
4.12
 
ROLLOVERS FROM OTHER PLANS
 
 
46
 
4.13
 
DIRECTED INVESTMENT ACCOUNT
 
 
47
 
4.14
 
QUALIFIED MILITARY SERVICE
 
 
48
 
ARTICLE V
FUNDING AND INVESTMENT POLICY
 
5.1
 
GENERAL POWERS OF THE ADMINISTRATOR
 
 
48
 
5.2
 
DIRECTION OF INVESTMENT
 
 
49
 
5.3
 
VALUATION PROCEDURE
 
 
50
 
5.4
 
ESOP DIVERSIFICATION
 
 
51
 
5.5
 
RESERVED. 
 
 
51
 
5.6
 
DIVIDENDS
 
 
51
 
ARTICLE VI
VALUATIONS
 
6.1
 
VALUATION OF THE TRUST FUND
 
 
51
 
6.2
 
METHOD OF VALUATION
 
 
52
 

--------------------------------------------------------------------------------



ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS  
7.1
 
DETERMINATION OF BENEFITS UPON RETIREMENT
 
 
52
 
7.2
 
DETERMINATION OF BENEFITS UPON DEATH
 
 
52
 
7.3
 
DETERMINATION OF BENEFITS IN EVENT OF DISABILITY
 
 
54
 
7.4
 
DETERMINATION OF BENEFITS UPON TERMINATION
 
 
54
 
7.5
 
DISTRIBUTION OF BENEFITS
 
 
55
 
7.6
 
HOW PLAN BENEFIT WILL BE DISTRIBUTED
 
 
57
 
7.7
 
REQUIRED MINIMUM DISTRIBUTIONS
 
 
57
 
7.8
 
DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL
 
 
60
 
7.9
 
LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN
 
 
60
 
7.10
 
PRE-RETIREMENT DISTRIBUTION
 
 
60
 
7.11
 
ADVANCE DISTRIBUTION FOR HARDSHIP
 
 
60
 
7.12
 
QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION
 
 
62
 
7.13
 
CORRECTIVE DISTRIBUTIONS
 
 
62
 
ARTICLE VIII
TRUSTEE
 
8.1
 
BASIC RESPONSIBILITIES OF THE TRUSTEE
 
 
62
 
8.2
 
INVESTMENT POWERS AND DUTIES OF THE TRUSTEE
 
 
63
 
8.3
 
OTHER POWERS OF THE TRUSTEE
 
 
64
 
8.4
 
LOANS TO PARTICIPANTS
 
 
66
 
8.5
 
VOTING COMPANY STOCK
 
 
67
 
8.6
 
DUTIES OF THE TRUSTEE REGARDING PAYMENTS
 
 
68
 
8.7
 
TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES
 
 
68
 
8.8
 
ANNUAL REPORT OF THE TRUSTEE
 
 
68
 
8.9
 
AUDIT
 
 
69
 
8.10
 
RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE
 
 
69
 
8.11
 
TRANSFER OF INTEREST
 
 
70
 

--------------------------------------------------------------------------------



8.12   TRUSTEE INDEMNIFICATION     70  
8.13
 
DIRECT ROLLOVER
 
 
70
 
ARTICLE IX
AMENDMENT, TERMINATION AND MERGERS
 
9.1
 
AMENDMENT
 
 
71
 
9.2
 
TERMINATION
 
 
72
 
9.3
 
MERGER, CONSOLIDATION OR TRANSFER OF ASSETS
 
 
72
 
ARTICLE X
TOP HEAVY
 
10.1
 
TOP HEAVY PLAN REQUIREMENTS
 
 
72
 
10.2
 
DETERMINATION OF TOP HEAVY STATUS
 
 
72
 
ARTICLE XI
MISCELLANEOUS
 
11.1
 
PARTICIPANT'S RIGHTS
 
 
74
 
11.2
 
ALIENATION
 
 
75
 
11.3
 
CONSTRUCTION OF PLAN
 
 
75
 
11.4
 
GENDER AND NUMBER
 
 
75
 
11.5
 
LEGAL ACTION
 
 
76
 
11.6
 
PROHIBITION AGAINST DIVERSION OF FUNDS
 
 
76
 
11.7
 
EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE
 
 
76
 
11.8
 
INSURER'S PROTECTIVE CLAUSE
 
 
76
 
11.9
 
RECEIPT AND RELEASE FOR PAYMENTS
 
 
77
 
11.10
 
ACTION BY THE EMPLOYER
 
 
77
 
11.11
 
NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY
 
 
77
 
11.12
 
HEADINGS
 
 
77
 
11.13
 
ELECTRONIC MEDIA
 
 
77
 
11.14
 
PLAN CORRECTION
 
 
78
 
11.15
 
APPROVAL BY INTERNAL REVENUE SERVICE
 
 
78
 
11.16
 
UNIFORMITY
 
 
78
 

--------------------------------------------------------------------------------



11.17   SECURITIES AND EXCHANGE COMMISSION APPROVAL     78  
ARTICLE XII
PARTICIPATING EMPLOYERS
 
12.1
 
ADOPTION BY OTHER EMPLOYERS
 
 
78
 
12.2
 
REQUIREMENTS OF PARTICIPATING EMPLOYERS
 
 
79
 
12.3
 
DESIGNATION OF AGENT
 
 
79
 
12.4
 
EMPLOYEE TRANSFERS
 
 
79
 
12.5
 
PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES
 
 
79
 
12.6
 
AMENDMENT
 
 
79
 
12.7
 
DISCONTINUANCE OF PARTICIPATION
 
 
79
 
12.8
 
ADMINISTRATOR'S AUTHORITY
 
 
80
 

--------------------------------------------------------------------------------





JANUS 401(K), PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

        THIS AGREEMENT, hereby made and entered into this day
of                                    , by and between Janus Capital Group Inc.
(herein referred to as the "Employer") and The Charles Schwab Trust Company
(herein referred to as the "Trustee").

WITNESSETH:

        WHEREAS, the Employer heretofore established the Stilwell Financial Inc.
Employee Stock Ownership Plan, originally effective October 1, 1999, and the
Stilwell Financial Inc. 401(k) and Profit Sharing Plan, originally effective
July 12, 2000, which plans were amended and restated into the Stilwell
Financial Inc. 401(k), Profit Sharing and Employee Stock Ownership Plan (the
"Plan"), as amended and restated effective November 1, 2001. The undersigned
plan document is an amendment and restatement of said Plan effective as of
January 1, 2007; and

        WHEREAS, under the terms of the Plan, the Employer has the ability to
amend the Plan, provided the Trustee joins in such amendment, if the provisions
of the Plan affecting the Trustee are amended; and

        WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;

        NOW, THEREFORE, effective January 1, 2007, except as otherwise provided,
the Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:

BACKGROUND

        The general purpose of this Plan and Trust is to provide, in accordance
with its provisions, a tax qualified, defined contribution plan providing
retirement and related benefits for eligible employees of the Company, Janus
Capital Group Inc. Among others, it is a purpose of this Plan to align the
economic interests of the Company and its employees by making available to those
who are eligible to participate in the Plan a tax advantaged opportunity to
acquire equity in the Company through investment in the JNS Fund and to acquire
shares of any or all of the retail mutual funds to which the Company is an
advisor.

        Stilwell Financial Inc. established, effective as of July 12, 2000, the
Stilwell Financial Inc. 401(k) and Profit Sharing Plan ("401(k) Plan") for the
administration and distribution of (i) amounts transferred to the 401(k) Plan
from the Kansas City Southern Industries, Inc. 401(k) Plan and the Kansas City
Southern Industries, Inc. Profit Sharing Plan on behalf of current and former
employees of Stilwell Financial Inc. and its subsidiaries and (ii) contributions
to be made by the Employers for the purpose of providing retirement benefits to
eligible employees of Stilwell Financial Inc. and its subsidiaries.

        Immediately prior to July 12, 2000, Stilwell Financial Inc. and its
subsidiaries were members of the controlled group of corporations (within the
meaning of Code § 414(b)) that included Kansas City Southern Industries, Inc. As
of July 12, 2000, all of the shares of Stilwell Financial Inc. held by Kansas
City Southern Industries, Inc. were distributed to the shareholders as a spin
off dividend and Stilwell Financial Inc. and its subsidiaries thereby ceased to
be members of the controlled group of corporations that included Kansas City
Southern Industries Inc.

        Prior to July 12, 2000, eligible employees of Stilwell Financial Inc.
participated in the Kansas City Southern Industries, Inc. 401(k) Plan and the
Kansas City Southern Industries, Inc. Profit Sharing Plan. As of the July 12,
2000, the Kansas City Southern Industries, Inc. 401(k) Plan was split into two
separate plans: (1) a 401(k) plan, together with a profit sharing plan
component, providing benefits to

1

--------------------------------------------------------------------------------




eligible employees of Stilwell Financial Inc. and its subsidiaries, to which
were transferred the assets of the Kansas City Southern Industries, Inc. 401(k)
Plan and the Kansas City Southern Industries, Inc. Profit Sharing Plan allocable
to employees and former employees of Stilwell Financial Inc. and its
subsidiaries, and which is known as the Stilwell Financial Inc. 401(k) and
Profit Sharing Plan; and (2) a 401(k) plan providing benefits to employees of
Kansas City Southern Industries Inc. and certain of its affiliates other than
Stilwell Financial Inc. and its subsidiaries, and which continued to be known as
the Kansas City Southern Industries, Inc. 401(k) Plan. As of July 12, 2000,
Kansas City Southern Industries, Inc. also continued to maintain the Kansas City
Southern Industries, Inc. Profit Sharing Plan, which continued to hold assets
allocable to employees and former employees of Kansas City Southern
Industries, Inc. and certain of its affiliates other than Stilwell
Financial Inc. and its subsidiaries.

        Effective as of July 12, 2000, employees of Stilwell Financial Inc. and
its subsidiaries ceased to be eligible to continue active participation in the
Kansas City Southern Industries, Inc. Plans. Effective as of July 12, 2000, the
401(k) Plan was established by Stilwell Financial Inc. as a successor to the
Kansas City Southern Industries, Inc. Plans to provide retirement benefits for
eligible employees who continue employment with or become employed by Stilwell
Financial Inc. and its subsidiaries following July 12, 2000.

        Prior to January 1, 2001, Janus Capital Corporation sponsored the Janus
Capital Corporation Profit Sharing Plan in which eligible employees of Janus
Capital Corporation, Janus Service Corporation and Janus Capital International
Limited (collectively, "Janus") participated, and Berger LLC sponsored the
Berger 401(k) Profit Sharing Plan in which eligible employees participated.
Effective as of January 1, 2001, the Janus Capital Corporation Profit Sharing
Plan and the Berger 401(k) Profit Sharing Plan were merged into the 401(k) Plan.

        The provisions of the 401(k) Plan, as previously amended and restated
effective as of January 1, 2001, apply to an Employee who is employed by an
Employer on or after January 1, 2001, and to any other Employee (i) who was
employed by an Employer before July 12, 2000, whose Account was transferred from
either of the Kansas City Southern Industries, Inc. Plans to this Plan and who
continues to have an Account in this Plan as of January 1, 2001, or (ii) who was
employed by an Employer before January 1, 2001, and whose Account was
transferred from the Janus Capital Corporation Profit Sharing Plan or the Berger
401(k) Profit Sharing Plan to the 401(k) Plan. If a Participant whose Account
was transferred from either of the Kansas City Southern Industries, Inc. Plans
to the 401(k) Plan as of July 12, 2000, terminated employment from his last
Employer prior to such date, or if a Participant whose Account is transferred
from the Janus Capital Corporation Profit Sharing Plan or the Berger Plan to the
401(k) Plan as of January 1, 2001, terminated employment from his last Employer
prior to January 1, 2001, the terms of this Plan, as amended and restated
effective as of January 1, 2001, shall govern the maintenance and distribution
of such Participant's Account on and after January 1, 2001, and the terms of
this Plan shall govern the maintenance and distribution of his Account on and
after November 1, 2001, but in all other respects the benefits to which such
Participant is entitled shall be determined under the terms of the Kansas City
Southern Industries, Inc. 401(k) Plan, Kansas City Southern Industries, Inc.
Profit Sharing Plan, Janus Capital Corporation Profit Sharing Plan or Berger
401(k) Profit Sharing Plan, as applicable, as in effect on the date of the
Employee's termination of employment.

        Stilwell Financial Inc. established, effective as of October 1, 1999,
the Stilwell Financial Inc. Employee Stock Ownership Plan for the administration
and distribution of (i) accounts transferred to the Plan from the Kansas City
Southern Industries, Inc. Employee Stock Ownership Plan on behalf of current and
former employees of Stilwell Financial Inc. and its subsidiaries, and
(ii) contributions to be made by the Employers that are members of the Stilwell
Financial Inc. for the purpose of providing retirement benefits to eligible
employees.

2

--------------------------------------------------------------------------------



        As of October 1, 1999, and thereafter through the period ending
immediately prior to July 12, 2000, the members of the Stilwell Financial Inc.
were members of the controlled group of corporations (within the meaning of Code
§ 414(b)) that includes Kansas City Southern Industries, Inc. As of July 12,
2000, all of the shares of Stilwell Financial Inc. held by Kansas City Southern
Industries, Inc. were distributed to the shareholders of Kansas City Southern
Industries, Inc. as a spin off dividend (such transaction being referred to
herein as the "Spinoff') and the members of the Stilwell Group thereby ceased to
be members of the controlled group of corporations that includes Kansas City
Southern Industries, Inc.

        Prior to October 1, 1999, eligible employees of Stilwell Financial Inc.
participated in the Kansas City Southern Industries, Inc. Employee Stock
Ownership Plan. As of October 1, 1999, the Kansas City Southern Industries, Inc.
Employee Stock Ownership Plan was split into two separate plans: (1) an employee
stock ownership plan providing benefits to eligible employees of Stilwell
Financial Inc., to which were transferred the assets of the Kansas City Southern
Industries, Inc. Employee Stock Ownership Plan allocable to employees and former
employees of Stilwell Financial Inc., and which is known as the Stilwell
Financial Inc. Employee Stock Ownership Plan ("ESOP"); and (2) an employee stock
ownership plan providing benefits to employees of Kansas City Southern
Industries, Inc. and certain of its affiliates, which continued to hold the
assets of the Kansas City Southern Industries, Inc. Employee Stock Ownership
Plan allocable to eligible employees and former employees, and which continued
to be known as the Kansas City Southern Industries, Inc. Employee Stock
Ownership Plan.

        Effective as of October 1, 1999, employees of the Stilwell
Financial Inc. and its subsidiaries ceased to be eligible to continue active
participation in the Kansas City Southern Industries, Inc. Employee Stock
Ownership Plan. Effective as of October 1, 1999, the Stilwell Financial Inc.
Employee Stock Ownership Plan was established by Stilwell Financial Inc. as a
successor to the Kansas City Southern Industries, Inc. Employee Stock Ownership
Plan to provide retirement benefits for eligible employees who continue
employment with or become employed by Stilwell Financial Inc. following
October 1, 1999.

        As a result of the Spinoff, Participants' Accounts under the ESOP held
both Kansas City Southern Industries, Inc. shares and shares of common stock of
Stilwell Financial Inc. that were received as dividends with respect to such
Kansas City Southern Industries, Inc. shares, and are Employer Securities.
Following the Spinoff, all of the Kansas City Southern Industries, Inc. shares
allocated to Participants' Accounts were sold and the sales proceeds reinvested
in shares of common stock of Stilwell Financial Inc.

        Prior to January 1, 2001, the Stilwell Financial Inc. Employee Stock
Ownership Plan was intended to be an employee stock ownership plan, and to
qualify as such under Section 4975(e)(7) of the Code and under Treasury
Regulation Section 54.4975-11. Effective as of January 1, 2001, the Stilwell
Financial Inc. Employee Stock Ownership Plan was amended and restated , and as
so amended and restated, the Plan (i) was and is intended to be a stock bonus
plan, and to qualify as such under Section 401(a) of the Code (including
Section 401(a)(23) of the Code) and applicable Treasury Regulations, (ii) was
and is not intended to be an employee stock ownership plan within the meaning of
Section 4975(e)(7) of the Code, and (iii) was and is intended to satisfy the
requirements of Treasury Regulation Section 54.4975-11 (including the
requirement to provide participants with nonterminable protections and rights
set forth in Treasury Regulation Section 54.4975-11(a)(3)) necessary to maintain
the qualification of the Plan as an employee stock ownership plan under
Section 4975(e)(7) of the Code and Treasury Regulation Section 54.4975-11 with
respect to all periods prior to January 1, 2001.

        Effective as of January 1, 2001, Berger LLC became a participating
Employer under the Stilwell Financial Inc. Employee Stock Ownership Plan.

        The provisions of the Stilwell Financial Inc. Employee Stock Ownership
Plan, as amended and restated effective as of January 1, 2001, apply to an
Employee who is employed by an Employer on or

3

--------------------------------------------------------------------------------




after January 1, 2001, and to any other Employee who was employed by an Employer
before the October 1, 1999, whose Account was transferred from the Kansas City
Southern Industries Inc. Employee Stock Ownership Plan to the Stilwell
Financial Inc. Employee Stock Ownership Plan and who continued to have an
Account in the Stilwell Financial Inc. Employee Stock Ownership Plan as of
January 1, 2001. If a Participant whose Account was transferred from the Kansas
City Southern Industries Inc. Employee Stock Ownership Plan to the Stilwell
Financial Inc. Employee Stock Ownership Plan as of October 1, 1999, terminated
employment from his last Employer prior to such date, the terms of the Stilwell
Financial Inc. Employee Stock Ownership Plan, as amended and restated effective
as of January 1, 2001, shall govern the maintenance and distribution of his
Account on and after January 1, 2001, and the term of the Plan shall govern the
maintenance and distribution of his Account on and after November 1, 2001, but
in all other respects the benefits to which he is entitled shall be determined
under the terms of the Kansas City Southern Industries Inc. Employee Stock
Ownership Plan as in effect on the date of the Employee's termination of
employment.

        The Stilwell Financial Inc. 401(k), Profit Sharing and Employee Stock
Ownership Plan, as amended and restated November 1, 2002, has been amended from
time to time by amendments numbered 1 through 10, including a change in the name
of the Plan Sponsor to Janus Capital Group Inc. and a change in the Plan Name to
Janus Capital Group Inc. 401(k), Profit Sharing and Employee Stock Ownership
Plan. This document is an amendment and restatement of the Plan effective as of
January 1, 2008. The provisions of the amendment and restatement shall apply to
all persons who are Participants or beneficiaries on or after January 1, 2008,
except that the vested benefit of any such person who terminated employment
prior to January 1, 2008, shall be determined pursuant to the Plan provisions in
effect at the time of such termination of employment.


ARTICLE I
DEFINITIONS


        1.1   "Act" means the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

        1.2   "Administrator" means, unless changed by the Employer pursuant to
Section 2.1, the Plan Advisory Committee.

        1.3   "Affiliated Employer" means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

        1.4   "Aggregate Account" means, with respect to each Participant, the
value of all accounts maintained on behalf of a Participant, whether
attributable to Employer or Employee contributions, subject to the provisions of
Section 10.2.

        1.5   "Anniversary Date" means the last day of the Plan Year.

        1.6   "Beneficiary" means the person (or entity) to whom the share of a
deceased Participant's interest in the Plan is payable.

4

--------------------------------------------------------------------------------



        1.7   "Catch-Up Contribution" means, effective January 1, 2002, Deferred
Compensation made to the Plan by a Catch-Up Eligible Participant during any
taxable year of such Participant that is in excess of the following:

        (a)   a statutory limit on Deferred Compensation or "annual additions"
provided in Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2)
(without regard to Code Section 457(b)(3), as applicable; or

        (b)   a Plan limit on Deferred Compensation which is not a limit
provided in (a) above.

        1.8   "Catch-Up Eligible Participant" means, effective January 1, 2002,
a Participant who:

        (a)   is eligible to defer Compensation pursuant to Section 4.2; and

        (b)   will attain age 50 or higher before the end of the Employee's
taxable year.

        1.9   "Code" means the Internal Revenue Code of 1986, as amended or
replaced from time to time.

        1.10 "Company Stock" means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradeable on an established
securities market. If there is no common stock which meets the foregoing
requirement, the term "Company Stock" means common stock issued by the Employer
(or by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights equal to or in excess of:
(A) that class of common stock of the Employer (or of any other such
corporation) having the greatest voting power, and (B) that class of common
stock of the Employer (or of any other such corporation) having the greatest
dividend rights. Noncallable preferred stock shall be deemed to be "Company
Stock" if such stock is convertible at any time into stock which constitutes
"Company Stock" hereunder and if such conversion is at a conversion price which
(as of the date of the acquisition by the Trust) is reasonable. For purposes of
the preceding sentence, pursuant to Regulations, preferred stock shall be
treated as noncallable if after the call there will be a reasonable opportunity
for a conversion which meets the requirements of the preceding sentence.

        1.11 "Compensation" means, for purposes of Employee pre-tax
contributions made under Section 4.2 and the matching contribution made under
Section 4.1(b), amounts paid to an Eligible Employee by a Participating Employer
as "Regular Pay". For any Plan Year, only the amounts paid to the Eligible
Employee during the Plan Year and while the individual is an Eligible Employee
under the Plan shall be taken into account, such that, for example, no amount
paid to the Participant following termination of his or her employment with the
Employer or an Affiliated Employer shall be taken into account as Compensation.
Notwithstanding anything in this definition to the contrary, in each Plan Year
and for each Eligible Employee, no amount in excess of the applicable limitation
under Code Section 401(a)(17) may be considered Compensation. For the Plan Year
commencing January 1, 2007, this limitation is $225,000.

        Regular Pay is any amount paid to the Eligible Employee as base salary,
bonus (other than a retention bonus), overtime or commissions, except that for
purposes of determining Compensation of a self-employed individual, "Regular
Pay" means (i) each guaranteed payment from the Participating Employer
representing base compensation, bonus (other than a retention bonus) or
commissions, provided such amounts are attributable to the Plan Year, and
provided further that such amounts are received by the self-employed individual
within 15 days of the close of the Plan Year that is part of the Eligible
Employee's "Earned Income", and (ii) an amount attributable to Compensation for
a Plan Year and paid within 15 days of the close of the Plan Year shall be
treated as paid on the last day of the Plan Year.

        Compensation shall include Regular Pay amounts contributed by the
Participating Employer on behalf of the Eligible Employee, pursuant to a salary
reduction agreement, which are not included in

5

--------------------------------------------------------------------------------




gross income of the Employee or self-employed individual due to Code
Section 125, 132(f)(4), 402(e)(3), 402(h), 402(k), 403(b) or 457(b), and
(ii) shall exclude the following amounts that otherwise would constitute wages:
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, welfare benefits, option exercise income
and income realized pursuant to vesting under Code Section 83.

        For purposes of determining Compensation of a Self-Employed Individual
for a Plan Year, "Earned Income" means net earnings from self-employment as
defined in Code Section 1402(a).

        1.12 "Contract" or "Policy" means any life insurance policy, retirement
income policy or annuity policy (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.

        1.13 "Deferred Compensation" with respect to any Participant means the
amount of the Participant's total Compensation which has been contributed to the
Plan in accordance with the Participant's deferral election pursuant to
Section 4.2 excluding any such amounts distributed as excess "annual additions"
pursuant to Section 4.10. Deferred Compensation (including Catch-Up
Contributions) shall not exceed "415 Compensation." The term "Deferred
Compensation" includes Pre-Tax Elective Deferrals and Roth Elective Deferrals.

        1.14 "Early Retirement Date." This Plan does not provide for a
retirement date prior to Normal Retirement Date.

        1.15 "Elective Contribution" means the Employer contributions to the
Plan of Deferred Compensation excluding any such amounts distributed as excess
"annual additions" pursuant to Section 4.10. In addition, any Employer Qualified
Non-Elective Contribution made pursuant to Section 4.6(c) which is used to
satisfy the "Actual Deferral Percentage" tests shall be considered an Elective
Contribution for purposes of the Plan. Any contributions deemed to be Elective
Contributions (whether or not used to satisfy the "Actual Deferral Percentage"
tests or the "Actual Contribution Percentage" tests) shall be subject to the
requirements of Sections 4.2(b) and 4.2(c) and shall further be required to
satisfy the nondiscrimination requirements of Regulation 1.401(k)-1(b)(5) and
Regulation 1.401(m)-1(b)(5), the provisions of which are specifically
incorporated herein by reference.

        1.16 "Eligible Employee" means any Employee, except as provided below.
The following Employees shall not be eligible to participate in this Plan:

        (a)   Employees of Affiliated Employers, unless such Affiliated
Employers have specifically adopted this Plan in writing, and, provided further,
that such Employee is not excluded from participation under any of
paragraphs (b) through (g). Appendix A sets forth the list of Affiliated
Employers that currently are adopting employers.

        (b)   Individuals who are not reported on the payroll records of the
Employer or the Affiliated Employer as common law employees. In particular, it
is expressly intended that individuals who are independent contractors or who
are employees of third-party agencies or in a similar status, or partners or
other self-employed individuals who are treated as independent contractors, are
not Eligible Employees and are excluded from Plan participation even if a court
or administrative agency determines that such individuals are common law
employees.

        (c)   Employees who are Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2).

        (d)   Employees whose employment is governed by the terms of a
collective bargaining agreement between Employee representatives (within the
meaning of Code Section 7701(a)(46)) and the Employer under which retirement
benefits were the subject of good faith bargaining between the parties, unless
such agreement expressly provides for coverage in this Plan.

6

--------------------------------------------------------------------------------





        (e)   Employees who are nonresident aliens (within the meaning of Code
Section 7701(b)(1)(B)).

        (f)    Employees classified by the Employer as interns.

        (g)   Employees who are employed outside the United States or who are
transferred to the United States from regular employment with the Employer or an
Affiliated Employer, and who, participate in a retirement plan sponsored by the
Employer or an Affiliated Employer outside the United States and accrue benefits
funded by the Employer or the Affiliated Employer in such plan.

        1.17 "Employee" means any person who is employed by the Employer or
Affiliated Employer. Employee shall include Leased Employees within the meaning
of Code Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are
covered by a plan described in Code Section 414(n)(5) and such Leased Employees
do not constitute more than 20% of the recipient's non-highly compensated work
force. The term "Employee" shall include any service provider of an Affiliated
Employer, who also is a partner or member of such Affiliated Employer and thus
considered a self-employed individual under the Code.

        1.18 "Employer" means Janus Capital Group Inc. and any successor which
shall maintain this Plan; and any predecessor which has maintained this Plan.
The Employer is a corporation with principal offices in the State of Missouri.
In addition, where appropriate, the term Employer shall include any
Participating Employer (as defined in Section 12.1) which shall adopt this Plan.

        1.19 "ESOP" means an employee stock ownership plan that meets the
requirements of Code Section 4975(e)(7) and Regulation 54.4975-11.

        1.20 "ESOP Stock Bonus Contributions Account" means the account of a
Participant which is credited with the shares of the Participant's ESOP Stock
Bonus Contributions purchased and paid for by the Trust Fund or contributed to
the Trust Fund.

        1.21 "Excess Aggregate Contributions" means, with respect to any Plan
Year, the excess of the aggregate amount of the Employer matching contributions
made pursuant to Section 4.1(b) and any qualified non-elective contributions or
elective deferrals taken into account pursuant to Section 4.7(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 4.7(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual contribution ratios beginning with the
highest of such ratios). Such determination shall be made after first taking
into account corrections of any Excess Deferred Compensation pursuant to
Section 4.2 and taking into account any adjustments of any Excess Contributions
pursuant to Section 4.6.

        1.22 "Excess Contributions" means, with respect to a Plan Year, the
excess of Elective Contributions used to satisfy the "Actual Deferral
Percentage" tests made on behalf of Highly Compensated Participants for the Plan
Year over the maximum amount of such contributions permitted under
Section 4.5(a) (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Participants in order of the actual deferral ratios
beginning with the highest of such ratios). Excess Contributions shall be
treated as an "annual addition" pursuant to Section 4.9(b).

        1.23 "Excess Deferred Compensation" means, with respect to any taxable
year of a Participant, the excess of the aggregate amount of such Participant's
Deferred Compensation and the elective deferrals pursuant to Section 4.2(e)
actually made on behalf of such Participant for such taxable year, over the
dollar limitation provided for in Code Section 402(g), which is incorporated
herein by reference. Excess Deferred Compensation shall be treated as an "annual
addition" pursuant to Section 4.9(b) when contributed to the Plan unless
distributed to the affected Participant not later than the first
April 15th following the close of the Participant's taxable year. Additionally,
for purposes of

7

--------------------------------------------------------------------------------




Sections 10.2 and 4.4(g), Excess Deferred Compensation shall continue to be
treated as Employer contributions even if distributed pursuant to
Section 4.2(e). However, Excess Deferred Compensation of Non-Highly Compensated
Participants is not taken into account for purposes of Section 4.5(a) to the
extent such Excess Deferred Compensation occurs pursuant to Section 4.2(d).

        1.24 "Fiduciary" means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

        1.25 "Fiscal Year" means the Employer's accounting year of 12 months
commencing on January 1 of each year and ending the following December 31.

        1.26 "Forfeiture" means that portion of a Participant's Account that is
not Vested, and occurs on the earlier of:

        (a)   the distribution of the entire Vested portion of the Participant's
Account of a Former Participant who has severed employment with the Employer, or

        (b)   the last day of the Plan Year in which a Former Participant who
has severed employment with the Employer incurs five (5) consecutive 1-Year
Breaks in Service.

        Regardless of the preceding provisions, if a Former Participant is
eligible to share in the allocation of Employer contributions or Forfeitures in
the year in which the Forfeiture would otherwise occur, then the Forfeiture will
not occur until the end of the first Plan Year for which the Former Participant
is not eligible to share in the allocation of Employer contributions or
Forfeitures. Furthermore, the term "Forfeiture" shall also include amounts
deemed to be Forfeitures pursuant to any other provision of this Plan.

        1.27 "Former Participant" means a person who has been a Participant, but
who has ceased to be a Participant for any reason.

        1.28 "415 Compensation" with respect to any Participant means such
Participant's wages as defined in Code Section 3401(a) and all other payments of
compensation by the Employer (in the course of the Employer's trade or business)
for a Plan Year for which the Employer is required to furnish the Participant a
written statement under Code Sections 6041(d), 6051(a)(3) and 6052. "415
Compensation" must be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).

        Notwithstanding the above, the determination of 415 Compensation shall
be made by:

        (a)   including any elective deferral (as defined in Code
Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant by reason of Code Sections 125, 132(0(4) and
457. For this purpose, amounts not includible in gross income under Code
Section 125 shall be deemed to include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that the Participant has other health coverage, provided the
Employer does not request or collect information regarding the Participant's
other health coverage as part of the enrollment process for the health plan.

        (b)   including any "regular pay," "leave cashouts" and "deferred
compensation" to the extent such amounts are paid by the later of 21/2 months
after severance from employment or by the end of the Plan Year that includes the
date of such severance from employment.

8

--------------------------------------------------------------------------------



        (c)   including any payments to an individual who does not currently
perform services for the Employer by reason of qualified military service (as
that term is used in Code Section 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service.

        (d)   For purposes of Section 4.4(g), excluding Catch-Up contributions.

        For purposes of this Section the following definitions shall apply:

        (a)   "Regular pay" means any regular compensation for services during
the Participant's regular working hours, or compensation for services outside
the Participant's regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments that would have
been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Employer.

        (b)   "Leave cashouts" are amounts that are payment for unused accrued
bona fide sick, vacation, or other leave that would have been included in the
definition of 415 Compensation if they were paid prior to the Participant's
severance from employment, but only if the Participant would have been able to
use the leave if employment had continued.

        (c)   "Deferred Compensation" is compensation that would have been
included in the definition of 415 Compensation if it had been paid prior to the
Participant's severance from employment and is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the Participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
Participant's gross income.

        1.29 "414(s) Compensation" means any definition of compensation that
satisfies the nondiscrimination requirements of Code Section 414(s) and the
Regulations thereunder. The period for determining 414(s) Compensation must be
either the Plan Year or the calendar year ending with or within the Plan Year.
An Employer may further limit the period taken into account to that part of the
Plan Year or calendar year in which an Employee was a Participant in the
component of the Plan being tested. The period used to determine 414(s)
Compensation must be applied uniformly to all Participants for the Plan Year.

        1.30 "Highly Compensated Employee" means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:

        (a)   was a "five percent owner" as defined in Section 1.34(b) at any
time during the "determination year" or the "look-back year"; or

        (b)   for the "look-back year" had "415 Compensation" from the Employer
in excess of $80,000 and were in the Top Paid Group of Employees for the Plan
Year. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.

        The "determination year" means the Plan Year for which testing is being
performed, and the "look back year" means the immediately preceding twelve
(12) month period.

        A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
"determination year," in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

        In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall

9

--------------------------------------------------------------------------------




not be treated as Employees. If a Nonresident Alien Employee has U.S. source
income, that Employee is treated as satisfying this definition if all of such
Employee's U.S. source income from the Employer is exempt from U.S. income tax
under an applicable income tax treaty. Additionally, all Affiliated Employers
shall be taken into account as a single employer and Leased Employees within the
meaning of Code Sections 414(n)(2) and 414(o)(2) shall be considered Employees
unless such Leased Employees are covered by a plan described in Code
Section 414(n)(5) and are not covered in any qualified plan maintained by the
Employer. The exclusion of Leased Employees for this purpose shall be applied on
a uniform and consistent basis for all of the Employer's retirement plans.
Highly Compensated Former Employees shall be treated as Highly Compensated
Employees without regard to whether they performed services during the
"determination year."

        1.31 "Highly Compensated Participant" means any Highly Compensated
Employee who is eligible to participate in the component of the Plan being
tested.

        1.32 "Hour of Service" means, for purposes of vesting and benefit
accrual, (1) each hour for which an Employee is directly or indirectly
compensated or entitled to compensation by the Employer for the performance of
duties (these hours will be credited to the Employee for the computation period
in which the duties are performed); (2) each hour for which an Employee is
directly or indirectly compensated or entitled to compensation by the Employer
(irrespective of whether the employment relationship has terminated) for reasons
other than performance of duties (such as vacation, holidays, sickness, jury
duty, disability, lay-off, military duty or leave of absence) during the
applicable computation period (these hours will be calculated and credited
pursuant to Department of Labor regulation 2530.200b-2 which is incorporated
herein by reference); (3) each hour for which back pay is awarded or agreed to
by the Employer without regard to mitigation of damages (these hours will be
credited to the Employee for the computation period or periods to which the
award or agreement pertains rather than the computation period in which the
award, agreement or payment is made). The same Hours of Service shall not be
credited both under (1) or (2), as the case may be, and under (3).

        Notwithstanding (2) above, (i) no more than 501 Hours of Service are
required to be credited to an Employee on account of any single continuous
period during which the Employee perf6rms no duties (whether or not such period
occurs in a single computation period); (ii) an hour for which an Employee is
directly or indirectly paid, or entitled to payment, on account of a period
during which no duties are performed is not required to be credited to the
Employee if such payment is made or due under a plan maintained solely for the
purpose of complying with applicable worker's compensation, or unemployment
compensation or disability insurance laws; and (iii) Hours of Service are not
required to be credited for a payment which solely reimburses an Employee for
medical or medically related expenses incurred by the Employee.

        For purposes of (2) above, a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

        For purposes of this Section, Hours of Service will be credited for
employment with other Affiliated Employers. The provisions of Department of
Labor regulations 2530.200b-2(b) and (c) are incorporated herein by reference.

        1.33 "Investment Manager" means any Fiduciary described in Act
Section 3(38).

        1.34 "Janus Stock Fund" ("JNS Fund") means an investment fund consisting
of common stock issued by the Company or by an affiliate, and cash necessary for
liquidity purposes.

        1.35 "Janus Mutual Fund" means each retail mutual fund advised by the
Employer or subsidiary thereof.

10

--------------------------------------------------------------------------------



        1.36 "Key Employee" means an Employee as defined in Code Section 416(i)
and the Regulations thereunder. Generally, any Employee or former Employee (as
well as each of the Employee's or former Employee's Beneficiaries) is considered
a Key Employee if the Employee's or former Employee's, at any time during the
Plan Year that contains the "determination date," has been included in one of
the following categories:

        (a)   an officer of the Employer (as that term is defined within the
meaning of the Regulations under Code Section 416) having annual "415
Compensation" greater than $130,000 (as adjusted under Code Section 416(i)(1)).

        (b)   a "five percent owner" of the Employer. "Five percent owner" means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.

        (c)   a "one percent owner" of the Employer having an annual "415
Compensation" from the Employer of more than $150,000. "One percent owner" means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers. However, in determining
whether an individual has "415 Compensation" of more than $150,000, "415
Compensation" from each employer required to be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be taken into account.

        For purposes of this Section, the determination of "415 Compensation"
shall be made by including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions.

        In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. In determining whether an individual has 415
Compensation of more than $150,000, 415 Compensation from each employer required
to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be taken
into account.

        1.37 "Late Retirement Date" means a Participant's actual Retirement Date
after having reached Normal Retirement Date.

        1.38 "Leased Employee" means any person (other than an Employee of the
recipient Employer) who pursuant to an agreement between the recipient Employer
and any other person or entity ("leasing organization") has performed services
for the recipient (or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient Employer. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the recipient Employer shall be treated as provided by
the recipient Employer. Furthermore, Compensation for a Leased Employee shall
only include

11

--------------------------------------------------------------------------------




Compensation from the leasing organization that is attributable to services
performed for the recipient Employer. A Leased Employee shall not be considered
an Employee of the recipient Employer:

        (a)   if such employee is covered by a money purchase pension plan
providing:

        (1)   a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3);

        (2)   immediate participation;

        (3)   full and immediate vesting; and

        (b)   if Leased Employees do not constitute more than 20% of the
recipient Employer's nonhighly compensated work force.

        1.39 "Non-Elective Contribution" means the Employer contributions to the
Plan excluding, however, contributions made pursuant to the Participant's
deferral election provided for in Section 4.2 and any Qualified Non-Elective
Contribution used in the "Actual Deferral Percentage" tests.

        1.40 "Non-Highly Compensated Participant" means any Participant who is
not a Highly Compensated Employee. However, for purposes of Section 4.5 and
Section 4.7, if the prior year testing method is used, a Non-Highly Compensated
Participant shall be determined using the definition of Highly Compensated
Employee in effect for the preceding Plan Year.

        A Participant is a Non-Highly Compensated Participant for a particular
Plan Year if such Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.

        1.41 "Non-Key Employee" means any Employee or former Employee (and such
Employee's or former Employee's Beneficiaries) who is not a Key Employee.

        1.42 "Normal Retirement Age" means the Participant's 65 birthday. A
Participant shall become fully Vested in the Participant's Account upon
attaining Normal Retirement Age.

        1.43 "Normal Retirement Date" means the Participant's Normal Retirement
Age.

        1.44 "1-Year Break in Service" means, for purposes of vesting, the
applicable computation period during which an Employee has not completed more
than 500 Hours of Service with the Employer. Further, solely for the purpose of
determining whether a Participant has incurred a 1-Year Break in Service, Hours
of Service shall be recognized for "authorized leaves of absence" and "maternity
and paternity leaves of absence." Years of Service and 1-Year Breaks in Service
shall be measured on the same computation period.

        "Authorized leave of absence" means an unpaid, temporary cessation from
active employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

        A "maternity or paternity leave of absence" means an absence from work
for any period by reason of the Employee's pregnancy, birth of the Employee's
child, placement of a child with the Employee in connection with the adoption of
such child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a "maternity or
paternity leave of absence" shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a

12

--------------------------------------------------------------------------------




"maternity or paternity leave of absence" shall not exceed the number of Hours
of Service needed to prevent the Employee from incurring a 1-Year Break in
Service.

        1.45 "Other Investments Account" means the account of a Participant
which is credited with such Participant's share of the net gain (or loss) of the
Plan, Forfeitures and Employer contributions in other than Company Stock and
which is debited with payments made to pay for Company Stock.

        A separate accounting shall be maintained with respect to that portion
of the Other Investments Account attributable to Elective Contributions and
Non-Elective Contributions.

        1.46 "Participant" means any Eligible Employee who participates in the
Plan and has not for any reason become ineligible to participate further in the
Plan.

        1.47 "Participant Direction Procedures" means such instructions,
guidelines or policies, the terms of which are incorporated herein, as shall be
established pursuant to Section 4.13 and observed by the Administrator and
applied to Participants who have Participant Directed Accounts.

        1.48 "Participant's Account" means the account established and
maintained by the Administrator for each Participant with respect to such
Participant's total interest in the Plan and Trust resulting from the Employer
Non-Elective Contributions.

        A separate accounting shall be maintained with respect to that portion
of the Participant's Account attributable to Employer matching contributions
made pursuant to Section 4.1(b), Employer discretionary contributions made
pursuant to Section 4.1(c) and any Employer Qualified Non-Elective
Contributions.

        1.49 "Participant's Combined Account" means the total aggregate amount
of each Participant's Elective Account and Participant's Account.

        1.50 "Participant's Directed Account" means that portion of a
Participant's interest in the Plan with respect to which the Participant has
directed the investment in accordance with the Participant Direction Procedure.

        1.51 "Participant's Elective Account" means the account established and
maintained by the Administrator for each Participant with respect to the
Participant's total interest in the Plan and Trust resulting from the Employer
Elective Contributions used to satisfy the "Actual Deferral Percentage" tests.
The Participant's Elective Account may consist of a Pre-Tax Elective Deferral
Account and a Roth Elective Deferral Account. Unless specifically stated
otherwise, any reference to a Participant's Elective Account will refer to both
of these sub-Accounts. A separate accounting shall be maintained with respect to
that portion of the Participant's Elective Account attributable to such Elective
Contributions pursuant to Section 4.2 and any Employer Qualified Non-Elective
Contributions.

        1.52 "Participant's Rollover Account" means the account established and
maintained by the Administrator for each Participant with respect to such
Participant's interest in the Plan resulting from amounts transferred from
another plan or "conduit" Individual Retirement Account in accordance with
Section 4.12.

        A separate accounting shall be maintained with respect to that portion
of the Participant's Rollover Account attributable to after-tax Employee
contributions.

        1.53 "Participant's Transfer Account" means the account established and
maintained by the Administrator for each Participant with respect to the
Participant's total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant's interest in the Plan resulting from amounts transferred from
another qualified plan or "conduit" Individual Retirement Account in accordance
with Section 4.11.

13

--------------------------------------------------------------------------------



        1.54 A "Payroll Withholding Agreement" means an affirmative or passive
election by a Participant directing the Employer to withhold, each payroll
period, a whole percentage of his Compensation (or such other amount as allowed
by the Administrator) and to contribute such withheld amount to the Plan
pursuant to the provisions of Article 3.

        As soon as administratively feasible on or after an Employee's initial
Entry Date (or, for a rehired Participant, as soon as administratively feasible
after his re-employment commencement date), the Administrator (or its designee)
will notify such individual that, by becoming and remaining an Employee of the
Employer (or other Participating Employer of which he is an Employee), he
automatically has elected, effective for the first paycheck after his Entry Date
(or, for a rehired Participant, his reentry date), to make an Employee Pre-tax
Elective Deferral to the Plan equal to a whole percentage of his Compensation;
provided, such Employee may, within ten days (not less than five (5) business
days) before his first paycheck due on or after his Entry Date (or his reentry
date, if applicable), complete a new Payroll Withholding Agreement to modify or
revoke such passive Payroll Withholding Agreement (that is, passive election),
and such passive election will not be effective. Once such passive election
becomes effective, it will apply to each subsequent paycheck until modified or
revoked.

        Any Employee whose latest Entry Date or reentry date occurred before the
announcement of this plan provision, must complete an affirmative Payroll
Withholding Agreement to have any Employee Elective Deferral made on his behalf;
and the passive deferral election rules will not apply to such Employee. Any
such Payroll Withholding Agreement will be effective for each paycheck
thereafter until modified or revoked.

        Payroll Withholding Agreements will be governed by the following general
guidelines:

        (a)   At any time, the Administrator, in a uniform and nondiscriminatory
manner, may change any aspect of, or deactivate (and subsequently reactivate),
the passive election provisions. Further, the passive or automatic election may,
on a nondiscriminatory basis in accordance with procedures established by the
Administrator: (1) be applied to all Participants or to Eligible Employees who
become Participants after a certain date, and (2) provide for scheduled
automatic increases to the passive or automatic election at scheduled intervals.

        (b)   The Administrator will establish and apply guidelines concerning
the frequency and timing of amendments or changes to Payroll Withholding
Agreements. Notwithstanding the foregoing, a Participant may revoke his Payroll
Withholding Agreement at any time and discontinue all future withholding.

        (c)   The Administrator may amend or revoke its Payroll Withholding
Agreement with any Participant at any time, if the Administrator determines that
such revocation or amendment is necessary to ensure that a Participant's Annual
Additions for any Plan Year will not exceed the limitations of Article 10 or to
insure that the requirements of Code Sections 401(k) and 401(m) of the Code have
been satisfied with respect to the amount which may be withheld and contributed
on behalf of the Highly Compensated Group.

        1.55 "Plan," "Plan and Trust" and "Trust" mean the Janus 401(k), Profit
Sharing and Employee Stock Ownership Plan. The Plan identification number is
001. Pursuant to Code Section 401(a)(27), the Plan is designated a profit
sharing plan and pursuant to Code Section 401(a)(23) is designated a stock bonus
plan. Furthermore, the Plan includes provisions within the meaning of Code
Sections 401(k) and 401(m).

        1.56 "Plan Year" means the Plan's accounting year of twelve (12) months
commencing on January 1 of each year and ending the following December 31.

14

--------------------------------------------------------------------------------





        1.57 "Pre-Tax Elective Deferral Account" means the portion of a
Participant's Elective Account that is attributable to Pre-Tax Elective
Deferrals.

        1.58 "Pre-Tax Elective Deferrals" means a Participant's Elective
Deferrals that are not includible in the Participant's gross income at the time
deferred.

        1.59 "Qualified Non-Elective Contribution" means any Employer
contributions made pursuant to Section 4.6(c) and Section 4.8(f). Such
contributions shall be considered an Elective Contribution for the purposes of
the Plan and used to satisfy the "Actual Deferral Percentage" tests or the
"Actual Contribution Percentage" tests.

        1.60 "Regulation" means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

        1.61 "Roth Elective Deferral Account" means the separate notational
account established and maintained by the Administrator for each Participant
with respect to the Participant's total interest in the Plan and Trust resulting
from Roth Elective Deferrals, including gains and losses attributable to those
amounts. Amounts in the Roth Elective Deferral Account are nonforfeitable when
made and are subject to the distribution restrictions of Section 4.2(c).

        1.62 "Roth Elective Deferrals" means, effective January 1, 2007, a
Participant's Deferred Compensation that are includible in the Participant's
gross income at the time deferred and have been irrevocably designated as Roth
Elective Deferrals by the Participant in his or her deferral election.

        1.63 "Retired Participant" means a person who has been a Participant,
but who has become entitled to retirement benefits under the Plan.

        1.64 "Retirement Date" means the date as of which a Participant retires
for reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant's Normal Retirement Date or Late Retirement Date (see
Section 7.1).

        1.65 "Terminated Participant" means a person who has been a Participant,
but whose employment has been terminated other than by death, Total and
Permanent Disability or retirement.

        1.66 "Top Heavy Plan" means a plan described in Section 10.2(a).

        1.67 "Top Heavy Plan Year" means a Plan Year during which the Plan is a
Top Heavy Plan.

        1.68 "Top-Paid Group" means the top-paid group as determined pursuant to
Code Section 414(q) and the Regulations thereunder and generally means the top
twenty percent (20%) of Employees who performed services for the Employer during
the applicable year, ranked according to the amount of "415 Compensation"
received from the Employer during such year. All Affiliated Employers shall be
taken into account as a single employer, and Leased Employees shall be treated
as Employees if required pursuant to Code Section 414(n) or (o). Employees who
are non-resident aliens who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Furthermore, for the purpose of determining the number of Employees
in any year, the following additional Employees shall also be excluded, however,
such Employees may still be considered for the purpose of identifying the
particular Employees in the Top-Paid Group:

        (a)   Employees with less than six (6) months of service;

        (b)   Employees who normally work less than 171/2 hours per week;

        (c)   Employees who normally work less than six (6) months during a
year; and

        (d)   Employees who have not yet attained age twenty-one (21).

15

--------------------------------------------------------------------------------



        In addition, if 90 percent or more of the Employees of the Employer are
covered under agreements the Secretary of Labor finds to be collective
bargaining agreements between Employee representatives and the Employer, and the
Plan covers only Employees who are not covered under such agreements, then
Employees covered by such agreements shall be excluded from both the total
number of active Employees as well as from the identification of particular
Employees in the Top-Paid Group.

        The foregoing exclusions set forth in this Section shall be applied on a
uniform and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable. Furthermore, in applying such exclusions, the Employer
may substitute any lesser service, hours or age.

        1.69 "Total and Permanent Disability" means the determination by the
Administrator that a Participant is unable by reason of any medically
determinable physical or mental impairment to perform the usual duties of the
Participant's employment or of any other employment for which the Participant is
reasonably qualified based upon the Participant's education, training and
expertise for an indefinite period which the Administrator considers will be of
long continued duration.

        1.70 "Trustee" means the person or entity named as trustee herein or in
any separate trust forming a part of this Plan, and any successors.

        1.71 "Trust Fund" means the assets of the Plan and Trust as the same
shall exist from time to time.

        1.72 "Valuation Date" means the Anniversary Date and may include any
other date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participant's accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

        1.73 "Vested" means the nonforfeitable portion of any account maintained
on behalf of a Participant as determined in accordance with Sections 4.2(b),
4.12, 7.2(a), 7.3 and 7.4 of the Plan.

        1.74 "Year of Service" means the computation period of twelve
(12) consecutive months, herein set forth, during which an Employee has at least
1000 Hours of Service.

        For vesting purposes, the computation periods shall be the Plan Year,
including periods prior to the Effective Date of the Plan.

        The computation period shall be the Plan Year if not otherwise set forth
herein.

        Notwithstanding the foregoing, for any short Plan Year, the
determination of whether an Employee has completed a Year of Service shall be
made in accordance with Department of Labor regulation 2530.203-2(c). However,
in determining whether an Employee has completed a Year of Service for benefit
accrual purposes in the short Plan Year, the number of the Hours of Service
required shall be proportionately reduced based on the number of full months in
the short Plan Year.

        Years of Service with any Affiliated Employer shall be recognized.


ARTICLE II
ADMINISTRATION


2.1   ADMINISTRATOR

        The Administrator will have the responsibility for the general
supervision and administration of the Plan and will be a fiduciary of the Plan.
The Plan Sponsor may, by Written Resolution, appoint one or more individuals to
serve as Administrator, including in the form of an Advisory Committee. If the
Plan Sponsor does not appoint an individual or individuals as Administrator, the
Plan Sponsor will function as Administrator. The Plan Sponsor may at any time,
with or without cause, remove an individual as Administrator or substitute
another individual therefor.

16

--------------------------------------------------------------------------------



2.2   POWERS AND DUTIES OF THE ADMINISTRATOR

        The Administrator will be charged with and will have delegated to it the
full power, duty, authority and discretion to interpret and construe the
provisions of this Plan, to determine its meaning and intent and to make
application thereof to the facts of any individual case; to determine in its
discretion the rights and benefits of Participants and the eligibility of
Employees; to give necessary instructions and directions to the Trustee and the
Insurer as herein provided or as may be requested by the Trustee and the Insurer
from time to time; to resolve all questions of fact relating to any of the
foregoing; and generally to direct the administration of the Plan according to
its terms. All decisions of the Administrator in matters properly coming before
it according to the terms of this Plan, and all actions taken by the
Administrator in the proper exercise of its administrative powers, duties and
responsibilities, will be final and binding upon all Employees, Participants and
Beneficiaries and upon any person having or claiming any rights or interest in
this Plan. The Administrator may engage agents to assist it and may engage legal
counsel who may be counsel for the Plan Sponsor.

        The Plan Administrator shall from time to time provide to the Trustee
written investment policies that, consistent with the terms of the Plan, set
forth the Plan's investment objectives and guidelines, including trading
restrictions to prevent illegal or abusive practices.

        The Plan Sponsor and the Administrator will make and receive any reports
and information, and retain any records necessary or appropriate to the
administration of this Plan or to the performance of duties hereunder or to
satisfy any requirements imposed by law. In the performance of its duties, the
Administrator will be entitled to rely on information duly furnished by any
Employee, Participant or Beneficiary or by the Plan Sponsor or Trustee.

2.3   ACTIONS OF THE ADMINISTRATOR

        The Administrator may adopt such rules as it deems necessary, desirable
or appropriate with respect to the conduct of its affairs and the administration
of the Plan. Whenever any action to be taken in accordance with the terms of the
Plan requires the consent or approval of the Administrator, or whenever an
interpretation is to be made of the terms of the Plan, the Administrator will
act in a uniform and non-discriminatory manner, treating all Employees and
Participants in similar circumstances in a like manner. If the Administrator is
a group of individuals, all of its decisions will be made by a majority vote.
The Administrator will have the authority to employ one or more persons to
render advice or services with regard to the responsibilities of the
Administrator, including but not limited to attorneys, actuaries, and
accountants. The Administrator will have the authority to delegate its
responsibilities under the Plan to appropriate individuals or entities to act on
behalf of the Administrator. Any persons employed to render advice or services
will have no fiduciary responsibility for any ministerial functions performed
with respect to this Plan.

2.4   RELIANCE ON ADMINISTRATOR AND PLAN SPONSOR

        Until the Plan Sponsor gives notice to the contrary, the Trustee and any
persons employed to render advice or services will be entitled to rely on the
designation of Administrator that has been furnished to them. In addition, the
Trustee and any persons employed to render advice or services will be fully
protected in acting upon the written directions and instructions of the
Administrator made in accordance with the terms of this Plan. If the
Administrator is a group of individuals, unless otherwise specified, any one of
such individuals will be authorized to sign documents on behalf of the
Administrator and such authorized signatures will be recognized by all persons
dealing with the Administrator.

        The Trustee and any persons employed to render advice or services may
take cognizance of any rules established by the Administrator and rely upon them
until notified to the contrary. The Trustee and any persons employed to render
advice or services will be fully protected in taking any action upon

17

--------------------------------------------------------------------------------




any paper or document believed to be genuine and to have been properly signed
and presented by the Administrator, Plan Sponsor or any agent of the
Administrator acting on behalf of the Administrator.

2.5   REPORTS TO PARTICIPANTS

        The Administrator will report in writing to a Participant his Accrued
Benefit under the Plan and the Vested percentage of such benefit when the
Participant terminates his employment or reasonably requests such a report in
writing from the Administrator. To the extent required by law or regulation, the
Administrator will annually furnish to each Participant, and to each Beneficiary
receiving benefits, a report that fairly summarizes the Plan's most recent
report.

2.6   BOND

        The Administrator and other fiduciaries of the Plan will be bonded to
the extent required by ERISA or other applicable law. No additional bond or
other security for the faithful performance of any duties under this Plan will
be required.

2.7   COMPENSATION OF ADMINISTRATOR

        The Compensation of the Administrator will be left to the discretion of
the Plan Sponsor; no person who is receiving full pay from the Employer will
receive compensation for services as Administrator. All reasonable and necessary
expenses incurred by the Administrator in supervising and administering the Plan
will be paid from the Plan assets by the Trustee at the direction of the
Administrator to the extent directed by the Plan Sponsor.

2.8   CLAIMS PROCEDURE

        The Administrator will make all determinations as to the rights of any
Employee, Participant, Beneficiary or other person under the terms of this Plan.
Any Employee, Participant or Beneficiary, or person claiming under them, may
make claim for benefit under this Plan by filing written notice with the
Administrator setting forth the substance of the claim. If a claim is wholly or
partially denied, the claimant will have the opportunity to appeal the denial
upon filing with the Administrator a written request for review within 60 days
after receipt of notice of denial. In making an appeal the claimant may examine
pertinent Plan documents and may submit issues and comments in writing. Denial
of a claim or a decision on review will be made in writing by the Administrator
delivered to the claimant within 60 days after receipt of the claim or request
for review, unless special circumstances require an extension of time for
processing the claim or review, in which event the Administrator's decision must
be made as soon as possible thereafter but not beyond an additional 60 days. If
no action on an initial claim is taken within 120 days, the claims will be
deemed denied for purposes of permitting the claimant to proceed to the review
stage. The denial of a claim or the decision on review will specify the reasons
for the denial or decision and will make reference to the pertinent Plan
provisions upon which the denial or decision is based. The denial of a claim
will also include a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of the claim
review procedure herein described. The Administrator will serve as an agent for
service of legal process with respect to the Plan unless the Plan Sponsor,
through Written Resolution, appoints another agent.

2.9   UNCLAIMED BENEFITS

        If a Participant or Beneficiary is entitled to a distribution from the
Plan, the Participant or Beneficiary will be responsible for providing the
Administrator with his current address. If the Administrator notifies the
Participant or Beneficiary by registered mail (return receipt requested) at his
last known address that he is entitled to a distribution and also notifies him
of the provisions of this paragraph, and the Participant or Beneficiary fails to
claim his benefits under the Plan or provide his

18

--------------------------------------------------------------------------------




current address to the Administrator within one year after such notification,
the distributable amount will be forfeited and used to reduce the cost of the
Plan. If the Participant or Beneficiary is subsequently located, such benefit
will be restored.

2.10 FIDUCIARY RESPONSIBILITY

        The Trustee will be solely responsible for its own acts or omissions.
The Trustee will not have duty to question any other fiduciary's performance of
duties allocated to such other fiduciary pursuant to the Plan. If the Plan
permits the appointment of additional trustees of separate Trust Funds under the
Plan, each will have no duties or responsibilities for Plan assets held by
another trustee.

        Nothing contained in this Section will preclude any agreement allocating
specific responsibilities or obligations among the co-fiduciaries provided that
the agreement does not violate any of the terms and provisions of this Plan or
the requirements of applicable laws.

2.11 EXPENSES OF ADMINISTRATION

        The Plan Sponsor does not and will not guarantee the Plan assets against
loss. All Expenses of Administration identified in Subsection (a) of this
Section shall first be charged against Forfeitures arising under Section 4.4(d).
If any Forfeitures remain after the payment of Expenses of Administration
identified in subsection (a), such Forfeitures shall be allocated in accordance
with Section 4.4(c) and used to pay Expenses and Administration identified in
subsection (b) of this Section. The Plan Sponsor, in its sole discretion, may
pay any portion of the Expenses of Administration remaining after the
application of the Forfeitures.

        The Plan is ultimately responsible for all Expenses of Administration
remaining after the application of Forfeitures and payment, if any, by the Plan
Sponsor. All such remaining Expenses of Administration shall be allocated in
accordance with Section 4.4(c) of the Plan, charged against Plan assets as
deducted by the Trustee.

        (a)   Expenses of Administration shall include ordinary and necessary
expenses associated with maintaining and administering the Plan, including,
without limitation, the fees or expenses of administrators, record keepers,
consultants, advisers, accountants and attorneys in connection therewith;
expenses incurred for maintaining the tax qualified status of the Plan; and
taxes, if any, imposed upon the Plan.

        (b)   Except with respect to Participant-directed Account transactions,
which may be assessed against and paid directly from the Participant's Account,
and except with respect to the purchase of shares to be held by the JNS Fund,
which may be assessed against and paid out of the Discretionary ESOP
Contribution giving rise to the purchase, Expenses of Administration shall also
include fees, charges or commissions with respect to the purchase and sale of
Plan assets (subject to the investment policies of the Plan).

2.12 DISTRIBUTION AUTHORITY

        If any person entitled to receive payment under this Plan is a minor,
declared incompetent or is under other legal disability, the Administrator may,
in its sole discretion, direct the Trustee to:

        (a)   Distribute directly to the person entitled to the payment;

        (b)   Distribute to the legal guardian or, if none, to a parent of the
person entitled to payment or to a responsible adult with whom the person
entitled to payment maintains his residence;

        (c)   Distribute to a custodian for the person entitled to payment under
the Uniform Gifts to Minors Act if permitted by the laws of the state in which
the person entitled to payment resides; or

19

--------------------------------------------------------------------------------



        (d)   Withhold distribution of the amount payable until a court of
competent jurisdiction determines the rights of the parties thereto or appoints
a guardian of the estate of the person entitled to payment.

        If there is any dispute, controversy or disagreement between any
Beneficiary or person and any other person as to who is entitled to receive the
benefits payable under this Plan, or if the Administrator is uncertain as to who
is entitled to receive benefits, or if the Administrator is unable to locate the
person who is entitled to benefits, the Administrator may with acquittance
interplead the funds into a court of competent jurisdiction in the judicial
district in which the Plan Sponsor maintains its principal place of business
and, upon depositing the funds with the clerk of the court, be released from any
further responsibility for the payment of the benefits. If it is necessary for
the Administrator to retain legal counsel or incur any expense in determining
who is entitled to receive the benefits, whether or not it is necessary to
institute court action, the Administrator will be entitled to reimbursement from
the benefits for the amount of its reasonable costs, expenses and attorneys'
fees incurred.

2.13 MEMBER'S COMPENSATION, EXPENSES

        The Sponsor may appoint an Advisory Committee to administer the Plan,
the members of which may or may not be Participants in the Plan, or which may be
the Administrator acting alone. The members of the Advisory Committee will serve
without compensation for services as such, but the Employer will pay all
expenses of the Advisory Committee, including the expense for any bond required
under ERISA.

2.14 TERM

        Each member of the Advisory Committee serves until the appointment of
his successor.

2.15 POWERS

        In case of a vacancy in the membership of the Advisory Committee, the
remaining members of the Advisory Committee may exercise any and all of the
powers, authority, duties and discretion conferred upon the Advisory Committee
pending the filling of the vacancy.

2.16 GENERAL

        The Advisory Committee, in its sole and absolute discretion, shall have
all powers necessary to discharge its duties under this Plan including, without
limitation, the following:

        (a)   To select a Secretary, who need not be a member of the Advisory
Committee;

        (b)   To determine the rights of eligibility of an Employee to
participate in the Plan, the value of a Participant's Accrued Benefit and the
Nonforfeitable percentage of each Participant's Accrued Benefit;

        (c)   To adopt rules of procedure and regulations necessary for the
proper and efficient administration of the Plan provided the rules are not
inconsistent with the terms of this Plan;

        (d)   To construe and enforce the terms of the Plan and the rules and
regulations it adopts, including interpretation of the Plan documents, and
documents related to the Plan's operation, and its decisions shall be final and
binding on all interested persons;

        (e)   To direct the Trustee as respects the crediting and distribution
of the Trust;

        (f)    To review and render decisions respecting a claim for (or denial
of a claim for) a benefit under the Plan;

20

--------------------------------------------------------------------------------



        (g)   To furnish the Employer with information which the Employer may
require for tax or other purposes;

        (h)   To engage the service of agents whom it may deem advisable to
assist it with the performance of its duties; and

        (i)    To engage the services of an Investment Manager or Managers (as
defined in ERISA §3(38)), each of whom will have full power and authority to
manage, acquire or dispose (or direct the Trustee with respect to acquisition or
disposition) of any Plan asset under its control.

        The Advisory Committee must exercise all of its powers, duties and
discretion under the Plan in a uniform and nondiscriminatory manner.

2.17 FUNDING POLICY

        The Advisory Committee will review, not less often than annually, all
pertinent Employee information and Plan data in order to establish the funding
policy of the Plan and to determine the appropriate methods of carrying out the
Plan's objectives. The Advisory Committee must communicate periodically, as it
deems appropriate, to the Trustee and to any Plan Investment Manager the Plan's
short-term and long-term financial needs so investment policy can be coordinated
with Plan financial requirements.

2.18 MANNER OF ACTION

        The decision of a majority of the members appointed and qualified
controls.

2.19 AUTHORIZED REPRESENTATIVE

        The Advisory Committee may authorize any person, whether or not such
person is a member of the Advisory Committee, to sign on its behalf any notices,
directions, applications, certificates, consents, approvals, waivers, letters or
other documents. The Advisory Committee must evidence this authority by an
instrument signed by all members and filed with the Trustee.

2.20 INTERESTED MEMBER

        No member of the Advisory Committee may decide or determine any matter
concerning the distribution, nature or method of settlement of his own benefits
under the Plan, except in exercising an election available to that member in his
capacity as a Participant, unless the Administrator is acting alone in the
capacity of the Advisory Committee.

2.21 UNCLAIMED ACCOUNT PROCEDURE

        The Plan does not require the Trustee or the Administrator to search
for, or ascertain the whereabouts of, any Participant or Beneficiary. At the
time the Participant's or Beneficiary's benefit becomes distributable, the
Administrator, by certified or registered mail addressed to his last known
address of record with the Administrator or the Employer, must notify the
Participant, or Beneficiary, that he is entitled to a distribution under this
Plan. The notice must quote the provisions of this Section 2.21. If the
Participant, or Beneficiary, fails to claim his distributive share or make his
whereabouts known in writing to the Administrator within 6 months from the date
of mailing of the notice, the Administrator will treat the Participant's or
Beneficiary's unclaimed payable Accrued Benefit as forfeited and will reallocate
the unclaimed payable Accrued Benefit. Where the benefit is distributable to the
Participant, the forfeiture under this paragraph occurs as of the last day of
the notice period, if the Participant's Nonforfeitable Accrued Benefit does not
exceed $5,000, or as of the first day the benefit is distributable without the
Participant's consent, if the present value of the Participant's Nonforfeitable
Accrued Benefit exceeds $5,000. Where the benefit is distributable to a

21

--------------------------------------------------------------------------------




Beneficiary, the forfeiture occurs on the date the notice period ends except, if
the Beneficiary is the Participant's spouse and the Nonforfeitable Accrued
Benefit payable to the spouse exceeds $5,000, the forfeiture occurs as of the
first day the benefit is distributable without the spouse's consent. Pending
forfeiture, the Administrator, following the expiration of the notice period,
may direct the Trustee to segregate the Nonforfeitable Accrued Benefit in a
segregated Account and to invest that segregated Account in Federally insured
interest bearing savings accounts or time deposits (or in a combination of
both), or in other fixed income investments.

        If a Participant or Beneficiary who has incurred a forfeiture of his
Accrued Benefit under the provisions of the first paragraph of this Section 2.21
makes a claim, at any time, for his forfeited Accrued Benefit, the Administrator
must restore the Participant's or Beneficiary's forfeited Accrued Benefit to the
same dollar amount as the dollar amount of the Accrued Benefit forfeited,
unadjusted for any gains or losses occurring subsequent to the date of the
forfeiture. The Administrator will make the restoration during the Plan Year in
which the Participant or Beneficiary' makes the claim, first from the amount, if
any, of Participant forfeitures the Administrator otherwise would allocate for
the Plan Year, then from the amount, if any, of the Trust Fund net income or
gain for the Plan Year and then from the amount, or additional amount, the
Employer contributes to enable the Administrator to make the required
restoration. The Administrator will direct the Trustee to distribute the
Participant's or Beneficiary's restored Accrued Benefit to him no later than
60 days after the close of the Plan Year in which the Administrator restores the
forfeited Accrued Benefit. The forfeiture provisions of this Section 2.21 apply
solely to the Participant's or to the Beneficiary's Accrued Benefit derived from
Employer contributions.

2.22 INVESTMENT MANAGER

        The Administrator shall have the right to appoint an Investment Manager
for all or any part of the assets of the Trust Fund as the Administrator shall
designate, provided that any firm so appointed shall be and continue qualified
to act as such in accordance with ERISA. The Administrator may remove any
Investment Manager at anytime, and need not specify any cause for such removal.


ARTICLE III
ELIGIBILITY


3.1   CONDITIONS OF ELIGIBILITY

        Any Eligible Employee shall be eligible to participate hereunder on the
date of such Employee's employment with the Employer.

3.2   EFFECTIVE DATE OF PARTICIPATION

        An Eligible Employee shall become a Participant effective as of the date
on which he satisfies the eligibility requirements of Section 3.1.

        If an Employee, who has satisfied the Plan's eligibility requirements
and would otherwise have become a Participant, shall go from a classification of
a noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

22

--------------------------------------------------------------------------------





        If an Employee, who has satisfied the Plan's eligibility requirements
and would otherwise become a Participant, shall go from a classification of an
Eligible Employee to a noneligible class of Employees, such Employee shall
become a Participant in the Plan on the date such Employee again becomes an
Eligible Employee, or, if later, the date that the Employee would have otherwise
entered the Plan had the Employee always been an Eligible Employee. However, if
such Employee incurs a 1-Year Break in Service, eligibility will be determined
under the Break in Service rules set forth in Section 3.7.

3.3   DETERMINATION OF ELIGIBILITY

        The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the P1an and the Act. Such determination shall be
subject to review pursuant to Section 2.8.

3.4   TERMINATION OF ELIGIBILITY

        In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant's Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant's interest in the Plan shall continue to share in the earnings of
the Trust Fund.

3.5   OMISSION OF ELIGIBLE EMPLOYEE

        If, in any Plan Year, any Employee who should be included as a
Participant in the Plan is erroneously omitted and discovery of such omission is
not made until after a contribution by the Employer for the year has been made
and allocated, then the Employer shall make a subsequent contribution, if
necessary after the application of Section 4.4(d), so that the omitted Employee
receives a total amount which the Employee would have received (including both
Employer contributions and earnings thereon) had the Employee not been omitted.
Such contribution shall be made regardless of whether it is deductible in whole
or in part in any taxable year under applicable provisions of the Code.

3.6   INCLUSION OF INELIGIBLE EMPLOYEE

        If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the foregoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).

3.7   REHIRED EMPLOYEES AND BREAKS IN SERVICE

        (a)   If any Participant becomes a Former Participant due to severance
from employment with the Employer and is reemployed by the Employer, Participant
shall become a Participant as of the reemployment date.

23

--------------------------------------------------------------------------------



        (b)   If any Employee becomes a former Employee due to severance from
employment with the Employer and is reemployed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:

        (1)   In the case of a former Employee who under the Plan does not have
a nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service.

        (2)   A Former Participant shall participate in the Plan as of the date
of reemployment.

        (c)   After a Former Participant who has severed employment with the
Employer incurs five (5) consecutive 1-Year Breaks in Service, the Vested
portion of said Former Participant's Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:

        (1)   one account for nonforfeitable benefits attributable to pre-break
service; and

        (2)   one account representing the Participant's Employer derived
account balance in the Plan attributable to post-break service.

        (d)   If any Participant becomes a Former Participant due to severance
of employment with the Employer and is reemployed by the Employer before five
(5) consecutive 1-Year Breaks in Service, and such Former Participant had
received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Former Participant
repays the full amount which had been distributed. Such repayment must be made
before the earlier of five (5) years after the first date on which the
Participant is subsequently reemployed by the Employer or the close of the first
period of five (5) consecutive 1-Year Breaks in Service commencing after the
distribution. If a distribution occurs for any reason other than a severance of
employment, the time for repayment may not end earlier than five (5) years after
the date of distribution. In the event the Former Participant does repay the
full amount distributed, the undistributed forfeited portion of the
Participant's Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to restore any such forfeited Accounts provided,
however, that if a discretionary contribution is made for such year pursuant to
Section 4.1(c), such contribution shall first be applied to restore any such
Accounts and the remainder shall be allocated in accordance with Section 4.4.


ARTICLE IV
CONTRIBUTION AND ALLOCATION


4.1   FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

        For each Plan Year, the Employer shall contribute to the Plan:

        (a)   The amount of the total salary reduction elections of all
Participants made pursuant to Section 4.2(a), which amount shall be deemed an
Employer Elective Contribution.

        (b)   On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a matching contribution equal to the specified
uniform percentage of each such Participant's Deferred Compensation (less
Catch-Up Contributions made pursuant to

24

--------------------------------------------------------------------------------






Section 4.2(a)). The specified uniform percentage of such matching contribution
generally shall be 100%, except in such instances where the Board of Directors
of the Employer (the "Board") or the Board's delegate implements a prospective
reduction or increase in the specified percentage of the matching contribution.
In all cases, in applying the matching contribution specified percentage only
Deferred Compensation up to 3% of annual Compensation shall be taken into
account. The matching contribution amount shall be deemed an Employer
Non-Elective Contribution.

        (c)   A discretionary amount to be comprised of the following:

        (1)   either a discretionary amount that is applied for purchases of
Company Stock to be credited to the Participant's ESOP Stock Bonus Contributions
Account or a discretionary amount of Company Stock to be credited to the
Participant's ESOP Stock Bonus Contributions Account; and

        (2)   a discretionary amount that is applied to Participant investments
in the Profit Sharing Account.

        Collectively, these discretionary amounts are referred to as Employer
Non-Elective Contributions.

        (d)   A discretionary "catch-up" amount to be contributed, if at all, in
an amount and on a date to be determined at the sole and complete discretion of
the Plan Advisory Committee.

        (e)   Additionally, to the extent necessary, the Employer shall
contribute to the Plan the amount necessary to provide the top heavy minimum
contribution. All contributions by the Employer shall be made in cash or in such
property as is acceptable to the Trustee.

4.2   PARTICIPANT'S SALARY REDUCTION ELECTION

        (a)   Each Participant may elect to defer from 1% to 75% of Compensation
which would have been received in the Plan Year, but for the deferral election.
A deferral election (or modification of an earlier election) may not be made
with respect to Compensation which is currently available on or before the date
the Participant executed such election. For purposes of this Section,
Compensation shall be determined on a payroll period basis prior to any
reductions made pursuant to Code Sections 125, 132(f)(4), 402(e)(3),
402(h)(1)(B), 403(b), 414(v) or 457(b), and Employee contributions described in
Code Section 414(h)(2) that are treated as Employer contributions.

        Each Participant may elect to have two Payroll Withholding Agreements:
(i) the regular Payroll Withholding Agreement, which will apply to base
compensation and overtime compensation; and (ii) the bonus Payroll Withholding
Agreement, which will apply to all compensation other than base compensation and
overtime compensation (by way of illustration and not as a limitation, bonus
compensation, incentive compensation and performance compensation). Such
contributions will be designated as a whole percentage of Compensation or a
whole dollar amount.

        A Participant must irrevocably designate an Employee Elective Deferral
Contribution (which includes any Catch-up contributions) as either a Pre-tax
Elective Deferral or a Roth Elective Deferral at the time of the payroll
withholding election. In the event a Participant fails to designate an Employee
Elective Deferral Contribution as either a Pre-tax Elective Deferral or a Roth
Elective Deferral, the Elective Deferral Contribution will be deemed to be a
Pre-tax Elective Deferral.

        For purposes of this Section, the annual dollar limitation of Code
Section 401(a)(17) ($200,000 as adjusted) shall not apply except that the
Administrator may elect to apply such limit as part of the deferral election
procedures.

        Roth Elective Deferrals. Effective January 1, 2007, a Participant may
elect to have all or a portion of the Participant's Elective Deferrals to be
considered Roth Elective Deferrals when contributed to the

25

--------------------------------------------------------------------------------




Plan. These Roth Elective Deferrals are includible in the Participant's gross
income at the time deferred and must be irrevocably designated as Roth Elective
Deferrals by the Participant in the Deferral Election Agreement.

        Notwithstanding the above, effective January 1, 2002, each Catch-Up
Eligible Participant shall be eligible to make Catch-Up Contributions during the
Plan Year in accordance with, and subject to the limitations of, Code
Section 414(v). Such Catch-Up Contributions shall not be taken into account for
purposes of Code Sections 402(g) and 415(c). Catch-Up Contributions may be a
dollar amount or a percentage of Compensation for each payroll period not to
exceed the applicable dollar limit under Code Section 414(v), pursuant to
procedures established by the Administrator. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code Section 401(k)(3), 416 or 410(b), as applicable, by reason of the making of
such Catch-Up Contributions.

        Automatic Deferral Election Procedures. If the Employer elects to
implement an automatic deferral election, then in the event a Participant fails
to make a deferral election and does not affirmatively elect to receive cash,
such Participant shall be deemed to have made a pre-tax deferral election equal
to the percentage of Compensation set forth in procedures established by the
Administrator. The automatic deferral election may, in accordance with
procedures established by the Administrator, be applied to all Participants on a
periodic basis and/or to Eligible Employees who become Participants after a
certain date. Furthermore, if the automatic deferral election increases each
year, then the Administrator shall establish procedures implementing such
provision, including, but not limited to, the time at which such increases take
effect. Notwithstanding the preceding, the Plan will comply with applicable
federal laws and regulations relating to automatic deferral provisions. As of
January 1, 2007, the automatic deferral election shall be an Employee Pre-tax
Elective Deferral Contribution for newly eligible and rehired Participants at a
rate of 3% of the Participant's Compensation.

        The amount by which Compensation is reduced shall be that Participant's
Deferred Compensation and be treated as an Employer Elective Contribution and
allocated to that Participant's Elective Account.

        (b)   The balance in each Participant's Elective Account shall be fully
Vested at all times and, except as otherwise provided herein, shall not be
subject to Forfeiture for any reason.

        (c)   Notwithstanding anything in the Plan to the contrary, amounts held
in the Participant's Elective Account may not be distributable (including any
offset of loans) earlier than:

        (1)   a Participant's severance of employment;

        (2)   a Participant's Total and Permanent Disability;

        (3)   a Participant's death;

        (4)   a Participant's attainment of age 591/2;

        (5)   the termination of the Plan without the existence at the time of
Plan termination of an alternative defined contribution plan or the
establishment of an alternative defined contribution plan by the Employer or an
Affiliated Employer within the period ending twelve months after distribution of
all assets from the Plan maintained by the Employer. For this purpose, a defined
contribution plan is not treated as an alternative defined contribution plan if
the plan is an employee stock ownership plan (as defined in Code
Section 4975(e)(7) or 409), a simplified employee pension plan (as defined in
Code Section 408(k)), a SIMPLE IRA plan (as defined in Code Section 408(p)), a
plan or contract that satisfies the requirements of Code Section 403(b), or a
plan that is described in Code Sections 457(b) or 457(f). Furthermore, if at all
times during the 24-month period beginning 12 months before the date of the
Plan's termination, fewer than 2% of

26

--------------------------------------------------------------------------------






the Participants in the Plan as of the date of Plan termination are eligible
under the other defined contribution plan, then the other defined contribution
plan is not an alternative defined contribution plan.

        (6)   the date of disposition by the Employer to an entity that is not
an Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets;

        (7)   the date of disposition by the Employer or an Affiliated Employer
who maintains the Plan of its interest in a subsidiary (within the meaning of
Code Section 409(d)(3)) to an entity which is not an Affiliated Employer but
only with respect to a Participant who continues employment with such
subsidiary; or

        (8)   the proven financial hardship of a Participant, subject to the
limitations of Section 7.11.

        (d)   For each Plan Year, effective January 1, 2002, a Participant's
Deferred Compensation made under this Plan and all other plans, contracts or
arrangements of the Employer maintaining this Plan during any calendar year
shall not exceed the limitation imposed by Code Section 402(g), as in effect at
the beginning of such calendar year, except to the extent permitted under Code
Section 414(v), if applicable. If such dollar limitation is exceeded, a
Participant will be deemed to have notified the Administrator of such excess
amount which shall be distributed in a manner consistent with Section 4.2(e).
The dollar limitation shall be adjusted annually pursuant to the method provided
in Code Section 415(d) in accordance with Regulations.

        (e)   If a Participant's Deferred Compensation under this Plan together
with any elective deferrals (as defined in Regulations I.402(g)-1 (b) and
1.414(v)-I(g)(2)) under another qualified cash or deferred arrangement (as
described in Code Section 401(k)), a simplified employee pension (as described
in Code Section 408(k)(6)), a simple individual retirement account plan (as
described in Code Section 408(p)), a salary reduction arrangement (within the
meaning of Code Section 3121(a)(5)(D)), a deferred compensation plan under Code
Section 457(b), or a trust described in Code Section 501(c)(18) cumulatively
exceed the limitation imposed by Code Section 402(g) (as adjusted annually in
accordance with the method provided in Code Section 415(d) pursuant to
Regulations) for such Participant's taxable year, the Participant may, not later
than March 1st following the close of the Participant's taxable year, notify the
Administrator in writing of such excess and request that the Participant's
Deferred Compensation under this Plan be reduced by an amount specified by the
Participant. In such event, the Administrator may direct the Trustee to
distribute such excess amount (and any income allocable to such excess amount)
to the Participant not later than the first April 15th following the close of
the Participant's taxable year. Any distribution of less than the entire amount
of Excess Deferred Compensation and income shall be treated as a pro rata
distribution of Excess Deferred Compensation and income. The amount distributed
shall not exceed the Participant's Deferred Compensation under the Plan for the
taxable year (and any income allocable to such excess amount). Any distribution
on or before the last day of the Participant's taxable year must satisfy each of
the following conditions:

        (1)   the distribution must be made after the date on which the Plan
received the Excess Deferred Compensation;

        (2)   the Participant shall designate the distribution as Excess
Deferred Compensation; and

        (3)   the Plan must designate the distribution as a distribution of
Excess Deferred Compensation.

27

--------------------------------------------------------------------------------



        Any distribution made pursuant to this Section 4.2(e) shall be made
first from unmatched Deferred Compensation and, thereafter, from Deferred
Compensation which is matched. Matching contributions which relate to such
Deferred Compensation shall be treated as a Forfeiture.

        Notwithstanding the above, for any Plan Years in which a Participant may
elect both Roth Elective Deferrals and Pre-Tax Elective Deferrals, the
Administrator may operationally implement an ordering rule procedure for the
distribution of Excess Deferred Compensation. Matching contributions that relate
to Excess Deferred Compensation (regardless of whether such Excess Deferred
Compensation is Pre-Tax Elective Deferrals or Roth Elective Deferrals) shall be
treated as a Forfeiture.

        (f)    Notwithstanding Section 4.2(e) above, a Participant's Excess
Deferred Compensation shall be reduced, but not below zero, by any distribution
of Excess Contributions pursuant to Section 4.6(a) for the Plan Year beginning
with or within the taxable year of the Participant.

        (g)   Distributions of Excess Deferred Compensation must be adjusted for
income (gain or loss), including, to the extent required by Regulations, an
adjustment for income for the period between the end of the Plan Year and the
date of the distribution (the "gap period"). The Administrator has the
discretion to determine and allocate income using any of the methods set forth
below:

        (1)    Reasonable method of allocating income.    The Administrator may
use any reasonable method for computing the income allocable to Excess Deferred
Compensation, provided that the method does not violate Code Section 401(a)(4),
is used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant's accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Deferred Compensation merely because
the income allocable to Excess Deferred Compensation is determined on a date
that is no more than seven (7) days before the distribution.

        (2)    Alternative method of allocating income.    The Administrator may
allocate income to Excess Deferred Compensation for the Plan Year by multiplying
the income for the Plan Year allocable to the Elective Contributions, by a
fraction, the numerator of which is the Excess Deferred Compensation for the
Employee for the Plan Year, and the denominator of which is the sum of the
account balance attributable to Elective Contributions.

        (3)    Safe harbor method of allocating gap period income.    The
Administrator may use the safe harbor method in this paragraph to determine
income on Excess Deferred Compensation for the gap period. Under this safe
harbor method, income on Excess Deferred Compensation for the gap period is
equal to ten percent (10%) of the income allocable to Excess Deferred
Compensation for the Plan Year that would be determined under paragraph (2)
above, multiplied by the number of calendar months that have elapsed since the
end of the Plan Year. For purposes of calculating the number of calendar months
that have elapsed under the safe harbor method, a corrective distribution that
is made on or before the fifteenth (15th) day of a month is treated as made on
the last day of the preceding month and a distribution made after the fifteenth
day of a month is treated as made on the last day of the month.

        (4)    Alternative method for allocating Plan Year and gap period
income.    The Administrator may determine the income for the aggregate of the
Plan Year and the gap period, by applying the alternative method provided by
paragraph (2) above to this aggregate period. This is accomplished by
(a) substituting the income for the Plan Year and the gap period, for the income
for the Plan Year, and (b) substituting Elective Contributions for the Plan Year
and the gap period, for Elective Contributions for the Plan Year in determining
the fraction that is multiplied by that income.

28

--------------------------------------------------------------------------------



        (h)   At Normal Retirement Date, or such other date when the Participant
shall be entitled to receive benefits, the fair market value of the
Participant's Elective Account shall be used to provide additional benefits to
the Participant or the Participant's Beneficiary.

        (i)    Employer Elective Contributions made pursuant to this Section may
be segregated into a separate account for each Participant in a federally
insured savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustee until such time as the allocations pursuant to
Section 4.4 have been made.

        (j)    The Employer and the Administrator shall implement the salary
reduction elections provided for herein in accordance with the following:

        (1)   A Participant must make an initial salary deferral election, or an
election to receive cash in lieu of a salary deferral election if the Employer
has implemented an automatic deferral election feature, within a reasonable
time, not to exceed thirty (30) days, after entering the Plan pursuant to
Section 3.2. If the Participant fails to make an initial salary deferral
election, or an election to receive cash in lieu of a salary deferral election,
if the automatic deferral election applies, within such time, then such
Participant may thereafter make an election in accordance with the rules
governing modifications. The Participant shall make such an election by entering
into a written salary reduction agreement with the Employer and filing such
agreement with the Administrator. Such election shall initially be effective
beginning with the pay period following the acceptance of the salary reduction
agreement by the Administrator, shall not have retroactive effect and shall
remain in force until revoked.

        (2)   A Participant may modify a prior election at any time during the
Plan Year and concurrently make a new election by filing a written notice with
the Administrator within a reasonable time before the pay period for which such
modification is to be effective. Any modification shall not have retroactive
effect and shall remain in force until revoked.

        (3)   A Participant may elect to prospectively revoke the Participant's
salary reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period coincident with or next following the expiration of the
notice period. Furthermore, the termination of the Participant's employment, or
the cessation of participation for any reason, shall be deemed to revoke any
salary reduction agreement then in effect, effective immediately following the
close of the pay period within which such termination or cessation occurs.

4.3   TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

        The Employer may make its contribution to the Plan for a particular Plan
Year at such time as the Employer, in its sole discretion, determines. If the
Employer makes a contribution for a particular Plan Year after the close of that
Plan Year, the Employer will designate to the Trustee the Plan Year for which
the Employer is making its contribution.

4.4   ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

        (a)   The Administrator shall establish and maintain an account in the
name of each Participant to which the Administrator shall credit as of each
Anniversary Date, or other Valuation Date, all amounts allocated to each such
Participant as set forth herein.

        (b)   The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer
contributions for each Plan Year. Within a

29

--------------------------------------------------------------------------------




reasonable period of time after the date of receipt by the Administrator of such
information, the Administrator shall allocate such contribution as follows:

        (1)   With respect to the Employer Elective Contribution made pursuant
to Section 4.1(a), to each Participant's Elective Account in an amount equal to
each such Participant's Deferred Compensation for the year.

        (2)   With respect to the Employer Non-Elective Contribution made
pursuant to Section 4.1(b), to each Participant's Account in accordance with
Section 4.1(b).

        Any Participant actively employed during the Plan Year shall be eligible
to share in the matching contribution for the Plan Year.

        (3)   With respect to the Employer Non-Elective Contribution made
pursuant to Section 4.1(c), to each Participant's Profit Sharing Non-Elective
Account and each Participant's ESOP Stock Bonus Contributions Account in the
same proportion that each such Participant's Compensation for the year bears to
the total Compensation of all Participants for such year.

        Only Participants who have completed a Year of Service during the Plan
Year and who remain Employees on the last day of the Plan Year shall be eligible
to share in the discretionary contribution for the year.

        (c)   As of each Valuation Date, before the current valuation period
allocation of Employer contributions and Forfeitures, any earnings or losses
(net appreciation or net depreciation) of the Trust Fund shall be allocated in
the same proportion that each Participant's and Former Participant's
nonsegregated accounts (other than each Participant's ESOP Stock Bonus
Contributions Account) bear to the total of all Participants' and Former
Participants' nonsegregated accounts (other than each Participant's ESOP Stock
Bonus Contributions Account) as of such date. Earnings or losses with respect to
a Participant's Directed Account shall be allocated in accordance with
Section 4.13.

        Participants' transfers from other qualified plans deposited in the
general Trust Fund shall share in any earnings and losses (net appreciation or
net depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.

        (d)   Forfeitures under the Plan shall be applied as follows:

        (1)   Forfeitures shall first be applied to pay Plan expenses described
in Section 2.11 (pertaining to Expenses of Administration). Any Plan expenses
remaining after the application of Forfeitures under this Paragraph shall be
paid in accordance with Section 2.11 of the Plan;

        (2)   any Forfeitures remaining after the application of Paragraph (1)
of this subsection shall be applied to reduce the Employer's contribution
obligation under Section 3.7(d) (pertaining to restoration of Participant
Employer Contribution Accounts);

        (3)   any Forfeitures remaining after the application of Paragraphs (1)
and (2) of this subsection shall be applied to reduce the Employer's Employer
Matching Contribution obligation under Section 4.1(b);

        (4)   any Forfeitures remaining after the application of paragraphs (1),
(2) and (3) of this subsection shall be applied to reduce the Employer's
contribution obligation, if any, to maintain the Plan's qualified status and/or
satisfy the Nondiscrimination requirements of the Plan; and

        (5)   any Forfeitures remaining after the application of paragraphs (1),
(2), (3) and (4) of this subsection shall be treated as an Employer
Discretionary Profit Sharing Contribution and allocated in accordance with this
Section 4.4.

30

--------------------------------------------------------------------------------



        (e)   For any Top Heavy Plan Year, Non-Key Employees not otherwise
eligible to share in the allocation of contributions and Forfeitures as provided
above, shall receive the minimum allocation provided for in Section 4.4(g) if
eligible pursuant to the provisions of Section 4.4(i).

        (f)    Notwithstanding the foregoing, Participants who are not actively
employed on the last day of the Plan Year due to Retirement (Normal or Late),
Total and Permanent Disability or death shall share in the allocation of
contributions and Forfeitures for that Plan Year.

        (g)   Minimum Allocations Required for Top Heavy Plan Years:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer contributions and Forfeitures allocated to the Participant's Combined
Account of each Non-Key Employee shall be equal to at least three percent (3%)
of such Non-Key Employee's "415 Compensation" (reduced by contributions and
forfeitures, if any, allocated to each Non-Key Employee in any defined
contribution plan included with this Plan in a Required Aggregation Group).
However, if (1) the sum of the Employer contributions and Forfeitures allocated
to the Participant's Combined Account of each Key Employee for such Top Heavy
Plan Year is less than three percent (3%) of each Key Employee's "415
Compensation" and (2) this Plan is not required to be included in an Aggregation
Group to enable a defined benefit plan to meet the requirements of Code
Section 401(a)(4) or 410, then the sum of the Employer contributions and
Forfeitures allocated to the Participant's Combined Account of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant's
Combined Account of any Key Employee. However, in determining whether a Non-Key
Employee has received the required minimum allocation, such Non-Key Employee's
Deferred Compensation shall not be taken into account.

        However, no such minimum allocation shall be required in this Plan for
any Non-Key Employee who participates in another defined contribution plan
subject to Code Section 412 included with this Plan in a Required Aggregation
Group.

        (h)   For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant's Combined Account of any Key Employee
shall be equal to the ratio of the sum of the Employer contributions (excluding
any Catch-Up Contributions) and Forfeitures allocated on behalf of such Key
Employee divided by the "415 Compensation" for such Key Employee.

        (i)    For any Top Heavy Plan Year, the minimum allocations set forth
above shall be allocated to the Participant's Combined Account of all Non-Key
Employees who are Participants and who are employed by the Employer on the last
day of the Plan Year, including Non-Key Employees who have (1) failed to
complete a Year of Service; and (2) declined to make mandatory contributions (if
required) or, in the case of a cash or deferred arrangement, elective
contributions to the Plan.

        (j)    In lieu of the above, if a Non-Key Employee participates in this
Plan and a defined benefit pension plan included in a Required Aggregation Group
which is top heavy, a minimum allocation of five percent (5%) of "415
Compensation" shall be provided under this Plan.

        (k)   For the purposes of this Section, "415 Compensation" in excess of
$150,000 (or such other amount provided in the Code) shall be disregarded. Such
amount shall be adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B), except that the dollar increase in effect on
January 1 of any calendar year shall be effective for the Plan Year beginning
with or within such calendar year. If "415 Compensation" for any prior
determination period is taken into account in determining a Participant's
minimum benefit for the current Plan Year, the "415 Compensation" for such
determination period is subject to the applicable annual "415 Compensation"
limit in effect for that prior period. For this purpose, in determining the
minimum benefit in Plan Years beginning on or after January 1, 1989, the annual
"415 Compensation" limit in effect for determination periods beginning before
that date is $200,000 (or such other amount as adjusted for increases in the
cost of living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code
Section 401(a)(17)(B) for determination periods

31

--------------------------------------------------------------------------------




beginning on or after January 1, 1994). For determination periods beginning
prior to January 1, 1989, the $200,000 limit shall apply only for Top Heavy Plan
Years and shall not be adjusted. For any short Plan Year the "415 Compensation"
limit shall be an amount equal to the "415 Compensation" limit for the calendar
year in which the Plan Year begins multiplied by the ratio obtained by dividing
the number of full months in the short Plan Year by twelve (12).

        (l)    Notwithstanding anything herein to the contrary, Participants who
terminated employment for any reason during the Plan Year shall share in the
salary reduction contributions made by the Employer for the year of termination
without regard to the Hours of Service credited.

        (m)  Notwithstanding anything in this Section to the contrary, all
information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed. Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan.

4.5   ACTUAL DEFERRAL PERCENTAGE TESTS

        (a)   Maximum Annual Allocation: For each Plan Year, the annual
allocation derived from Employer Elective Contributions to a Highly Compensated
Participant's Elective Account shall satisfy one of the following tests:

        (1)   The "Actual Deferral Percentage" for the Highly Compensated
Participant group shall not be more than the "Actual Deferral Percentage" of the
Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the "Actual Deferral Percentage"
for the Non-Highly Compensated Participant group) multiplied by 1.25, or

        (2)   The excess of the "Actual Deferral Percentage" for the Highly
Compensated Participant group over the "Actual Deferral Percentage" for the
Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the "Actual Deferral Percentage"
for the Non-Highly Compensated Participant group) shall not be more than two
percentage points. Additionally, the "Actual Deferral Percentage" for the Highly
Compensated Participant group shall not exceed the "Actual Deferral Percentage"
for the Non-Highly Compensated Participant group (for the preceding Plan Year if
the prior year testing method is used to calculate the "Actual Deferral
Percentage" for the Non-Highly Compensated Participant group) multiplied by 2.
The provisions of Code Section 401(k)(3) and Regulation 1.401(k)-1(b) are
incorporated herein by reference.

        (b)   For the purposes of this Section "Actual Deferral Percentage"
means, with respect to the Highly Compensated Participant group and Non-Highly
Compensated Participant group for a Plan Year, the average of the ratios,
calculated separately for each Participant in such group, of the amount of
Employer Elective Contributions (less Catch-Up Contributions) allocated to each
Participant's Elective Account for such Plan Year, to such Participant's "414(s)
Compensation" for such Plan Year. The actual deferral ratio for each Participant
and the "Actual Deferral Percentage" for each group shall be calculated to the
nearest one-hundredth of one percent. Employer Elective Contributions (less
Catch-Up Contributions) allocated to each Non-Highly Compensated Participant's
Elective Account shall be reduced by Excess Deferred Compensation to the extent
such excess amounts are made under this Plan or any other plan maintained by the
Employer.

32

--------------------------------------------------------------------------------



        Notwithstanding the above, if the prior year testing method is used to
calculate the "Actual Deferral Percentage" for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, the
"Actual Deferral Percentage" for the Non-Highly Compensated Participant group
for the preceding Plan Year shall be calculated pursuant to the provisions of
the Plan then in effect.

        (c)   For the purposes of Sections 4.5(a) and 4.6, a Highly Compensated
Participant and a Non-Highly Compensated Participant shall include any Employee
eligible to make a deferral election pursuant to Section 4.2, whether or not
such deferral election was made or suspended pursuant to Section 4.2.

        Notwithstanding the above, if the prior year testing method is used to
calculate the "Actual Deferral Percentage" for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
purposes of Section 4.5(a) and 4.6, a Non-Highly Compensated Participant shall
include any such Employee eligible to make a deferral election, whether or not
such deferral election was made or suspended, pursuant to the provisions of the
Plan in effect for the preceding Plan Year.

        (d)   For purposes of this Section and Code Sections 401(a)(4), 410(b)
and 401(k), this Plan may not be combined with any other plan.

        (e)   For the purpose of this Section, when calculating the "Actual
Deferral Percentage" for the Non-Highly Compensated Participant group, the
current year testing method shall be used. Any change from the current year
testing method to the prior year testing method shall be made pursuant to
Internal Revenue Service Notice 98-1, Section VII (or superseding guidance), the
provisions of which are incorporated herein by reference.

        (f)    Notwithstanding anything in this Section to the contrary, the
provisions of this Section and Section 4.6 may be applied separately (or will be
applied separately to the extent required by Regulations) to each "plan" within
the meaning of Regulation Section 1.401(k)-6. Furthermore, the provisions of
Code Section 401(k)(3)(F) may be used to exclude from consideration all
Non-Highly Compensated Employees who have not satisfied the minimum age and
service requirements of Code Section 410(a)(1)(A). For purposes of applying this
provision, the Administrator may use any effective date of participation that is
permitted under Code Section 410(b) provided such date is applied on a
consistent and uniform basis to all Participants.

        (g)   Notwithstanding the preceding, Qualified Nonelective Contributions
(as defined in Regulation Section 1.401(k)-6) cannot be taken into account in
determining the Actual Deferral Ratio (ADR) for a Plan Year for a Non-Highly
Compensated Employee (NHCE) to the extent such contributions exceed the product
of that NHCE's Code Section 414(s) compensation and the greater of five percent
(5%) or two (2) times the Plan's "representative contribution rate." Any
Qualified Nonelective Contribution taken into account under an Actual
Contribution Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6)
(including the determination of the representative contribution rate for
purposes of Regulation Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be
taken into account for purposes of this Section (including the determination of
the "representative contribution rate" under this Section). For purposes of this
Section:

        (1)   The Plan's "representative contribution rate" is the lowest
"applicable contribution rate" of any eligible NHCE among a group of eligible
NHCEs that consists of half of all eligible NHCEs for the Plan Year (or, if
greater, the lowest "applicable contribution rate" of any eligible NHCE who is
in the group of all eligible NHCEs for the Plan Year and who is employed by the
Employer on the last day of the Plan Year), and

        (2)   The "applicable contribution rate" for an eligible NHCE is the sum
of the Qualified Matching Contributions (as defined in Regulation
Section 1.401(k)-6) taken into account in

33

--------------------------------------------------------------------------------






determining the ADR for the eligible NHCE for the Plan Year and the Qualified
Nonelective Contributions made for the eligible NHCE for the Plan Year, divided
by the eligible NHCE's Code Section 414(s) compensation for the same period.

        Notwithstanding the above, Qualified Nonelective Contributions that are
made in connection with an Employer's obligation to pay prevailing wages under
the Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of
1965 (79 Stat. 1965), Public Law 89-286, or similar legislation can be taken
into account for a Plan Year for an NHCE to the extent such contributions do not
exceed 10 percent (10%) of that NHCE's Code Section 414(s) compensation.

        Qualified Matching Contributions may only be used to calculate an ADR to
the extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 4.7.

        (h)   Qualified Nonelective Contributions and Qualified Matching
Contributions cannot be taken into account to determine an ADR to the extent
such contributions are taken into account for purposes of satisfying any other
ADP test, any ACP test, or the requirements of Regulation Section 1.401(k)-3,
1.401(m)-3, or 1.401(k)-4. Thus, for example, matching contributions that are
made pursuant to Regulation Section 1.401(k)-3(c) cannot be taken into account
under the ADP test. Similarly, if a plan switches from the current year testing
method to the prior year testing method pursuant to Regulation
Section 1.401(k)-2(c), Qualified Nonelective Contributions that are taken into
account under the current year testing method for a year may not be taken into
account under the prior year testing method for the next year.

        (i)    The ADR of any Participant who is a Highly Compensated Employee
(HCE) for the Plan Year and who is eligible to have Elective Contributions (as
defined in Regulation Section 1.401(k)-6) (and Qualified Nonelective
Contributions and/or Qualified Matching Contributions, if treated as Elective
Contributions for purposes of the ADP test) allocated to such Participant's
accounts under two (2) or more cash or deferred arrangements described in Code
Section 401(k), that are maintained by the same Employer, shall be determined as
if such Elective Contributions (and, if applicable, such Qualified Nonelective
Contributions and/or Qualified Matching Contributions) were made under a single
arrangement. If an HCE participates in two or more cash or deferred arrangements
of the Employer that have different Plan Years, then all Elective Contributions
made during the Plan Year being tested under all such cash or deferred
arrangements shall be aggregated, without regard to the plan years of the other
plans. However, for Plan Years beginning before the effective date of this
Amendment, if the plans have different Plan Years, then all such cash or
deferred arrangements ending with or within the same calendar year shall be
treated as a single cash or deferred arrangement. Notwithstanding the foregoing,
certain plans shall be treated as separate if mandatorily disaggregated under
the Regulations of Code Section 401(k).

        (j)    Plans using different testing methods for the ADP and ACP test.
Except as otherwise provided in this Section, the Plan may use the current year
testing method or prior year testing method for the ADP test for a Plan Year
without regard to whether the current year testing method or prior year testing
method is used for the ACP test for that Plan Year. However, if different
testing methods are used, then the Plan cannot use:

        (1)   The recharacterization method of Regulation
Section 1.401(k)-2(b)(3) to correct excess contributions for a Plan Year;

        (2)   The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take
Elective Contributions into account under the ACP test (rather than the ADP
test); or

        (3)   The rules of Regulation Section 1.401(k)-2(a)(6)(v) to take
Qualified Matching Contributions into account under the ADP test (rather than
the ACP test).

34

--------------------------------------------------------------------------------



        (k)   ADP when no Non-Highly Compensated Employees. If, for the
applicable year for determining the ADP of the Non-Highly Compensated Employees
for a Plan Year, there are no eligible Non-Highly Compensated Employees, then
the Plan is deemed to satisfy the ADP Test for the Plan Year.

        (l)    The multiple use test described in Code Section 401(m) in effect
prior to the enactment of the Economic Growth and Tax Relief Reconciliation Act
of 2001 shall not apply for Plan Years beginning after December 31, 2001.

4.6   ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS

        In the event (or if it is anticipated) that the initial allocations of
the Employer Elective Contributions made pursuant to Section 4.4 do (or might)
not satisfy one of the tests set forth in Section 4.5(a), the Administrator
shall adjust Excess Contributions pursuant to the options set forth below:

        (a)   On or before the fifteenth day of the third month following the
end of each Plan Year, but in no event later than the close of the following
Plan Year, the Highly Compensated Participant having the largest dollar amount
of Elective Contributions (less Catch-Up Contributions) shall have a portion of
such Participant's Elective Contributions treated as Catch-Up Contributions
and/or distributed until the total amount of Excess Contributions has been
treated as Catch-Up Contributions and/or distributed, or until the amount of
such Participant's remaining Elective Contributions equals the Elective
Contributions (less Catch-Up Contributions) of the Highly Compensated
Participant having the second largest dollar amount of Elective Contributions
(less Catch-Up Contributions). This process shall continue until the total
amount of Excess Contributions has been eliminated. In determining the amount of
Excess Contributions to be treated as Catch-Up Contributions and/or distributed
with respect to an affected Highly Compensated Participant as determined herein,
such amount shall be reduced pursuant to Section 4.2(e) by any Excess Deferred
Compensation previously distributed to such affected Highly Compensated
Participant for such Participant's taxable year ending with or within such Plan
Year.

        (1)   With respect to the distribution of Excess Contributions pursuant
to (a) above, such distribution:

        (i)    may be postponed but not later than the close of the Plan Year
following the Plan Year to which they are allocable;

        (ii)   shall be designated by the Employer as a distribution of Excess
Contributions (and income).

        Notwithstanding the above, for any Plan Years in which Participant's may
make both Roth Elective Deferrals and Pre-Tax Elective Deferrals, the
Administrator may operationally implement an ordering rule procedure for the
distribution of Excess Contributions. Matching Contributions that relate to
Excess Contributions (regardless of whether such Excess Contributions are
Pre-Tax Elective Deferrals or Roth Elective Deferrals) shall be treated as a
Forfeiture.

        Any distribution of Excess Contributions made pursuant to this
subsection shall be made first from unmatched Elective Deferrals (regardless of
whether they are attributable to Pre-Tax Elective Deferrals or Roth Elective
Deferrals) and, thereafter, from Elective Deferrals which are matched. Matching
contributions which relate to Elective Deferrals that are distributed pursuant
to this Subsection shall be treated as a Forfeiture to the extent required
pursuant to Code Section 401(a)(4) and the Regulations thereunder, unless the
related Matching Contribution is distributed as an Excess Aggregate Contribution
pursuant to Section 4.8.

35

--------------------------------------------------------------------------------



        (2)   Any distribution of less than the entire amount of Excess
Contributions shall be treated as a pro rata distribution of Excess
Contributions and income.

        (3)   Matching contributions which relate to Excess Contributions shall
be forfeited unless the related matching contribution is distributed as an
Excess Aggregate Contribution pursuant to Section 4.8.

        (b)   Distributions of Excess Contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the "gap period"). The
Administrator has the discretion to determine and allocate income using any of
the methods set forth below:

        (1)    Reasonable method of allocating income.    The Administrator may
use any reasonable method for computing the income allocable to Excess
Contributions, provided that the method does not violate Code Section 401(a)(4),
is used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant's accounts. A Plan will not fail to use a reasonable method for
computing the income allocable to Excess Contributions merely because the income
allocable to Excess Contributions is determined on a date that is no more than
seven (7) days before the distribution.

        (2)    Alternative method of allocating income.    The Administrator may
allocate income to Excess Contributions for the Plan Year by multiplying the
income for the Plan Year allocable to the Elective Contributions and other
amounts taken into account under the ADP test (including contributions made for
the Plan Year), by a fraction, the numerator of which is the Excess
Contributions for the Employee for the Plan Year, and the denominator of which
is the sum of the:

        (i)    Account balance attributable to Elective Contributions and other
amounts taken into account under the ADP test as of the beginning of the Plan
Year, and

        (ii)   Any additional amount of such contributions made for the Plan
Year.

        (3)    Safe harbor method of allocating gap period income.    The
Administrator may use the safe harbor method in this paragraph to determine
income on Excess Contributions for the gap period. Under this safe harbor
method, income on Excess Contributions for the gap period is equal to ten
percent (10%) of the income allocable to Excess Contributions for the Plan Year
that would be determined under paragraph (2) above, multiplied by the number of
calendar months that have elapsed since the end of the Plan Year. For purposes
of calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
(15th) day of a month is treated as made on the last day of the preceding month
and a distribution made after the fifteenth day of a month is treated as made on
the last day of the month.

        (4)    Alternative method for allocating Plan Year and gap period
income.    The Administrator may determine the income for the aggregate of the
Plan Year and the gap period, by applying the alternative method provided by
paragraph (2) above to this aggregate period. This is accomplished by
(a) substituting the income for the Plan Year and the gap period, for the income
for the Plan Year, and (b) substituting the amounts taken into account under the
ADP test for the Plan Year and the gap period, for the amounts taken into
account under the ADP test for the Plan Year in determining the fraction that is
multiplied by that income.

        (c)   Notwithstanding the above, within twelve (12) months after the end
of the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution in accordance with one of the

36

--------------------------------------------------------------------------------



following provisions which contribution shall be allocated to the Participant's
Elective Account of each Non-Highly Compensated Participant eligible to share in
the allocation in accordance with such provision. The Employer shall provide the
Administrator with written notification of the amount of the contribution being
made and for which provision it is being made pursuant to:

        (1)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant's 414(s) Compensation for the year (or
prior year if the prior year testing method is being used) bears to the total
414(s) Compensation of all Non-Highly Compensated Participants for such year.

        (2)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated to each Non-Highly
Compensated Participant electing salary reductions pursuant to Section 4.2 in
the same proportion that each such Non-Highly Compensated Participant's Deferred
Compensation (less Catch-Up Contributions) for the year (or at the end of the
prior Plan Year if the prior year testing method is being used) bears to the
total Deferred Compensation (less Catch-Up Contributions) of all such Non-Highly
Compensated Participants for such year.

        (3)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated in equal amounts (per
capita). However, the maximum amount allocated to any Participant pursuant to
this subsection shall be limited to the amount that may be taken into account in
applying the ADP test in Section 4.5.

        (4)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants electing salary reductions
pursuant to Section 4.2 in an amount sufficient to satisfy (or to prevent an
anticipated failure of) one of the tests set forth in Section 4.5(a). Such
contribution shall be allocated for the year (or at the end of the prior Plan
Year if the prior year testing method is used) to each Non-Highly Compensated
Participant electing salary reductions pursuant to Section 4.2 in equal amounts
(per capita). However, the maximum amount allocated to any Participant pursuant
to this subsection shall be limited to the amount that may be taken into account
in applying the ADP test in Section 4.5.

        (5)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.5(a). Such contribution shall be allocated to the Non-Highly
Compensated Participant having the lowest 414(s) Compensation, until one of the
tests set forth in Section 4.5(a) is satisfied (or is anticipated to be
satisfied), or until such Non-Highly Compensated Participant has received the
maximum "annual addition" pursuant to Section 4.9. This process shall continue
until one of the tests set forth in Section 4.5(a) is satisfied (or is
anticipated to be satisfied). However, the maximum amount allocated to any
Participant pursuant to this subsection shall be limited to the amount that may
be taken into account in applying the ADP test in Section 4.5.

        Notwithstanding the above, at the Employer's discretion, Non-Highly
Compensated Participants who are not employed at the end of the Plan Year (or at
the end of the prior Plan Year if the prior year testing method is being used)
shall not be eligible to receive a special Qualified Non-Elective Contribution
and shall be disregarded.

37

--------------------------------------------------------------------------------





        Notwithstanding the above, if the testing method changes from the
current year testing method to the prior year testing method, then for purposes
of preventing the double counting of Qualified Non-Elective Contributions for
the first testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the "Actual Deferral Percentage" or "Actual Contribution Percentage"
test under the current year testing method for the prior year testing year shall
be disregarded.

        (d)   If during a Plan Year, it is projected that the aggregate amount
of Elective Contributions to be allocated to all Highly Compensated Participants
under this Plan would cause the Plan to fail the tests set forth in
Section 4.5(a), then the Administrator may automatically reduce the deferral
amount of affected Highly Compensated Participants, beginning with the Highly
Compensated Participant who has the highest deferral ratio until it is
anticipated the Plan will pass the tests or until the actual deferral ratio
equals the actual deferral ratio of the Highly Compensated Participant having
the next highest actual deferral ratio. This process may continue until it is
anticipated that the Plan will satisfy one of the tests set forth in
Section 4.5(a). Alternatively, the Employer may specify a maximum percentage of
Compensation that may be deferred.

        (e)   Any Excess Contributions (and income) which are distributed on or
after 21/2 months after the end of the Plan Year shall be subject to the ten
percent (10%) Employer excise tax imposed by Code Section 4979.

4.7   ACTUAL CONTRIBUTION PERCENTAGE TESTS

        (a)   The "Actual Contribution Percentage" for the Highly Compensated
Participant group shall not exceed the greater of:

        (1)   125 percent of such percentage for the Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the "Actual Contribution Percentage" for the Non-Highly
Compensated Participant group); or

        (2)   the lesser of 200 percent of such percentage for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the "Actual Contribution Percentage" for the
Non-Highly Compensated Participant group), or such percentage for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the "Actual Contribution Percentage" for the
Non-Highly Compensated Participant group) plus 2 percentage points. The
provisions of Code Section 401(m) and Regulation 1.401(m)-1(b) are incorporated
herein by reference.

        (b)   For the purposes of this Section and Section 4.8, "Actual
Contribution Percentage" for a Plan Year means, with respect to the Highly
Compensated Participant group and Non-Highly Compensated Participant group (for
the preceding Plan Year if the prior year testing method is used to calculate
the "Actual Contribution Percentage" for the Non-Highly Compensated Participant
group), the average of the ratios (calculated separately for each Participant in
each group and rounded to the nearest one-hundredth of one percent) of:

        (1)   the sum of Employer matching contributions made pursuant to
Section 4.1(b) on behalf of each such Participant for such Plan Year; to

        (2)   the Participant's "414(s) Compensation" for such Plan Year.

        Notwithstanding the above, if the prior year testing method is used to
calculate the "Actual Contribution Percentage" for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
purposes of Section 4.7(a), the "Actual Contribution Percentage" for the
Non-Highly Compensated Participant group for the preceding Plan Year shall be
determined pursuant to the provisions of the Plan then in effect.

38

--------------------------------------------------------------------------------



        (c)   For purposes of determining the "Actual Contribution Percentage,"
only Employer matching contributions contributed to the Plan prior to the end of
the succeeding Plan Year shall be considered. In addition, the Administrator may
elect to take into account, with respect to Employees eligible to have Employer
matching contributions made pursuant to Section 4.1(b) allocated to their
accounts, elective deferrals (as defined in Regulation 1.402(g)-1(b)) and
qualified non-elective contributions (as defined in Code Section 401(m)(4)(C))
contributed to any plan maintained by the Employer. Such elective deferrals and
qualified non-elective contributions shall be treated as Employer matching
contributions subject to Regulation 1.401(m)-1(b)(5) which is incorporated
herein by reference. However, the Plan Year must be the same as the plan year of
the plan to which the elective deferrals and the qualified non-elective
contributions are made.

        (d)   For purposes of this Section and Code Sections 401(a)(4), 410(b)
and 401(m), this Plan may not be combined with any other plan.

        (e)   For purposes of Sections 4.7(a) and 4.8, a Highly Compensated
Participant and Non-Highly Compensated Participant shall include any Employee
eligible to have Employer matching contributions (whether or not a deferral
election was made or suspended) allocated to the Participant's account for the
Plan Year.

        Notwithstanding the above, if the prior year testing method is used to
calculate the "Actual Contribution Percentage" for the Non-Highly Compensated
Participant group for the first Plan Year of this amendment and restatement, for
the purposes of Section 4.7(a), a Non-Highly Compensated Participant shall
include any such Employee eligible to have Employer matching contributions
(whether or not a deferral election was made or suspended) allocated to the
Participant's account for the preceding Plan Year pursuant to the provisions of
the Plan then in effect.

        (f)    For the purpose of this Section, when calculating the "Actual
Contribution Percentage" for the Non-Highly Compensated Participant group, the
current year testing method shall be used. Any change from the current year
testing method to the prior year testing method shall be made pursuant to
Internal Revenue Service Notice 98-1, Section VII (or superseding guidance), the
provisions of which are incorporated herein by reference.

        (g)   Notwithstanding anything in this Section to the contrary, the
provisions of this Section and Section 4.8 may be applied separately (or will be
applied separately to the extent required by Regulations) to each "plan" within
the meaning of Regulation 1.401(m)-5. Furthermore, the provisions of Code
Section 401(m)(5)(C) may be used to exclude from consideration all Non-Highly
Compensated Employees who have not satisfied the minimum age and service
requirements of Code Section 410(a)(1)(A). For purposes of applying this
provision, the Administrator may use any effective date of participation that is
permitted under Code Section 410(b) provided such date is applied on a
consistent and uniform basis to all Participants.

4.8   ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS

        (a)   In the event (or if it is anticipated) that the "Actual
Contribution Percentage" for the Highly Compensated Participant group exceeds
(or might exceed) the "Actual Contribution Percentage" for the Non-Highly
Compensated Participant group pursuant to Section 4.7(a), the Administrator (on
or before the fifteenth day of the third month following the end of the Plan
Year, but in no event later than the close of the following Plan Year) shall
direct the Trustee to distribute to the Highly Compensated Participant having
the largest dollar amount of contributions determined pursuant to
Section 4.7(b)(1), the Vested portion of such contributions (and income
allocable to such contributions) and, if forfeitable, forfeit such non-Vested
Excess Aggregate Contributions attributable to Employer matching contributions
(and income allocable to such forfeitures) until the total amount of Excess
Aggregate Contributions has been distributed, or until the Participant's
remaining amount equals the amount of contributions determined pursuant to
Section 4.7(b)(1) of the Highly Compensated Participant having

39

--------------------------------------------------------------------------------



the second largest dollar amount of contributions. This process shall continue
until the total amount of Excess Aggregate Contributions has been distributed.

        If the correction of Excess Aggregate Contributions attributable to
Employer matching contributions is not in proportion to the Vested and
non-Vested portion of such contributions, then the Vested portion of the
Participant's Account attributable to Employer matching contributions after the
correction shall be subject to Section 7.5(h).

        (b)   Any distribution and/or forfeiture of less than the entire amount
of Excess Aggregate Contributions (and income) shall be treated as a pro rata
distribution and/or forfeiture of Excess Aggregate Contributions and income.
Distribution of Excess Aggregate Contributions shall be designated by the
Employer as a distribution of Excess Aggregate Contributions (and income).
Forfeitures of Excess Aggregate Contributions shall be treated in accordance
with Section 4.4.

        (c)   Excess Aggregate Contributions, including forfeited matching
contributions, shall be treated as Employer contributions for purposes of Code
Sections 404 and 415 even if distributed from the Plan.

        Forfeited matching contributions that are reallocated to Participants'
Accounts for the Plan Year in which the forfeiture occurs shall be treated as an
"annual addition" pursuant to Section 4.9(b) for the Participants to whose
Accounts they are reallocated and for the Participants from whose Accounts they
are forfeited.

        (d)   The determination of the amount of Excess Aggregate Contributions
with respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as after-tax voluntary Employee
contributions due to recharacterization for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Employer that ends with or within the Plan Year.

        (e)   If during a Plan Year the projected aggregate amount of Employer
matching contributions to be allocated to all Highly Compensated Participants
under this Plan would, by virtue of the tests set forth in Section 4.7(a), cause
the Plan to fail such tests, then the Administrator may automatically reduce
proportionately or in the order provided in Section 4.8(a) each affected Highly
Compensated Participant's projected share of such contributions by an amount
necessary to satisfy one of the tests set forth in Section 4.7(a).

        (f)    Notwithstanding the above, within twelve (12) months after the
end of the Plan Year, the Employer may make a special Qualified Non-Elective
Contribution in accordance with one of the following provisions which
contribution shall be allocated to the Participant's Account of each Non-Highly
Compensated Participant eligible to share in the allocation in accordance with
such provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:

        (1)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated in the same proportion that
each Non-Highly Compensated Participant's 414(s) Compensation for the year (or
prior year if the prior year testing method is being used) bears to the total
414(s) Compensation of all Non-Highly Compensated Participants for such year.

        (2)   A special Qualified Non-Elective Contribution may be made on
behalf of Non-Highly Compensated Participants in an amount sufficient to satisfy
(or to prevent an anticipated failure of) one of the tests set forth in
Section 4.7. Such contribution shall be allocated to each Non-Highly Compensated
Participant electing salary reductions pursuant to Section 4.2 in the same
proportion that each such Non-Highly Compensated Participant's Deferred
Compensation (less Catch-Up Contributions) for the year (or at the end of the
prior Plan Year if the prior year testing

40

--------------------------------------------------------------------------------






method is being used) bears to the total Deferred Compensation (less Catch-Up
Contributions) of all such Non-Highly Compensated Participants for such year.

        Notwithstanding the above, at the Employer's discretion, Non-Highly
Compensated Participants who are not employed at the end of the Plan Year (or at
the end of the prior Plan Year if the prior year testing method is being used)
shall not be eligible to receive a special Qualified Non-Elective Contribution
and shall be disregarded.

        Notwithstanding the above, if the testing method changes from the
current year testing method to the prior year testing method, then for purposes
of preventing the double counting of Qualified Non-Elective Contributions for
the first testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the "Actual Deferral Percentage" or "Actual Contribution Percentage"
test under the current year testing method for the prior year testing year shall
be disregarded.

4.9   MAXIMUM ANNUAL ADDITIONS

        (a)   Notwithstanding the foregoing, the maximum "annual additions"
credited to a Participant's accounts for any "limitation year" shall equal the
lesser of: (1) $40,000 adjusted annually as provided in Code Section 415(d)
pursuant to the Regulations, or (2) one-hundred percent (100%) of the
Participant's "415 Compensation" for such "limitation year." If the Employer
contribution that would otherwise be contributed or allocated to the
Participant's accounts would cause the "annual additions" for the "limitation
year" to exceed the maximum "annual additions," the amount contributed or
allocated will be reduced so that the "annual additions" for the "limitation
year" will equal the maximum "annual additions," and any amount in excess of the
maximum "annual additions," which would have been allocated to such Participant
may be allocated to other Participants. For any short "limitation year," the
dollar limitation in (1) above shall be reduced by a fraction, the numerator of
which is the number of full months in the short "limitation year" and the
denominator of which is twelve (12).

        (b)   For purposes of applying the limitations of Code Section 415,
"annual additions" means the sum credited to a Participant's accounts for any
"limitation year" of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(1)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer and (6) allocations under a
simplified employee pension plan. Except, however, the "415 Compensation"
percentage limitation referred to in paragraph (a)(2) above shall not apply to:
(1) any contribution for medical benefits after separation from service (within
the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise treated as
an "annual addition," or (2) any amount otherwise treated as an "annual
addition" under Code Section 415(1)(1).

        If the "annual additions" under the Plan would cause the maximum "annual
additions" to be exceeded for any Participant, and all or a portion of the
"excess amount" is treated as a Catch-Up Contribution, then any matching
contributions which relate to such Catch-Up Contribution will be used to reduce
the Employer contribution in the next "limitation year."

        (c)   For purposes of applying the limitations of Code Section 415, the
transfer of funds from one qualified plan to another is not an "annual
addition." In addition, the following are not Employee contributions for the
purposes of Section 4.9(b): (1) rollover contributions (as defined in Code
Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16));
(2) repayments of loans made to a Participant from the Plan; (3) repayments of
distributions received by an Employee pursuant

41

--------------------------------------------------------------------------------




to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(3)(D) (mandatory
contributions); (5) Catch-Up Contributions; and (6) Employee contributions to a
simplified employee pension excludable from gross income under Code
Section 408(k)(6).

        (d)   For purposes of applying the limitations of Code Section 415, the
"limitation year" shall be the Plan Year. The limitation year may only be
changed by a Plan amendment. If the Plan is terminated effective as of a date
other than the last day of the Plan's limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.

        (e)   For the purpose of this Section, all qualified defined benefit
plans (whether terminated or not) ever maintained by the Employer shall be
treated as one defined benefit plan, and all defined contribution plans (whether
terminated or not) ever maintained by the Employer (or a "predecessor employer")
under which the Participant receives "annual additions" are treated as one
defined contribution plan.

        For purposes of aggregating plans for Code Section 415, a "formerly
affiliated plan" of an Employer is taken into account for purposes of applying
the Code Section 415 limitations to the Employer, but the formerly affiliated
plan is treated as if it had terminated immediately prior to the "cessation of
affiliation."

        Two or more defined contribution plans that are not required to be
aggregated pursuant to Code Section 415(f) and the Regulations thereunder as of
the first day of a limitation year do not fail to satisfy the requirements of
Code Section 415 with respect to a Participant for the limitation year merely
because they are aggregated later in that limitation year, provided that no
"annual additions" are credited to the Participant's account after the date on
which the plans are required to be aggregated.

        (1)   For the purpose of this subsection (e):

        (i)    The "Employer" shall mean the Employer that adopts this Plan and
all members of a controlled group or an affiliated service group that includes
the Employer (within the meaning of Code Sections 414(b), (c), (m) or (o)),
except that for purposes of this subsection, the determination shall be made by
applying Code Section 514(h), and shall take into account tax-exempt
organizations under Regulation Section 1.414(c)-5, as modified by Regulation
Section 1.415(a)-1(f)(1).

        (ii)   A former employer is a "predecessor employer" with respect to a
Participant in a Plan maintained by the Employer if the Employer maintains a
plan under which the Participant had accrued a benefit while performing services
for the former Employer, but only if that benefit is provided under the Plan
maintained by the Employer. For this purpose, the formerly affiliated plan rules
in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation of
affiliation (and as if they constituted two, unrelated employers under the rules
described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the
cessation of affiliation) and cessation of affiliation was the event that gives
rise to the predecessor employer relationship, such as a transfer of benefits or
plan sponsorship.

        With respect to an Employer of a Participant, a former entity that
antedates the Employer is a "predecessor employer" with respect to the
Participant if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.

        (iii)  A "formerly affiliated plan" of an Employer is a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
one or more of the entities that constitute

42

--------------------------------------------------------------------------------






the Employer (as determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)).

        (iv)  A "cessation of affiliation" means the event that causes an entity
to no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a
controlled group), or that causes a plan to not actually be maintained by any of
the entities that constitute the Employer under the employer affiliation rules
of Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).

        (f)    For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

        (g)   If this is a plan described in Code Section 413(c) (other than a
plan described in Code Section 413(f), then all of the benefits or contributions
attributable to a Participant from all of the Employers maintaining this Plan
shall be taken into account in applying the limits of this Section with respect
to such Participant. Furthermore, in applying the limitations of this Section
with respect to such a Participant, the total "415 Compensation" received by the
Participant from all of the Employers maintaining the Plan shall be taken into
account.

        (h)   (1) If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different Anniversary
Dates, the maximum "annual additions" under this Plan shall equal the maximum
"annual additions" for the "limitation year" minus any "annual additions"
previously credited to such Participant's accounts during the "limitation year."

        (2)   If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
"annual additions" will be credited to the Participant's accounts under the
defined contribution plan subject to Code Section 412 prior to crediting "annual
additions" to the Participant's accounts under the defined contribution plan not
subject to Code Section 412.

        (3)   If a Participant participates in more than one defined
contribution plan not subject to Code Section 412 maintained by the Employer
which have the same Anniversary Date, the maximum "annual additions" under this
Plan shall equal the product of (A) the maximum "annual additions" for the
"limitation year" minus any "annual additions" previously credited under
subparagraphs (1) or (2) above, multiplied by (B) a fraction (i) the numerator
of which is the "annual additions" which would be credited to such Participant's
accounts under this Plan without regard to the limitations of Code Section 415
and (ii) the denominator of which is such "annual additions" for all plans
described in this subparagraph.

        (i)    For all limitation years beginning on or after July 1, 2007,
"annual additions" shall not include restorative payments made to restore losses
to a Plan resulting from actions by a fiduciary for which there is reasonable
risk of liability for breach of a fiduciary duty under ERISA or under other
applicable federal or state law, where Participants who are similarly situated
are treated similarly with respect to the payments. Generally, payments are
restorative only if the payments are made in order to restore some or all of the
Plan's losses due to an action (or a failure to act) that creates a reasonable
risk of liability for such a breach of fiduciary duty (other than a breach of
fiduciary duty arising from failure to remit contributions to the Plan). This
includes payments to a plan made pursuant to a

43

--------------------------------------------------------------------------------



Department of Labor order, the Department of Labor's Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.

        (j)    Notwithstanding anything contained in this Section to the
contrary, the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder.

4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

        (a)   For all Plan Years beginning prior to July 1, 2007, if, as a
result of the allocation of Forfeitures, a reasonable error in estimating a
Participant's Compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of Code Section 402(g)(3)) that may be
made with respect to any Participant under the limits of Section 4.9 or other
facts and circumstances to which Regulation 1.415-6(b)(6) shall be applicable,
the "annual additions" under this Plan would cause the maximum "annual
additions" to be exceeded for any Participant, the "excess amount" will be
disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.

        (1)   Any unmatched Deferred Compensation and, thereafter,
proportionately from Deferred Compensation which is matched and matching
contributions which relate to such Deferred Compensation, will be reduced to the
extent they would reduce the "excess amount." The Deferred Compensation (and any
gains attributable to such Deferred Compensation) will be distributed to the
Participant and the Employer matching contributions (and any gains attributable
to such matching contributions) will be used to reduce the Employer contribution
in the next "limitation year;"

        (2)   If, after the application of paragraph (1) above, an "excess
amount" still exists, and the Participant is covered by the Plan at the end of
the "limitation year," then the "excess amount" will be used to reduce the
Employer contribution (including allocation of any Forfeitures) for such
Participant in the next "limitation year," and each succeeding "limitation year"
if necessary;

        (3)   If, after the application of subparagraphs (1) and (2) above, an
"excess amount" still exists, and the Participant is not covered by the Plan at
the end of the "limitation year," then the "excess amount" will be held
unallocated in a "Section 415 suspense account." The "Section 415 suspense
account" will be applied to reduce future Employer contributions (including
allocation of any Forfeitures) for all remaining Participants in the next
"limitation year," and each succeeding "limitation year" if necessary;

        (4)   If a "Section 415 suspense account" is in existence at any time
during the "limitation year" pursuant to this Section, it will not participate
in the allocation of investment gains and losses of the Trust Fund. If a
"Section 415 suspense account" is in existence at any time during a particular
"limitation year," all amounts in the "Section 415 suspense account" must be
allocated and reallocated to Participants' accounts before any Employer
contributions or any Employee contributions may be made to the Plan for that
"limitation year." Except as provided in (1) above, "excess amounts" may not be
distributed to Participants or Former Participants.

        (5)   For purposes of this Article, "excess amount" for any Participant
for a "limitation year" shall mean the excess, if any, of (1) the "annual
additions" which would be credited to the

44

--------------------------------------------------------------------------------






Participant's account under the terms of the Plan without regard to the
limitations of Code Section 415 over (2) the maximum "annual additions"
determined pursuant to Section 4.9.

        (6)   For purposes of this Section, "Section 415 suspense account" shall
mean an unallocated account equal to the sum of "excess amounts" for all
Participants in the Plan during the "limitation year."

        (b)   Notwithstanding any provision of the Plan to the contrary, for all
Plan Years beginning on or after July 1, 2007, if the "annual additions" are
exceeded for any Participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2008-50 or any superseding guidance, including, but
not limited to, the preamble of the final Section 415 regulations. The EPCRS
currently provides in relevant part the following:

        (1)   Any "excess amount" that is attributable to elective deferrals or
after-tax employee contributions (along with earnings attributable thereto),
must be distributed to the Participant.

        (2)   If the "excess amount" is attributable to both employer
contributions and elective deferral or after-tax contributions, any unmatched
Participant's after-tax contributions (adjusted for earnings) shall be
distributed first, followed by the unmatched Participant's elective deferrals
(adjusted for earnings). If any "excess amount" remains and is attributable to
either elective deferrals or after-tax employee contributions that are matched,
the "excess amount" is apportioned first to after-tax employee contributions
with the associated matching employer contributions and then to elective
deferrals with the associated matching employer contributions. Any matching
contributions or nonelective employer contribution (adjusted for earnings) which
constitutes an excess allocation is then forfeited and placed in the
"Section 415 suspense account." The "Section 415 suspense account" will be
applied to reduce future Employer contributions (excluding elective deferrals)
for all remaining Participants in the current year or succeeding years if
necessary. While such amounts remain in the unallocated account, the Employer is
not permitted to make contributions to the Plan other than elective deferrals.

4.11 PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

        (a)   With the consent of the Administrator, amounts may be transferred
(within the meaning of Code Section 414(1)) to this Plan from other tax
qualified plans under Code Section 401(a) by Eligible Employees, provided that
the trust from which such funds are transferred permits the transfer to be made
and the transfer will not jeopardize the tax exempt status of the Plan or Trust
or create adverse tax consequences for the Employer. Prior to accepting any
transfers to which this Section applies, the Administrator may require an
opinion of counsel that the amounts to be transferred meet the requirements of
this Section. The amounts transferred shall be set up in a separate account
herein referred to as a Participant's Transfer Account. Furthermore, for vesting
purposes, the Participant's portion of the Participant's Transfer Account
attributable to any transfer shall be subject to Section 7.4(c).

        Except as permitted by Regulations (including Regulation 1.411(d)-4),
amounts attributable to elective contributions (as defined in
Regulation 1.401(k)-1(g)(3)), including amounts treated as elective
contributions, which are transferred from another qualified plan in a
plan-to-plan transfer (other than a direct rollover) shall be subject to the
distribution limitations provided for in Regulation 1.401(k)-1(d).

        (b)   Amounts in a Participant's Transfer Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
paragraph (c) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.

45

--------------------------------------------------------------------------------





        (c)   At Normal Retirement Date, or such other date when the Participant
or the Participant's Beneficiary shall be entitled to receive benefits, the
Participant's Transfer Account shall be used to provide additional benefits to
the Participant or the Participant's Beneficiary. Any distributions of amounts
held in a Participant's Transfer Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 7.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Furthermore, such amounts shall be considered as
part of a Participant's benefit in determining whether an involuntary cash-out
of benefits may be made without Participant consent.

        (d)   The Administrator may direct that Employee transfers made after a
Valuation Date be segregated into a separate account for each Participant until
such time as the allocations pursuant to this Plan have been made, at which time
they may remain segregated or be invested as part of the general Trust Fund or
be directed by the Participant pursuant to Section 4.13.

        (e)   This Plan shall not accept any direct or indirect transfers (as
that term is defined and interpreted under Code Section 401(a)(11) and the
Regulations thereunder) from a defined benefit plan, money purchase plan
(including a target benefit plan), stock bonus or profit sharing plan which
would otherwise have provided for a life annuity form of payment to the
Participant.

        (f)    Notwithstanding anything herein to the contrary, a transfer
directly to this Plan from another qualified plan (or a transaction having the
effect of such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any "Section 411(d)(6) protected benefit" as
described in Section 9.1.

4.12 ROLLOVERS FROM OTHER PLANS

        (a)   With the consent of the Administrator, the Plan may accept a
"rollover" by Eligible Employees, provided the "rollover" will not jeopardize
the tax-exempt status of the Plan or create adverse tax consequences for the
Employer. Prior to accepting any "rollovers" to which this Section applies, the
Administrator may require the Employee to establish (by providing an opinion of
counsel, or otherwise) that the amounts to be rolled over to this Plan meet the
requirements of this Section. The Employer may instruct the Administrator,
operationally and on a nondiscriminatory basis, to limit the source of rollovers
that may be accepted by the Plan. The amounts rolled over shall be set up in a
separate account herein referred to as a Participant's Rollover Account. Such
account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason. Furthermore, any Roth Elective Deferrals that are
accepted as rollovers in this Plan shall be accounted for separately.

        (b)   Amounts in a Participant's Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
paragraph (c) of this Section. The Trustee shall have no duty or responsibility
to inquire as to the propriety of the amount, value or type of assets
transferred, nor to conduct any due diligence with respect to such assets;
provided, however, that such assets are otherwise eligible to be held by the
Trustee under the terms of this Plan.

        (c)   The Administrator, at the election of the Participant, shall
direct the Trustee to distribute all or a portion of the amount credited to the
Participant's Rollover Account. Furthermore, amounts in the Participant's
Rollover Account shall not be considered as part of a Participant's benefit in
determining whether the $5,000 threshold has been exceeded for purposes of the
timing or form of payments under the Plan as well as for the Participant consent
requirements. Any distributions of amounts held in a Participant's Rollover
Account shall be made in a manner which is consistent with and satisfies the
provisions of Section 7.5, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.

46

--------------------------------------------------------------------------------



        (d)   The Administrator may direct that Employee "rollovers" made after
a Valuation Date be segregated into a separate account for each Participant
until such time as the allocations pursuant to this Plan have been made, at
which time they may remain segregated or be invested as part of the general
Trust Fund or be directed by the Participant pursuant to Section 4.13.

        (e)   For purposes of this Section the following definitions shall
apply:

        (1)   A "rollover" means: (i) amounts transferred to this Plan directly
from another "eligible retirement plan;" (ii) distributions received by an
Employee from other "eligible retirement plans" which are eligible for tax-free
rollover to an "eligible retirement plan" and which are transferred by the
Employee to this Plan within sixty (60) days following receipt thereof;
(iii) amounts transferred to this Plan from a conduit individual retirement
account provided that the conduit individual retirement account has no assets
other than assets which (A) were previously distributed to the Employee by
another "eligible retirement plan," (B) were eligible for tax-free rollover to
an "eligible retirement plan" and (C) were deposited in such conduit individual
retirement account within sixty (60) days of receipt thereof; (iv) amounts
distributed to the Employee from a conduit individual retirement account meeting
the requirements of clause (iii) above, and transferred by the Employee to this
Plan within sixty (60) days of receipt thereof from such conduit individual
retirement account; and (v) any other amounts which are eligible to be rolled
over to this Plan pursuant to the Code.

        (2)   An "eligible retirement plan" means an individual retirement
account described in Code Section 408(a), an individual retirement annuity
described in Code Section 408(b) (other than an endowment contract), a qualified
trust (an employees' trust described in Code Section 401(a) which is exempt from
tax under Code Section 501(a)), an annuity plan described in Code
Section 403(a), an eligible deferred compensation plan described in Code
Section 457(b) which is maintained by an eligible employer described in Code
Section 457(e)(1)(A), and an annuity contract described in Code Section 403(b).

4.13 DIRECTED INVESTMENT ACCOUNT

        (a)   Participants may, subject to Section 4.13(d) and a procedure
established by the Administrator (the Participant Direction Procedures) and
applied in a uniform nondiscriminatory manner, direct the Trustee, in writing
(or in such other form which is acceptable to the Trustee), to invest all or a
portion of their individual account balances in specific assets, specific funds
or other investments permitted under the Plan and the Participant Direction
Procedures. That portion of the interest of any Participant so directing will
thereupon be considered a Participant's Directed Account.

        (b)   As of each Valuation Date, all Participant Directed Accounts shall
be charged or credited with the net earnings, gains, losses and expenses as well
as any appreciation or depreciation in the market value using publicly listed
fair market values when available or appropriate as follows:

        (1)   to the extent that the assets in a Participant's Directed Account
are accounted for as pooled assets or investments, the allocation of earnings,
gains and losses of each Participant's Directed Account shall be based upon the
total amount of funds so invested in a manner proportionate to the Participant's
share of such pooled investment; and

        (2)   to the extent that the assets in the Participant's Directed
Account are accounted for as segregated assets, the allocation of earnings,
gains and losses from such assets shall be made on a separate and distinct
basis.

        (c)   Investment directions will be processed as soon as
administratively practicable after proper investment directions are received
from the Participant.

47

--------------------------------------------------------------------------------



No guarantee is made by the Plan, Employer, Administrator or Trustee that
investment directions will be processed on a daily basis, and no guarantee is
made in any respect regarding the processing time of an investment direction.
Notwithstanding any other provision of the Plan, the Employer, Administrator or
Trustee reserves the right to not value an investment option on any given
Valuation Date for any reason deemed appropriate by the Employer, Administrator
or Trustee. Furthermore, the processing of any investment transaction may be
delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and correction for errors or omissions or the errors
or omissions of any service provider). The processing date of a transaction will
be binding for all purposes of the Plan and considered the applicable Valuation
Date for an investment transaction.

        (d)   Except as provided in this Section 4.13(d), a Participant does not
have the right to direct the Trustee with respect to the investment or
reinvestment of the assets comprising the Participant's ESOP Stock Bonus
Contributions Account.

        (1)   Each Participant who attains age 55 or older and who is or becomes
100% vested in the Participant's ESOP Stock Bonus Contributions Account may
direct the Trustee as to the investment of 100% of the value of the
Participant's Accrued Benefit attributable to Employer Securities (the Eligible
Accrued Benefit).

        (2)   Effective January 1, 2007, a Participant who has completed three
Years of Service, a Participant who has suffered a Disability, a Beneficiary of
such a Participant or a Beneficiary of a deceased Participant (where the
Beneficiary has an account under the Plan to which the Beneficiary is entitled
to exercise the rights of a Participant) may direct the Trustee as to the
investment of up to 100% of the value of the Participant's Accrued Benefit
attributable to Employer Securities (the Eligible Accrued Benefit) at any time.

        (3)   The Administrator shall maintain records which indicate the
Eligible Accrued Benefit of each Participant.

        (4)   Each Participant who elects to diversify pursuant to this
Section 4.13(d) may direct the investment in the same manner as described in
Section 4.13(a). Once diversified, the Participant may not direct the investment
of the diversified amount to acquire Employer Securities.

        (e)   For the purposes of this Section the following definitions shall
apply:

        (1)   "Qualified Participant" means any Participant or Former
Participant who has completed ten (10) Years of Service as a Participant and has
attained age 55.

        (2)   "Qualified Election Period" means the six (6) Plan Year period
beginning with the first Plan Year in which the Participant first became a
"Qualified Participant."

4.14 QUALIFIED MILITARY SERVICE

        Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service will be provided in accordance with Code
Section 414(u).


ARTICLE V
FUNDING AND INVESTMENT POLICY


5.1   GENERAL POWERS OF THE ADMINISTRATOR

        The Administrator will have the power to establish rules and guidelines,
which will be applied on a uniform and non-discriminatory basis, as it deems
necessary, desirable or appropriate with regard to

48

--------------------------------------------------------------------------------




accounting procedures and to the timing and method of contributions to and/or
withdrawals from the Plan.

5.2   DIRECTION OF INVESTMENT

        (a)    Investment Direction.    Subject to the provisions of this
Section, each participant shall have the right to direct the investment of all
of his Accounts—other than the ESOP Stock Bonus Contribution Account—among the
investment funds that are available under the Plan.

        (b)    Investment Fund.    An Investment Fund means any portion of the
assets of the Trust Fund that is either (1) required to be an Investment Fund by
the terms of the Plan or (2) is chosen by the Administrator, and is designated
by the Administrator in a manner and form acceptable to the Trustee.

        Investment funds under the Plan shall include the JNS Fund, the Janus
Mutual Funds and such other investment options, including mutual funds advised
and managed by investment companies other than the Company and any affiliate of
the Company, as may be selected from time to time by the Plan Administrator or
its delegate.

        (c)    General Powers of the Administrator.    The Administrator will
have the power to establish rules and guidelines as it deems necessary,
desirable or appropriate with regard to the directed investment of contributions
in accordance with this Section. Such rules and guidelines are intended to
comply with Section 404(c) of ERISA and the regulations thereunder. Included in
such powers, but not by way of limitation, are the following powers and rights.

        (1)   To direct the Trustee to temporarily invest those contributions
which are pending directed investment in an Investment Fund or in some other
manner as determined by the Administrator.

        (2)   To establish rules with regard to the transfer of all or any part
of the balance of an Account or Accounts of a given Participant from one
Investment Fund to another.

        (3)   Direct the Trustee to maintain any part of the assets of any
Investment Fund in cash, or in demand or short-term time deposits bearing a
reasonable rate of interest, or in a short-term investment fund that provides
for the collective investment of cash balances or in other cash equivalents
having ready marketability, including, but not limited to, U.S. Treasury Bills,
commercial paper, certificates of deposit, and similar types of short-term
securities.

        (4)   To temporarily suspend the ability of Participants to redirect the
investment of their Accounts during a transfer of assets between trustees or
custodians, during the replacement of funds within the Trust, or at other times
deemed necessary with respect to the administration of the Plan.

        Neither the Trustee nor the Administrator will be liable for any loss
that results from a Participant's exercise of control over the investment of the
Participant's Accounts. If the Participant fails to provide adequate directions,
the Administrator will direct the investment of the Participant's Account.

        (d)    Accounting.    The Administrator will maintain a set of accounts
for each Investment Fund. The accounts of the Administrator for each Investment
Fund will indicate separately the dollar amounts of all contributions made to
such Investment Fund by or on behalf of each Participant from time to time. The
Administrator will compute the net income from investments; net profits or
losses arising from the sale, exchange, redemption, or other disposition of
assets, and the prorata share attributable to each Investment Fund of the
expenses of the administration of the Plan and Trust and will debit or credit,
as the case may be, such income, profits or losses, and expenses to the
unsegregated balance in each Investment Fund from time to time. To the extent
that the expenses of the administration of the Plan and Trust are not directly
attributable to a given Investment Fund, such

49

--------------------------------------------------------------------------------




expenses, as of a given Valuation Date, will be prorated among each Investment
Fund; such allocation of expenses will, in general, be performed in accordance
with the guidelines which are specified in this Article.

        (e)    Future Contributions.    Each Participant will elect the
percentage of those contributions which are subject to Participant direction of
investment which are to be deposited to each available Investment Fund. The
timing of such election will be specified by the Administrator. Such election
will remain in effect until modified. If any Participant fails to make an
election by the appropriate date, he will be deemed to have elected an
Investment Fund(s) as determined by the Administrator. Elections will be limited
to whole percentages or whole dollar amounts.

        (f)    Change in Investment of Existing Balances.    A Participant may
file an election with the Administrator to shift the aggregate amount or
reasonable increments (as determined by the Administrator) of the balance of his
existing Account or Accounts which are subject to Participant direction of
investment among the various Investment Funds. Elections will be limited to
whole percentages (or such other reasonable increments as determined by the
Administrator).

        (g)    Changes in Investment Elections.    Elections with respect to
future contributions and/or with respect to changes in the investment of past
contributions will be in writing or through such other means as may be approved
by the Administrator and in a format specified by the Administrator.

        The Administrator may establish additional rules and procedures with
respect to investment election changes including, for example, the number of
allowed changes per specified period, the amount of reasonable fee, if any,
which will be charged to the Participant for making a change, specified dates or
cutoff dates for making a change, etc.

        (h)    Addition and Deletion of Investment Funds; Maintenance and
Administration of Accounts.     Investment Funds may be deleted or added from
time to time by the Administrator. Investment funds other than the Janus Stock
Fund ("JNS Fund"), the KCSI Stock Fund and the Janus Mutual Funds may be deleted
from time to time at the direction of the Administrator, provided that the
Administrator must at all times maintain an array of mutual funds other than
Janus Mutual funds that constitute a "broad range of investment alternatives"
within the meaning of 29 C.F.R. §2550.404c-1(b)(2)(iii)(C)(1). The JNS Fund, the
KCSI Fund and the Janus Mutual Funds may be removed as investment options under
the Plan only by amendment of the Plan by the Employer. For each Investment Fund
required by the terms of the Plan or chosen by the Administrator, the
Administrator will maintain a separate set of accounts, and the Administrator
shall establish guidelines for the proper administration of affected accounts
when an investment fund is added or deleted, whether at the direction of the
Administrator or by amendment of the Plan.

        (i)    Trading Restrictions.    The Administrator shall observe
restrictions on the trading activity of the Plan Participants and Beneficiaries
that are substantially the same as those imposed by the Employer on its
employees or required by law in order to prevent illegal or abusive trading
practices. Nothing in this Plan shall confer on a Participant or Beneficiary the
right to direct assets credited to his Plan Account or to obtain a distribution
from the Plan in violation of any such Plan restrictions. The observance of an
compliance with any such Plan restriction shall not give rise to a blackout as
that term is defined in Section 101(i)(7) of ERISA and the Department of Labor
Regulation codified in 29 U.S.C. §2520.101-3(d)(1).

5.3   VALUATION PROCEDURE

        As of each Valuation Date, the Administrator will determine from the
Trustee the fair market value of each Investment Fund and will, subject to the
provisions of this Article, determine the

50

--------------------------------------------------------------------------------




allocation of such value among the Accounts of the Participants; in doing so,
the Administrator will in the following order:

        (a)   Credit or charge, as appropriate, to the proper Accounts all
contributions, payments, transfers, forfeitures, withdrawals or other
distributions made to or from such Accounts since the last preceding Valuation
Date and that have not been previously credited or charged.

        (b)   Credit or charge, as applicable, each Account with its pro rata
portion of the appreciation or depreciation in the fair market value of each
Investment Fund since the prior Valuation Date. Such appreciation or
depreciation will reflect investment income, realized and unrealized gains and
losses, other investment transactions and expenses paid from each Investment
Fund.

5.4   ESOP DIVERSIFICATION

        Except as provided in this Section 5.4, a Participant does not have the
right to direct the Trustee with respect to the investment or reinvestment of
the assets comprising the Participant's ESOP Stock Bonus Contributions Account.

        (a)   Each Participant who attains age 55 or older and who is or becomes
100% vested in the Participant's ESOP Stock Bonus Contributions Account, in
accordance with Section 7.4(c), may direct the Trustee as to the investment of
100% of the value of the Participant's Accrued Benefit attributable to Employer
Securities (the Eligible Accrued Benefit).

        (b)   Effective January 1, 2007, a Participant who has completed three
Years of Vesting Service, a Participant who has suffered a Disability, a
Beneficiary of such a Participant or a Beneficiary of a deceased Participant
(where the Beneficiary has an account under the Plan to which the Beneficiary is
entitled to exercise the rights of a Participant) may direct the Trustee as to
the investment of up to 100% of the value of the Participant's Accrued Benefit
attributable to Employer Securities (the Eligible Accrued Benefit) at any time.

        (c)   The Administrator shall maintain records which indicate the
Eligible Accrued Benefit of each Participant.

        (d)   Each Participant who elects to diversify pursuant to this
Section 5.4 may direct the investment in the same manner as described in
Section 4.13. Once diversified, the Participant may not direct the investment of
the diversified amount to acquire Employer Securities.

5.5   RESERVED.

5.6   DIVIDENDS

        All dividends paid with respect to Employer Securities owned by the
Trust shall be paid to the Plan and reinvested in Employer Securities.


ARTICLE VI
VALUATIONS


6.1   VALUATION OF THE TRUST FUND

        The Administrator shall direct the Trustee, as of each Valuation Date,
to determine the net worth of the assets comprising the Trust Fund as it exists
on the Valuation Date. In determining such net worth, the Trustee shall value
the assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by

51

--------------------------------------------------------------------------------




reference to the number of shares held by that Participant, priced at the market
value as of the Valuation Date.

6.2   METHOD OF VALUATION

        Valuations must be made in good faith and based on all relevant factors
for determining the fair market value of securities. In the case of a
transaction between a Plan and a disqualified person, value must be determined
as of the date of the transaction. For all other Plan purposes, value must be
determined as of the most recent Valuation Date under the Plan. An independent
appraisal will not in itself be a good faith determination of value in the case
of a transaction between the Plan and a disqualified person. However, in other
cases, a determination of fair market value based on at least an annual
appraisal independently arrived at by a person who customarily makes such
appraisals and who is independent of any party to the transaction will be deemed
to be a good faith determination of value. Company Stock not readily tradeable
on an established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under Code Section 170(a)(1).


ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS


7.1   DETERMINATION OF BENEFITS UPON RETIREMENT

        Every Participant may terminate employment with the Employer and retire
for the purposes hereof on the Participant's Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.4, shall
continue until such Participant's Late Retirement Date. Upon a Participant's
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all amounts credited to such
Participant's Combined Account in accordance with Sections 7.5 and 7.6.

7.2   DETERMINATION OF BENEFITS UPON DEATH

        (a)   Upon the death of a Participant before the Participant's
Retirement Date or other termination of employment, all amounts credited to such
Participant's Combined Account shall become fully Vested. If elected,
distribution of the Participant's Combined Account shall commence not later than
one (1) year after the close of the Plan Year in which such Participant's death
occurs. The Administrator shall direct the Trustee, in accordance with the
provisions of Sections 7.5 and 7.6, to distribute the value of the deceased
Participant's accounts to the Participant's Beneficiary.

        (b)   Upon the death of a Former Participant, the Administrator shall
direct the Trustee, in accordance with the provisions of Sections 7.5 and 7.6,
to distribute any remaining Vested amounts credited to the accounts of a
deceased Former Participant to such Former Participant's Beneficiary.

        (c)   Any security interest held by the Plan by reason of an outstanding
loan to the Participant or Former Participant shall be taken into account in
determining the amount of the death benefit.

        (d)   The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator's determination of death and of the right of
any person to receive payment shall be conclusive.

52

--------------------------------------------------------------------------------



        (e)   The Beneficiary of the death benefit payable pursuant to this
Section shall be the Participant's spouse. Except, however, the Participant may
designate a Beneficiary other than the spouse if:

        (1)   the spouse has waived the right to be the Participant's
Beneficiary, or

        (2)   the Participant is legally separated or has been abandoned (within
the meaning of local law) and the Participant has a court order to such effect
(and there is no "qualified domestic relations order" as defined in Code
Section 414(p) which provides otherwise), or

        (3)   the Participant has no spouse, or

        (4)   the spouse cannot be located.

        In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant's spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

        (f)    In the event no valid designation of Beneficiary exists, or if
the Beneficiary is not alive at the time of the Participant's death, the death
benefit will be paid in the following order of priority to:

        (1)   the Participant's surviving spouse;

        (2)   the Participant's children, including adopted children, per
stirpes;

        (3)   the Participant's surviving parents in equal shares; or

        (4)   the Participant's estate.

        If the Beneficiary does not predecease the Participant, but dies prior
to distribution of the death benefit, the death benefit will be paid to the
Beneficiary's designated Beneficiary (or if there is no designated Beneficiary,
to the Beneficiary's) estate.

        (g)   Notwithstanding anything in this Section to the contrary, if a
Participant has designated the spouse as a Beneficiary, then a divorce decree or
a legal separation that relates to such spouse shall revoke the Participant's
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

        (h)   Any consent by the Participant's spouse to waive any rights to the
death benefit must be in writing (or in such other form as permitted by the
Internal Revenue Service), must acknowledge the effect of such waiver, and be
witnessed by a Plan representative or a notary public. Further, the spouse's
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.

53

--------------------------------------------------------------------------------



7.3   DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

        In the event of a Participant's Total and Permanent Disability prior to
the Participant's Retirement Date or other termination of employment, all
amounts credited to such Participant's Combined Account shall become fully
Vested. In the event of a Participant's Total and Permanent Disability, the
Administrator, in accordance with the provisions of Sections 7.5 and 7.6, shall
direct the distribution to such Participant of all Vested amounts credited to
such Participant's Combined Account. If such Participant elects, distribution
shall commence not later than one (1) year after the close of the Plan Year in
which Total and Permanent Disability occurs.

7.4   DETERMINATION OF BENEFITS UPON TERMINATION

        (a)   If a Participant's employment with the Employer is terminated for
any reason other than death, Total and Permanent Disability or retirement, then
such Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

        If a portion of a Participant's Account is forfeited, Company Stock
allocated to the Participant's ESOP Stock Bonus Contributions Account must be
forfeited only after the Participant's Other Investments Account has been
depleted. If interest in more than one class of Company Stock has been allocated
to a Participant's Account, the Participant must be treated as forfeiting the
same proportion of each such class.

        Distribution of the funds due to a Terminated Participant shall be made
on the occurrence of an event which would result in the distribution had the
Terminated Participant remained in the employ of the Employer (upon the
Participant's death, Total and Permanent Disability or Normal Retirement).
However, at the election of the Participant, the Administrator shall direct the
Trustee that the entire Vested portion of the Terminated Participant's Combined
Account to be payable to such Terminated Participant as soon as administratively
feasible after termination of employment. Any distribution under this paragraph
shall be made in a manner which is consistent with and satisfies the provisions
of Section 7.5 and 7.6, including, but not limited to, all notice and consent
requirements of Code Section 411(a)(11) and the Regulations thereunder.

        (b)   A Participant shall become fully Vested in the Participant's
Account attributable to Participant Pre-tax Elective Deferrals and Roth Elective
Deferrals made pursuant to Section 4.2(a) and Employer matching contributions
made pursuant to Section 4.1(b) immediately upon entry into the Plan.

        (c)   The Vested portion of any Participant's Account attributable to
discretionary contributions credited to a Participant's ESOP Stock Bonus
Contribution Account pursuant to Section 4.1(c)(1) or to Participant's Profit
Sharing Account pursuant to Section 4.1(c)(2) shall be a percentage of the total
amount credited to the Participant's Account determined on the basis of the
Participant's number of Years of Service according to the following schedule:

Vesting Schedule
Employer Discretionary Stock Bonus Contributions

Years of Service
  Percentage   1     20 % 2     40 % 3     60 % 4     80 % 5     100 %

        (d)   Notwithstanding the vesting schedule above, the Vested percentage
of a Participant's Account shall not be less than the Vested percentage attained
as of the later of the effective date or adoption

54

--------------------------------------------------------------------------------




date of this amendment and restatement. However, any Participant who terminated
employment prior to January 1, 2006, shall have their vested percentage
determined pursuant to the vesting in effect at the time of their termination of
employment.

        (e)   Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

        (f)    The computation of a Participant's nonforfeitable percentage of
such Participant's interest in the Plan shall not be reduced as the result of
any direct or indirect amendment to this Plan. In the event that the Plan is
amended to change or modify any vesting schedule, or if the Plan is amended in
any way that directly or indirectly affects the computation of the Participant's
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant's nonforfeitable percentage computed under the
Plan without regard to such amendment or change. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant's election period shall commence on the adoption date
of the amendment and shall end sixty (60) days after the latest of:

        (1)   the adoption date of the amendment,

        (2)   the effective date of the amendment, or

        (3)   the date the Participant receives written notice of the amendment
from the Employer or Administrator.

        (g)   The Accrued Benefit of each Participant who terminates employment
with the Employer on account of a Job Elimination (defined below) shall be fully
vested and 100% nonforfeitable. "Job Elimination" shall mean the termination of
a Participant's employment with all Employers as a result of the elimination of
the Participant's position in the group, division, department or branch in which
the Participant works, because of a corporate transaction or reorganization,
outsourcing, technology change, reduced work volume or another business reason.
A Participant's termination of employment with the Employers is not on account
of a Job Elimination if the Participant's employment is terminated due to death,
disability, voluntary termination of employment, or any involuntary termination
of employment initiated by an Employer for cause, inadequate job performance or
any other reason that results in the Participant's position remaining open to be
filled by a new hire.

7.5   DISTRIBUTION OF BENEFITS

        (a)   The Administrator, pursuant to the election of the Participant,
shall direct the Trustee to distribute to a Participant or such Participant's
Beneficiary any amount to which the Participant is entitled under the Plan in a
single sum payment. However, the single sum payment requirement shall apply
independently to distributions of Employer Securities and distribution of all
assets other than Employer Securities, so as to enable a Participant to obtain a
distribution of all Employer Securities in the Participant's Account while
deferring distribution of all assets other than Employer Securities, or
vice-versa. No partial distributions of Employer Securities or assets other than
Employer Securities shall be allowed.

        All distributions of Employer Securities in a Participant's account
shall be made in-kind in the form of Employer Securities. A Participant may,
however, elect to receive distributions in cash based on the fair market value
of the Employer Securities as of the Valuation Date corresponding to the
distribution or in a combination of cash and Employer Securities. Any fractional
share of an Employer Security shall be paid in cash.

55

--------------------------------------------------------------------------------



        (b)   Any distribution to a Participant who has a benefit which exceeds
$1,000, shall require such Participant's written (or in such other form as
permitted by the Internal Revenue Service) consent if such distribution is to
occur prior to the time the benefit is "immediately distributable." A benefit is
"immediately distributable" if any part of the benefit could be distributed to
the Participant (or surviving spouse) before the Participant attains (or would
have attained if not deceased) the later of the Participant's Normal Retirement
Age or age 62. With regard to this required consent:

        (1)   The Participant must be informed of the right to defer receipt of
the distribution. If a Participant fails to consent, it shall be deemed an
election to defer the distribution of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 7.7.

        (2)   Notice of the rights specified under this paragraph shall be
provided no less than thirty (30) days and no more than ninety (90) days before
the date the distribution is made.

        (3)   Written (or such other form as permitted by the Internal Revenue
Service) consent of the Participant to the distribution must not be made before
the Participant receives the notice and must not be made more than ninety
(90) days before the date the distribution is made.

        (4)   No consent shall be valid if a significant detriment is imposed
under the Plan on any Participant who does not consent to the distribution.

        Any such distribution may occur less than thirty (30) days after the
notice required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

        (c)   Reserved.

        (d)   Reserved.

        (e)   Any part of a Participant's benefit which is retained in the Plan
after the Anniversary Date on which the Participant's participation ends will
continue to be treated as a ESOP Stock Bonus Contributions Account or as an
Other Investments Account (subject to Section 7.4(a)) as provided in Article IV.
However, neither account will be credited with any further Employer
contributions or Forfeitures.

        (f)    Required minimum distributions (Code
Section 401(a)(9)).    Notwithstanding any provision in the Plan to the
contrary, the distribution of a Participant's benefits shall be made in
accordance with the requirements of Section 7.7.

        (g)   Except as limited by Sections 7.5 and 7.6, whenever the Trustee is
to make a distribution, the distribution may be made on such date or as soon
thereafter as is practicable. However, unless a Former Participant elects in
writing to defer the receipt of benefits (such election may not result in a
death benefit that is more than incidental), the payment of benefits shall occur
not later than the sixtieth (60th) day after the close of the Plan Year in which
the latest of the following events occurs:

        (1)   the date on which the Participant attains the earlier of age 65 or
the Normal Retirement Age specified herein;

        (2)   the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

        (3)   the date the Participant terminates his service with the Employer.

56

--------------------------------------------------------------------------------



        (h)   If a distribution is made to a Participant who has not severed
employment and who is not fully Vested in the Participant's Account and the
Participant may increase the Vested percentage in such account, then, at any
relevant time the Participant's Vested portion of the account will be equal to
an amount ("X") determined by the formula:

X equals P(AB plus D) - D

        For purposes of applying the formula: P is the Vested percentage at the
relevant time, AB is the account balance at the relevant time, and D is the
amount of distribution.

7.6   HOW PLAN BENEFIT WILL BE DISTRIBUTED

        The form of benefit will be a single sum payment. However, the single
sum payment requirement shall apply independently to distributions of Employer
Securities and distribution of all other assets other than Employer Securities,
so as to enable a Participant to obtain a distribution of all Employer
Securities in the Participant's account while deferring distribution of all
assets other than Employer Securities, or vice-versa. No partial distributions
of Employer Securities or assets other than Employer Securities shall be
allowed.

        All distributions of Employer Securities in a Participant's account
shall be made in-kind in the form of Employer Securities. A Participant may,
however, elect to receive distributions in cash on the fair market value of the
Employer Securities as of the Valuation Date corresponding to the distribution
or in combination of cash and Employer Securities. Any fractional share of an
Employer Security shall be paid in cash.

7.7   REQUIRED MINIMUM DISTRIBUTIONS

        (a)    General Rules    

        (1)    Precedence.    The requirements of this Section will take
precedence over any inconsistent provisions of the Plan.

        (2)    Requirements of Treasury Regulations Incorporated.    All
distributions required under this Section will be determined and made in
accordance with the Regulations under Code Section 401(a)(9).

        (3)    TEFRA Section 242(b)(2) Elections.    Notwithstanding the other
provisions of this Section and the Plan, distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

        (b)    Time and Manner of Distribution    

        (1)    Required Beginning Date.    The Participant's entire interest
will be distributed, or begin to be distributed, to the Participant no later
than the Participant's required beginning date.

        (2)    Death of Participant Before Distributions Begin.    If the
Participant dies before distributions begin, the Participant's entire interest
will be distributed, or begin to be distributed, no later than as follows:

        (i)    If there is no designated beneficiary as of September 30th of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31st of the calendar year containing
the fifth anniversary of the Participant's death.

        For purposes of this Section 7.7(b)(2) and Section 7.7(b)(3),
distributions are considered to begin on the Participant's required beginning
date.

57

--------------------------------------------------------------------------------



        (3)    Forms of Distribution.    Unless the Participant's interest is
distributed in a single sum on or before the required beginning date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 7.7(c) and 7.7(d).

        (c)    Required minimum distributions during Participant's lifetime    

        (1)    Amount of Required Minimum Distribution For Each Distribution
Calendar Year.    During the Participant's lifetime, the minimum amount that
will be distributed for each distribution calendar year is the lesser of:

        (i)    the quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
Regulation Section 1.401(a)(9)-9, using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

        (ii)   if the Participant's sole designated beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's account balance by the number in the Joint and Last
Survivor Table set forth in Regulation Section 1.401(a)(9)-9, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

        (2)    Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death.    Required minimum distributions will be determined under
this Section 7.7(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.

        (d)    Required minimum distributions after Participant's death    

        (1)    Death On or After Date Distributions Begin.    

        (i)    Participant Survived by designated beneficiary.    If the
Participant dies on or after the date distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant's death is the
quotient obtained by dividing the Participant's account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant's designated beneficiary, determined as follows:

        (A)  The Participant's remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

        (B)  If the Participant's surviving spouse is the Participant's sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

        (C)  If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

        (ii)    No designated beneficiary.    If the Participant dies on or
after the date distributions begin and there is no designated beneficiary as of
September 30th of the year after the year of the Participant's death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the

58

--------------------------------------------------------------------------------



Participant's account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

        (2)    Death Before Date Distributions Begin.    

        (i)    Participant Survived by designated beneficiary.    Except as
provided in Section 7.7(b)(3), if the Participant dies before the date
distributions begin and there is a designated beneficiary, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant's designated
beneficiary, determined as provided in Section 7.7(d)(1).

        (ii)    No designated beneficiary.    If the Participant dies before the
date distributions begin and there is no designated beneficiary as of
September 30th of the year following the year of the Participant's death,
distribution of the Participant's entire interest will be completed by
December 31st of the calendar year containing the fifth anniversary of the
Participant's death.

        (e)    Definitions.    For purposes of this Section, the following
definitions apply:

        (1)   "Designated beneficiary" means the individual who is designated as
the Beneficiary under the Plan and is the designated beneficiary under Code
Section 401(a)(9) and Regulation Section 1.401(a)(9)-1, Q&A-4.

        (2)   "Distribution calendar year" means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant's death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Participant's
"Required beginning date." For distributions beginning after the Participant's
death, the first distribution calendar year is the calendar year in which
distributions are required to begin under Section 7.7(b). The required minimum
distribution for the Participant's first distribution calendar year will be made
on or before the Participant's "Required beginning date." The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's "Required beginning date" occurs, will be made on or before
December 31st of that distribution calendar year.

        (3)   "Life expectancy" means the life expectancy as computed by use of
the Single Life Table in Regulation Section 1.401(a)(9)-9.

        (4)   "Participant's account balance" means the Participant's account
balance as of the last valuation date in the calendar year immediately preceding
the "Distribution calendar year" (valuation calendar year) increased by the
amount of any contributions made and allocated or Forfeitures allocated to the
account balance as of the dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the "Distribution calendar year" if distributed or
transferred in the valuation calendar year.

        (5)   "Required beginning date" means, with respect to any Participant,
April 1st of the calendar year following the later of the calendar year in which
the Participant attains age 701/2 or the calendar year in which the Participant
retires, except that benefit distributions to a "5-percent owner" must commence
by April 1st of the calendar year following the calendar year in which the
Participant attains age 701/2.

        (6)   "5-percent owner" means a Participant who is a 5-percent owner as
defined in Code Section 416 at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 701/2. Once
distributions have begun to a 5-percent owner under this Section they must
continue to be distributed, even if the Participant ceases to be a 5-percent
owner in a subsequent year.

59

--------------------------------------------------------------------------------





7.8   DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL

        In the event a distribution is to be made to a minor or incompetent
individual, then the Administrator may direct that such distribution be paid to
the legal guardian, or if none in the case of a minor Beneficiary, to a parent
of such Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal the guardian,
custodian or parent of a minor or incompetent individual shall fully discharge
the Trustee, Employer, and Plan from further liability on account thereof.

7.9   LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

        In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant's
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable may either, at the discretion of the Administrator, treated as a
Forfeiture or paid directly to an individual retirement account described in
Code Section 408(a) or individual retirement annuity described in Code
Section 408(b) pursuant to the Plan. However, the foregoing shall also apply
prior to the later of a Participant's attainment of age 62 or Normal Retirement
Age if, pursuant to the terms of the Plan, a mandatory distribution may be made
to the Participant without the Participant's consent and the amount of such
distribution is not more than $1,000. In the event a Participant or Beneficiary
is located subsequent to a Forfeiture, such benefit shall be restored, first
from Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

7.10 PRE-RETIREMENT DISTRIBUTION

        Unless otherwise provided, at such time as a Participant shall have
attained the age of 591/2 years, the Administrator, at the election of the
Participant who has not severed employment with the Employer, shall direct the
Trustee to distribute all or a portion of the amount then credited to the
accounts maintained on behalf of the Participant. However, no distribution from
a segregated portion of the Participant's account shall occur prior to 100%
vesting of such segregated portion. No distribution shall be made from the
Participant's account unless the Participant has completed five (5) years of
participation in the Plan. In the event that the Administrator makes such a
distribution, the Participant shall continue to be eligible to participate in
the Plan on the same basis as any other Employee. Any distribution made pursuant
to this Section shall be made in a manner consistent with Sections 7.5 or 7.6,
including, but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder.

        Notwithstanding the above, pre-retirement distributions from a
Participant's Elective Account shall not be permitted prior to the Participant
attaining age 591/2 except as otherwise permitted under the terms of the Plan.

7.11 ADVANCE DISTRIBUTION FOR HARDSHIP

        (a)   The Administrator, at the election of the Participant, shall
direct the Trustee to distribute to any Participant in any one Plan Year up to
the lesser of 100% of the Participant's Elective Account and Participant's
Transfer/Rollover Account valued as of the last Valuation Date or the amount
necessary to satisfy the immediate and heavy financial need of the Participant.
Any distribution made pursuant to this Section shall be deemed to be made as of
the first day of the Plan Year or, if later, the Valuation

60

--------------------------------------------------------------------------------



Date immediately preceding the date of distribution, and the Participant's
Elective Account and Participant's Transfer/Rollover Account shall be reduced
accordingly. Withdrawal under this Section shall be authorized if the
distribution is on account of:

        (1)   Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

        (2)   Costs directly related to the purchase (excluding mortgage
payments) of a principal residence for the Participant;

        (3)   Payments for burial or funeral expenses for the Participant's
deceased parent, spouse, children or dependents (as defined in Code Section 152,
and, for taxable years beginning on or after January 1, 2005, without regard to
Code Section 152(d)(1)(B));

        (4)   Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Participant, and the Participant's spouse, children, or dependents (as
defined in Code Section 152, and, for taxable years beginning on or after
January 1, 2005, without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B);

        (5)   Payments necessary to prevent the eviction of the Participant from
the Participant's principal residence or foreclosure on the mortgage on that
residence;

        (6)   Expenses for the repair of damage to the Participant's principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income);

        (7)   An immediate and heavy financial need of the Participant provided
that the Administrator applies the need to all Participants in a uniform and
nondiscriminatory manner; or

        (8)   As of January 1, 2008, an immediate and heavy financial need of
the Participant's primary Beneficiary under the Plan, that would constitute a
hardship event if it occurred with respect to the Participant's spouse or
dependent as defined under Code Section 152 (such hardship events being limited
to educational expenses, funeral expenses and certain medical expenses). For
purposes of this provision, a Participant's "primary Beneficiary under the Plan"
is an individual who is named as a Beneficiary under the Plan and has an
unconditional right to all or a portion of the Participant's account balance
under the Plan upon the Participant's death.

        (b)   No distribution shall be made pursuant to this Section unless the
Administrator determines, based upon all relevant facts and circumstances, that
the amount to be distributed is not in excess of the amount required to relieve
the financial need and that such need cannot be satisfied from other resources
reasonably available to the Participant. For this purpose, the Participant's
resources shall be deemed to include those assets of the Participant's spouse
and minor children that are reasonably available to the Participant. The amount
of the immediate and heavy financial need may include any amounts necessary to
pay any federal, state or local income taxes or penalties reasonably anticipated
to result from the distribution. A distribution may be treated as necessary to
satisfy a financial need if the Administrator relies upon the Participant's
representation that the need cannot be relieved:

        (1)   Through reimbursement or compensation by insurance or otherwise;

        (2)   By reasonable liquidation of the Participant's assets, to the
extent such liquidation would not itself increase the amount of the need;

        (3)   By cessation of elective deferrals under the Plan; or

61

--------------------------------------------------------------------------------



        (4)   By other distributions or loans from the Plan or any other
qualified retirement plan, or by borrowing from commercial sources on reasonable
commercial terms, to the extent such amounts would not themselves increase the
amount of the need.

        (c)   Notwithstanding the above, distributions from the Participant's
Elective Account pursuant to this Section shall be limited solely to the
Participant's total Deferred Compensation as of the date of distribution,
reduced by the amount of any previous distributions pursuant to this Section and
Section 7.10.

        (d)   Any distribution made pursuant to this Section shall be made in a
manner which is consistent with and satisfies the provisions of Sections 7.5 and
7.6, including, but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder.

7.12 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

        All rights and benefits, including elections, provided to a Participant
in this Plan shall be subject to the rights afforded to any "alternate payee"
under a "qualified domestic relations order." Furthermore, a distribution to an
"alternate payee" shall be permitted if such distribution is authorized by a
"qualified domestic relations order," even if the affected Participant has not
separated from service and has not reached the "earliest retirement age" under
the Plan. For the purposes of this Section, "alternate payee," "qualified
domestic relations order" and "earliest retirement age" shall have the meaning
set forth under Code Section 414(p).

7.13 CORRECTIVE DISTRIBUTIONS

        Nothing in this Article shall preclude the Administrator from making a
distribution to a Participant to the extent such distribution is made to correct
a qualification defect in accordance with the correction procedures under the
IRS's Employee Plans Compliance Resolution System or any other voluntary
compliance programs.


ARTICLE VIII
TRUSTEE


8.1   BASIC RESPONSIBILITIES OF THE TRUSTEE

        (a)   The Trustee shall have the following categories of
responsibilities:

        (1)   Consistent with the "funding policy and method" determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of a Participant with respect to Participant Directed Accounts,
the Employer or an Investment Manager appointed by the Employer or any agent of
the Employer;

        (2)   At the direction of the Administrator, to pay benefits required
under the Plan to be paid to Participants, or, in the event of their death, to
their Beneficiaries; and

        (3)   To maintain records of receipts and disbursements and furnish to
the Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.8.

        (b)   In the event that the Trustee shall be directed by a Participant
(pursuant to the Participant Direction Procedures), or the Employer, an
Investment Manager or other agent appointed by the Employer with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

        (1)   The Trustee shall be entitled to rely fully on the written (or
other form acceptable to the Administrator and the Trustee, including, but not
limited to, voice recorded) instructions of a

62

--------------------------------------------------------------------------------



Participant (pursuant to the Participant Direction Procedures), or the Employer,
or any Fiduciary or nonfiduciary agent of the Employer, in the discharge of such
duties, and shall not be liable for any loss or other liability, resulting from
such direction (or lack of direction) of the investment of any part of the Plan
assets.

        (2)   The Trustee may delegate the duty of executing such instructions
to any nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

        (3)   The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole and absolute discretion, deems
such directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee's refusal or failure to comply with any directions from the Participant.

        (4)   Any costs and expenses related to compliance with the
Participant's directions shall be borne by the Participant's Directed Account,
unless paid by the Employer.

        (c)   If there shall be more than one Trustee, they shall act by a
majority of their number, but may authorize one or more of them to sign papers
on their behalf.

8.2   INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

        (a)   The Trustee shall invest and reinvest the Trust Fund to keep the
Trust Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or close-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
will invest the Trust Fund in accordance with the proper directions of the Plan
Administrator. The Trustee shall at all times in making investments of the Trust
Fund consider, among other factors, the short and long-term financial needs of
the Plan on the basis of information furnished by the Employer. In making such
investments, the Trustee shall not be restricted to securities or other property
of the character expressly authorized by the applicable law for trust
investments; however, the Trustee shall give due regard to any limitations
imposed by the Code or the Act so that at all times the Plan may qualify as an
Employee Stock Ownership Plan and Trust.

        (b)   The Trustee may employ a bank or trust company pursuant to the
terms of its usual and customary bank agency agreement, under which the duties
of such bank or trust company shall be of a custodial, clerical and
record-keeping nature.

        (c)   The Trustee may transfer to a common, collective, pooled trust
fund or money market fund maintained by any corporate Trustee or affiliate
thereof hereunder, all or such part of the Trust Fund as the Trustee may deem
advisable, and such part or all of the Trust Fund so transferred shall be
subject to all the terms and provisions of the common, collective, pooled trust
fund or money market fund which contemplate the commingling for investment
purposes of such trust assets with trust assets of other trusts. The Trustee may
transfer any part of the Trust Fund intended for temporary investment of cash
balances to a money market fund maintained by The Charles Schwab Trust Company
or its affiliates. The Trustee may withdraw from such common, collective, pooled
trust fund or money market fund all or such part of the Trust Fund as the
Trustee may deem advisable.

        (d)   In the event the Trustee invests any part of the Trust Fund,
pursuant to the directions of the Administrator, in any shares of stock issued
by the Employer, and the Administrator thereafter directs the Trustee to dispose
of such investment, or any part thereof, under circumstances which, in the
opinion of counsel for the Trustee, require registration of the securities under
the Securities Act of 1933 and/or qualification of the securities under the Blue
Sky laws of any state or states, then the Employer at its own expense, will take
or cause to be taken any and all such action as may be necessary or appropriate
to effect such registration and/or qualification.

63

--------------------------------------------------------------------------------



8.3   OTHER POWERS OF THE TRUSTEE

        The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee's sole
discretion:

        (a)   To purchase, or subscribe for, any securities or other property
and to retain the same. In conjunction with the purchase of securities, margin
accounts may be opened and maintained;

        (b)   To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity, expediency, or propriety of any such sale or other disposition, with
or without advertisement;

        (c)   To vote upon any stocks, bonds, or other securities; to give
general or special proxies or powers of attorney with or without power of
substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property. However, the Trustee shall not vote proxies
relating to securities for which it has not been assigned full investment
management responsibilities. In those cases where another party has such
investment authority or discretion, the Trustee will deliver all proxies to said
party who will then have full responsibility for voting those proxies;

        (d)   To cause any securities or other property to be registered in the
Trustee's own name or in the name of one or more of the Trustee's nominees, in a
clearing corporation, in a depository, or in entry form or in bearer form, but
the books and records of the Trustee shall at all times show that all such
investments are part of the Trust Fund;

        (e)   To borrow or raise money for the purposes of the Plan in such
amount, and upon such terms and conditions, as the Trustee shall deem advisable;
and for any sum so borrowed, to issue a promissory note as Trustee, and to
secure the repayment thereof by pledging all, or any part, of the Trust Fund;
and no person lending money to the Trustee shall be bound to see to the
application of the money lent or to inquire into the validity, expediency, or
propriety of any borrowing;

        (f)    To keep such portion of the Trust Fund in cash or cash balances
as the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;

        (g)   To accept and retain for such time as the Trustee may deem
advisable any securities or other property received or acquired as Trustee
hereunder, whether or not such securities or other property would normally be
purchased as investments hereunder;

        (h)   To make, execute, acknowledge, and deliver any and all documents
of transfer and conveyance and any and all other instruments that may be
necessary or appropriate to carry out the powers herein granted;

        (i)    To settle, compromise, or submit to arbitration any claims,
debts, or damages due or owing to or from the Plan, to commence or defend suits
or legal or administrative proceedings, and to represent the Plan in all suits
and legal and administrative proceedings;

        (j)    To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

64

--------------------------------------------------------------------------------



        (k)   To apply for and procure from responsible insurance companies, to
be selected by the Administrator, as an investment of the Trust Fund such
annuity, or other Contracts (on the life of any Participant) as the
Administrator shall deem proper; to exercise, at any time or from time to time,
whatever rights and privileges may be granted under such annuity, or other
Contracts; to collect, receive, and settle for the proceeds of all such annuity
or other Contracts as and when entitled to do so under the provisions thereof;

        (l)    To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest or in cash or cash balances without
liability for interest thereon, including the specific authority to invest in
any type of deposit of the Trustee (or of a financial institution related to a
Trustee);

        (m)  To invest in Treasury Bills and other forms of United States
government obligations;

        (n)   To invest in shares of investment companies registered under the
Investment Company Act of 1940, including any money market fund advised by or
offered through The Charles Schwab Trust Company;

        (o)   To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations including the
specific authority to make deposit into any savings accounts or certificates of
deposit of the Trustee (or a financial institution related to the Trustee);

        (p)   To vote Company Stock as provided in Section 8.5;

        (q)   To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

        (r)   To deposit such Company Stock (but only if such deposit does not
violate the provisions of Section 8.5 hereof) or other securities in any voting
trust, or with any protective or like committee, or with a trustee or with
depositories designated thereby;

        (s)   To sell or exercise any options, subscription rights and
conversion privileges and to make any payments incidental thereto;

        (t)    To exercise any of the powers of an owner, with respect to such
Company Stock and other securities or other property comprising the Trust Fund.
The Administrator, with the Trustee's approval, may authorize the Trustee to act
on any administrative matter or class of matters with respect to which direction
or instruction to the Trustee by the Administrator is called for hereunder
without specific direction or other instruction from the Administrator;

        (u)   To appoint a nonfiduciary agent or agents to assist the Trustee in
carrying out any investment instructions of Participants and of any Investment
Manager or Fiduciary, and to compensate such agent(s) from the assets of the
Plan, to the extent not paid by the Employer;

        (v)   To sell, purchase and acquire put or call options if the options
are traded on and purchased through a national securities exchange registered
under the Securities Exchange Act of 1934, as amended, or, if the options are
not traded on a national securities exchange, are guaranteed by a member firm of
the New York Stock Exchange regardless of whether such options are covered; and

        (w)  To sell, purchase and acquire Company Stock on the open market and
to sell, purchase and acquire authorized but unissued shares of Company Stock,
including treasury shares,

        (x)   To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustee may deem necessary to
carry out the purposes of the Plan.

65

--------------------------------------------------------------------------------



8.4   LOANS TO PARTICIPANTS

        Loans to Participants are permitted pursuant to the terms and conditions
set forth in this Section 8.4, except that a loan shall not be permitted to a
Participant who is no longer an Employee or to a Beneficiary. A Participant's
request for a loan shall be granted or denied based on uniform and
nondiscriminatory standards established by the Committee.

        The Committee reserves the right to cease making loans at any time
without prior notice to Participants.

        (a)    Loan Application, Notice and Security.    A Participant may apply
for a loan at such times, in such manner and with the advance notice prescribed
by the Committee. The Committee may impose a loan application fee and/or loan
maintenance fee provided such fees are imposed on a uniform and
nondiscriminatory basis.

        Each loan shall be evidenced by a promissory note, secured only by the
portion of the Participant's Account from which the loan is made, and the Plan
shall have a lien on such portion of his or her Account.

        (b)    Maximum Number of Loans.    A Participant may have up to two
loans outstanding at any time.

        (c)    Loan Funding Limits and Account Sources.    The loan amount must
meet all of the following limits as determined as of the Valuation Date the loan
is processed and shall be funded from the Participant's Accounts as follows:

        (1)    Minimum Loan Amount.    The minimum amount for any loan is
$1,000.

        (2)    Maximum Loan Amount.    The maximum a Participant may borrow,
including the aggregate outstanding balances of existing Plan loans, is 50% of
his or her vested Account balance, not to exceed $50,000. However, the $50,000
maximum is reduced by the excess of:

        (i)    The Participant's highest aggregate outstanding Plan loan balance
during the twelve-month period ending on the Valuation Date the loan is
processed; over

        (ii)   The Participant's aggregate outstanding Plan loan balance on the
Valuation Date the loan is processed.

        (3)    Account Sources.    A Participant may borrow from his or her
Accounts; provided, however, that a Participant may not borrow from his or her
Discretionary ESOP Stock Bonus Contributions Account to the extent that such
account is invested in Janus Capital Group Inc. stock.

        (d)    Source and Timing of Loan Funding.    A loan to a Participant
shall be made solely from the assets of his or her own Account. The loan shall
be funded immediately following the Valuation Date the loan is processed.
Payment shall be made to the Participant as soon thereafter as administratively
feasible.

        (e)    Loan Term.    The maximum loan period is five years; provided,
however, that if the loan is a primary residence loan the maximum loan period is
fifteen years.

        (f)    Loan Payments.    The loan shall be subject to a substantially
level amortization schedule requiring periodic payments of interest and
principal made no less frequently than quarterly. The Committee may require a
minimum payment amount.

        Loan payments shall be made through mandatory payroll deduction. A
Participant on an unpaid leave of absence of up to one year may elect to suspend
loan payments during the leave of absence. Notwithstanding the preceding
sentence, if the Employer so determines, loan payments

66

--------------------------------------------------------------------------------






will be suspended under the Plan in connection with qualifying military service
as permitted under Code section 414(u).

        A Participant may repay with cashiers check or money order, at any time
and without penalty, the entire principal balance then outstanding on his or her
loan and the interest due to date on the prepaid portion. Partial prepayment is
not permitted.

        Loan principal shall be credited to the Participant's Accounts in the
inverse of the order used to fund the loan. Loan interest shall be credited to
the Participant's Accounts in direct proportion to the principal payment. Loan
payments are credited to the Investment Funds based upon the Participant's
investment election currently in effect for new deposits to his or her Accounts.

        (g)    Loan Interest Rate.    The interest rate charged on Participant
loans shall be a fixed reasonable rate of interest, determined from time to time
by the Committee, which provides the Plan with a return commensurate with the
prevailing interest rate charged by persons in the business of lending money for
loans which would be made under similar circumstances.

        (h)    Loan Default and Foreclosure.    A loan shall be in default and
become due and payable in full if any payment is not made within 90 days of the
date it is due or if full payment is not made within 90 days of the
Participant's death. The Committee shall use reasonable effort to attempt to
give the Participant (or his or her Beneficiary) written notice of default in
advance of the end of the 90-day grace period. If an event of default is not
cured within the grace period, the Committee shall declare a default in the
amount of the unpaid principal balance of the loan and interest thereon to the
date of the default. The default shall be declared whether or not the
Participant has received advance notice of the default from the Committee.

        If a the time of a default the Participant no longer is an Employee or
has attained age 591/2, the Committee shall direct the Trustee to satisfy the
default through a loan offset distribution that treats the defaulted amount as
an actual distribution from the Plan. The Participant's Account shall be reduced
by the amount of the defaulted amount, and any subsequent distribution from the
Account shall be net of this prior distribution.

        A Participant who has defaulted on a loan shall be prohibited from
initiating another loan.

        (i)    Loan Call.    The Committee shall have the right to call a
Participant's loan once the Participant's employment with the Employer has
terminated or if the Plan is terminated.

8.5   VOTING COMPANY STOCK

        The Trustee shall vote all Company Stock held by it as part of the Plan
assets at such time and in such manner as the Administrator shall direct.
Provided, however, that if any agreement entered into by the Trust provides for
voting of any shares of Company Stock pledged as security for any obligation of
the Plan, then such shares of Company Stock shall be voted in accordance with
such agreement. If the Administrator fails or refuses to give the Trustee timely
instructions as to how to vote any Company Stock as to which the Trustee
otherwise has the right to vote, the Trustee shall not exercise its power to
vote such Company Stock and shall consider the Administrator's failure or
refusal to give timely instructions as an exercise of the Administrator's rights
and a directive to the Trustee not to vote said Company Stock.

        Notwithstanding the foregoing, if the Employer has a registration-type
class of securities, each Participant or Beneficiary shall be entitled to direct
the Trustee as to the manner in which the Company Stock which is entitled to
vote and which is allocated to the ESOP Stock Bonus Contributions Account of
such Participant or Beneficiary is to be voted. If the Employer does not have a
registration-type class of securities, each Participant or Beneficiary in the
Plan shall be entitled to direct the Trustee as to the manner in which voting
rights on shares of Company Stock which are

67

--------------------------------------------------------------------------------




allocated to the ESOP Stock Bonus Contributions Account of such Participant or
Beneficiary are to be exercised with respect to any corporate matter which
involves the voting of such shares with respect to the approval or disapproval
of any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or such similar transaction as prescribed in Regulations. For purposes
of this Section the term "registration-type class of securities" means:

        (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

        If the Employer does not have a registration-type class of securities
and the by-laws of the Employer require the Plan to vote an issue in a manner
that reflects a one-man, one-vote philosophy, each Participant or Beneficiary
shall be entitled to cast one vote on an issue and the Trustee shall vote the
shares held by the Plan in proportion to the results of the votes cast on the
issue by the Participants and Beneficiaries.

8.6   DUTIES OF THE TRUSTEE REGARDING PAYMENTS

        At the direction of the Administrator, the Trustee shall, from time to
time, in accordance with the terms of the Plan, make payments out of the Trust
Fund. The Trustee shall not be responsible in any way for the application of
such payments.

8.7   TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES

        The Trustee shall be paid such reasonable compensation as set forth in
the Trustee's fee schedule (if the Trustee has such a schedule) or as agreed
upon in writing by the Employer and the Trustee. However, an individual serving
as Trustee who already receives full-time pay from the Employer shall not
receive compensation from the Plan. In addition, the Trustee shall be reimbursed
for any reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.

8.8   ANNUAL REPORT OF THE TRUSTEE

        (a)   Within a reasonable period of time after the later of the
Anniversary Date or receipt of the Employer contribution for each Plan Year, the
Trustee, or its agent, shall furnish to the Employer and Administrator a written
statement of account with respect to the Plan Year for which such contribution
was made setting forth:

        (1)   the net income, or loss, of the Trust Fund;

        (2)   the gains, or losses, realized by the Trust Fund upon sales or
other disposition of the assets;

        (3)   the increase, or decrease, in the value of the Trust Fund;

        (4)   all payments and distributions made from the Trust Fund; and

        (5)   such further information as the Trustee and/or Administrator deems
appropriate.

68

--------------------------------------------------------------------------------





        (b)   The Employer, promptly upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within thirty (30) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

8.9   AUDIT

        (a)   If an audit of the Plan's records shall be required by the Act and
the regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant's opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.

        (b)   All auditing and accounting fees shall be an expense of and may,
at the election of the Employer, be paid from the Trust Fund.

        (c)   If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act
Section 103(b) within one hundred twenty (120) days after the end of the Plan
Year or by such other date as may be prescribed under regulations of the
Secretary of Labor.

8.10 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

        (a)   Unless otherwise agreed to by both the Trustee and the Employer, a
Trustee may resign at any time by delivering to the Employer, at least thirty
(30) days before its effective date, a written notice of resignation.

        (b)   Unless otherwise agreed to by both the Trustee and the Employer,
the Employer may remove a Trustee at any time by delivering to the Trustee, at
least thirty (30) days before its effective date, a written notice of such
Trustee's removal.

        (c)   Upon the death, resignation, incapacity, or removal of any
Trustee, a successor may be appointed by the Employer; and such successor, upon
accepting such appointment in writing and delivering same to the Employer,
shall, without further act, become vested with all the powers and
responsibilities of the predecessor as if such successor had been originally
named as a Trustee herein. Until such a successor is appointed, the remaining
Trustee or Trustees shall have full authority to act under the terms of the
Plan.

        (d)   The Employer may designate one or more successors prior to the
death, resignation, incapacity, or removal of a Trustee. In the event a
successor is so designated by the Employer and accepts such designation, the
successor shall, without further act, become vested with all the powers

69

--------------------------------------------------------------------------------




and responsibilities of the predecessor as if such successor had been named as
Trustee herein immediately upon the death, resignation, incapacity, or removal
of the predecessor.

        (e)   Whenever any Trustee hereunder ceases to serve as such, the
Trustee shall furnish to the Employer and Administrator a written statement of
account with respect to the portion of the Plan Year during which the individual
or entity served as Trustee. This statement shall be either (i) included as part
of the annual statement of account for the Plan Year required under Section 8.8
or (ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.8
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.8 shall have
the same effect upon the statement as the Employer's approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.8 and this
subparagraph.

8.11 TRANSFER OF INTEREST

        Notwithstanding any other provision contained in this Plan, the Trustee
at the direction of the Administrator shall transfer the Vested interest, if
any, of a Participant to another trust forming part of a pension, profit sharing
or stock bonus plan maintained by such Participant's new employer and
represented by said employer in writing as meeting the requirements of Code
Section 401(a), provided that the trust to which such transfers are made permits
the transfer to be made.

8.12 TRUSTEE INDEMNIFICATION

        The Employer agrees to indemnify and hold harmless the Trustee against
any and all claims, losses, damages, expenses and liabilities the Trustee may
incur in the exercise and performance of the Trustee's power and duties
hereunder, unless the same are determined to be due to gross negligence or
willful misconduct.

8.13 DIRECT ROLLOVER

        (a)   Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a "distributee's" election under this Section, a
"distributee" may elect, at the time and in the manner prescribed by the
Administrator, to have any portion of an "eligible rollover distribution" that
is equal to at least $500 paid directly to an "eligible retirement plan"
specified by the "distributee" in a "direct rollover."

        (b)   For purposes of this Section the following definitions shall
apply:

        (1)   An "eligible rollover distribution" is any distribution of all or
any portion of the balance to the credit of the "distributee," except that an
"eligible rollover distribution" does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the "distributee" or the
joint lives (or joint life expectancies) of the "distributee" and the
"distributee's" designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than $200 during a year. For purposes of
applying this subparagraph to amounts that are reasonably expected to total less
than $200 during a year, the portion of the Participant's Elective Account
attributable to Roth Elective Contributions shall be treated separately.
Accordingly, the Plan shall not provide for a direct

70

--------------------------------------------------------------------------------



rollover (including an automatic rollover) for distributions of a Participant's
Elective Account attributable to Roth Elective Contributions if the amount of
the distributions that are eligible rollover distributions are reasonably
expected to total less than $200 during a year. In addition, any such amounts
are not taken into account in determining whether distributions from a
Participant's other accounts are reasonably expected to total less than $200
during a year.

        (2)   An "eligible retirement plan" is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), (other than an endowment contract), a qualified trust (an
employees' trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b), that accepts the
"distributee's" "eligible rollover distribution." However, in the case of an
"eligible rollover distribution" to the surviving spouse, an "eligible
retirement plan" is an individual retirement account or individual retirement
annuity.

        (3)   A "distributee" includes an Employee or former Employee. In
addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code
Section 414(p), are "distributees" with regard to the interest of the spouse or
former spouse. For distributions after December 31, 2007, a non-spouse
Beneficiary who is a "designated beneficiary" under Code Section 401(a)(9)(E)
and the regulations thereunder, by a "direct rollover," may roll over all or any
portion of his or her distribution to an individual retirement account the
Beneficiary establishes for purposes of receiving the distribution, provided,
the distribution otherwise satisfies the definition of an "eligible rollover
distribution." If the Participant's named Beneficiary is a trust, the Plan may
make a direct rollover to an individual retirement account on behalf of the
trust, provided the trust satisfies the requirements to be a designated
Beneficiary within the meaning of Code Section 401(a)(9)(E).

        (4)   A "direct rollover" is a payment by the Plan to the "eligible
retirement plan" specified by the "distributee."


ARTICLE IX
AMENDMENT, TERMINATION AND MERGERS


9.1   AMENDMENT

        (a)   The Employer shall have the right at any time to amend this Plan
subject to the limitations of this Section. However, any amendment which affects
the rights, duties or responsibilities of the Trustee or Administrator, may only
be made with the Trustee's or Administrator's written consent. Any such
amendment shall become effective as provided therein upon its execution. The
Trustee shall not be required to execute any such amendment unless the amendment
affects the duties of the Trustee hereunder.

        (b)   No amendment to the Plan shall be effective if it authorizes or
permits any part of the Trust Fund (other than such part as is required to pay
taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

        (c)   Except as permitted by Regulations (including
Regulation 1.411(d)-4) or other IRS guidance, no Plan amendment or transaction
having the effect of a Plan amendment (such as a merger, plan transfer or
similar transaction) shall be effective if it eliminates or reduces any
"Section 411(d)(6) protected benefit" or adds or modifies conditions relating to
"Section 411(d)(6) protected benefits"

71

--------------------------------------------------------------------------------




which results in a further restriction on such benefit unless such
"Section 411(d)(6) protected benefits" are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
"Section 411(d)(6) protected benefits" are benefits described in Code
Section 411(d)(6)(A), early retirement benefits and retirement-type subsidies,
and optional forms of benefit.

9.2   TERMINATION

        (a)   The Employer shall have the right at any time to terminate the
Plan by delivering to the Trustee and Administrator written notice of such
termination. Upon any full or partial termination, all amounts credited to the
affected Participants' Combined Accounts shall become 100% Vested as provided in
Section 7.4 and shall not thereafter be subject to forfeiture, and all
unallocated amounts, including Forfeitures, shall be allocated to the accounts
of all Participants in accordance with the provisions hereof.

        (b)   Upon the full termination of the Plan, the Employer shall direct
the distribution of the assets of the Trust Fund to Participants in a manner
which is consistent with and satisfies the provisions of Sections 7.5 and 7.6.
Except as permitted by Regulations, the termination of the Plan shall not result
in the reduction of "Section 411(d)(6) protected benefits" in accordance with
Section 9.1(c).

9.3   MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

        This Plan and Trust may be merged or consolidated with, or its assets
and/or liabilities may be transferred to any other plan and trust only if the
benefits which would be received by a Participant of this Plan, in the event of
a termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any "Section 411(d)(6) protected
benefits" in accordance with Section 9.1(c).


ARTICLE X
TOP HEAVY


10.1 TOP HEAVY PLAN REQUIREMENTS

        For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4 of the Plan.

10.2 DETERMINATION OF TOP HEAVY STATUS

        (a)   This Plan shall be a Top Heavy Plan for any Plan Year in which, as
of the "determination date," (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds sixty percent (60%) of the
Present Value of Accrued Benefits and the Aggregate Accounts of all Key and
Non-Key Employees under this Plan and all plans of an Aggregation Group.

        If any Participant is a Non-Key Employee for any Plan Year, but such
Participant was a Key Employee for any prior Plan Year, such Participant's
Present Value of Accrued Benefit and/or Aggregate Account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any Aggregation Group which includes this Plan is a Top Heavy
Group). In addition, if a Participant or Former Participant has not performed
any services for any Employer maintaining the Plan at any time during the
one-year period ending on the "determination

72

--------------------------------------------------------------------------------




date," any accrued benefit for such Participant or Former Participant shall not
be taken into account for the purposes of determining whether this Plan is a Top
Heavy Plan.

        (b)   Aggregate Account: A Participant's Aggregate Account as of the
"determination date" is the sum of:

        (1)   the Participant's Combined Account balance as of the most recent
valuation occurring within a twelve (12) month period ending on the
"determination date." However, with respect to Employees not performing services
for the Employer during the year ending on the "determination date," the
Participant's Combined Account balance as of the most recent valuation occurring
within a twelve (12) month period ending on the "determination date" shall not
be taken into account for purposes of this Section.

        (2)   an adjustment for any contributions due as of the "determination
date." Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the "determination date," except
for the first Plan Year when such adjustment shall also reflect the amount of
any contributions made after the "determination date" that are allocated as of a
date in that first Plan Year.

        (3)   any Plan distributions made within the Plan Year that includes the
"determination date" or, with respect to distributions made for a reason other
than separation from service, disability or death, within the five (5) preceding
Plan Years. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code Section 416(g)(2)(A)(i). In the case of distributions
made after the Valuation Date and prior to the "determination date," such
distributions are not included as distributions for top heavy purposes to the
extent that such distributions are already included in the Participant's
Aggregate Account balance as of the Valuation Date.

        (4)   any Employee contributions, whether voluntary or mandatory.
However, amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant's
Aggregate Account balance.

        (5)   with respect to unrelated rollovers and plan-to-plan transfers
(ones which are both initiated by the Employee and made from a plan maintained
by one employer to a plan maintained by another employer), if this Plan provides
the rollovers or plan-to-plan transfers, it shall always consider such rollovers
or plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant's Aggregate Account balance.

        (6)   with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant's Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

        (7)   For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Section 414(b), (c), (m) and (o) are treated as the same employer.

        (c)   "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

        (1)   Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
participant in the Plan Year containing

73

--------------------------------------------------------------------------------



the Determination Date or any of the four preceding Plan Years, and each other
plan of the Employer which enables any plan in which a Key Employee participates
to meet the requirements of Code Sections 401(a)(4) or 410, will be required to
be aggregated. Such group shall be known as a Required Aggregation Group.

        In the case of a Required Aggregation Group, each plan in the group will
be considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

        (2)   Permissive Aggregation Group: The Employer may also include any
other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Code Sections 401(a)(4) and 410. Such group shall be known as a
Permissive Aggregation Group.

        In the case of a Permissive Aggregation Group, only a plan that is part
of the Required Aggregation Group will be considered a Top Heavy Plan if the
Permissive Aggregation Group is a Top Heavy Group. No plan in the Permissive
Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is not a Top Heavy Group.

        (3)   Only those plans of the Employer in which the Determination Dates
fall within the same calendar year shall be aggregated in order to determine
whether such plans are Top Heavy Plans.

        (4)   An Aggregation Group shall include any terminated plan of the
Employer if it was maintained within the last five (5) years ending on the
Determination Date.

        (d)   "Determination date" means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

        (e)   Present Value of Accrued Benefit: In the case of a defined benefit
plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

        (f)    "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:

        (1)   the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and

        (2)   the Aggregate Accounts of Key Employees under all defined
contribution plans included in the group,

        exceeds sixty percent (60%) of a similar sum determined for all
Participants.


ARTICLE XI
MISCELLANEOUS


11.1 PARTICIPANT'S RIGHTS

        This Plan shall not be deemed to constitute a contract between the
Employer and any Participant or to be a consideration or an inducement for the
employment of any Participant or Employee. Nothing contained in this Plan shall
be deemed to give any Participant or Employee the right to be

74

--------------------------------------------------------------------------------




retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon the Employee as a Participant of
this Plan.

11.2 ALIENATION

        (a)   Subject to the exceptions provided below, and as otherwise
permitted by the Code and Act, no benefit which shall be payable out of the
Trust Fund to any person (including a Participant or the Participant's
Beneficiary) shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be void; and no such benefit shall in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any such
person, nor shall it be subject to attachment or legal process for or against
such person, and the same shall not be recognized by the Trustee, except to such
extent as may be required by law.

        (b)   Subsection (a) shall not apply to the extent a Participant or
Beneficiary is indebted to the Plan by reason of a loan made pursuant to
Section 8.4, as a result of a loan from the Plan. At the time a distribution is
to be made to or for a Participant's or Beneficiary's benefit, such proportion
of the amount to be distributed as shall equal such indebtedness shall be paid
to the Plan, to apply against or discharge such indebtedness. Prior to making a
payment, however, the Participant or Beneficiary must be given written notice by
the Administrator that such indebtedness is to be so paid in whole or part from
the Participant's Combined Account. If the Participant or Beneficiary does not
agree that the indebtedness is a valid claim against the Vested Participant's
Combined Account, the Participant or Beneficiary shall be entitled to a review
of the validity of the claim in accordance with procedures provided in
Section 2.8.

        (c)   Subsection (a) shall not apply to a "qualified domestic relations
order" defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a "qualified domestic relations order," a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

        (d)   Subsection (a) shall not apply to an offset to a Participant's
accrued benefit against an amount that the Participant is ordered or required to
pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into in accordance with Code Sections 401(a)(13)(C) and (D).

11.3 CONSTRUCTION OF PLAN

        This Plan and Trust shall be construed and enforced according to the
Code, the Act and the laws of the State of Missouri, other than its laws
respecting choice of law, to the extent not pre-empted by the Act.

11.4 GENDER AND NUMBER

        Wherever any words are used herein in the masculine, feminine or neuter
gender, they shall be construed as though they were also used in another gender
in all cases where they would so apply, and whenever any words are used herein
in the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.

75

--------------------------------------------------------------------------------





11.5 LEGAL ACTION

        In the event any claim, suit, or proceeding is brought regarding the
Trust and/or Plan established hereunder to which the Trustee, the Employer or
the Administrator may be a party, and such claim, suit, or proceeding is
resolved in favor of the Trustee, the Employer or the Administrator, they shall
be entitled to be reimbursed from the Trust Fund for any and all costs,
attorney's fees, and other expenses pertaining thereto incurred by them for
which they shall have become liable.

11.6 PROHIBITION AGAINST DIVERSION OF FUNDS

        (a)   Except as provided below and otherwise specifically permitted by
law, it shall be impossible by operation of the Plan or of the Trust, by
termination of either, by power of revocation or amendment, by the happening of
any contingency, by collateral arrangement or by any other means, for any part
of the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

        (b)   In the event the Employer shall make an excessive contribution
under a mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may
demand repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

        (c)   Except for Sections 3.5, 3.6, and 4.1(d), any contribution by the
Employer to the Trust Fund is conditioned upon the deductibility of the
contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

11.7 EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE

        The Employer, Administrator and Trustee, and their successors, shall not
be responsible for the validity of any Contract issued hereunder or for the
failure on the part of the insurer to make payments provided by any such
Contract, or for the action of any person which may delay payment or render a
Contract null and void or unenforceable in whole or in part.

11.8 INSURER'S PROTECTIVE CLAUSE

        Except as otherwise agreed upon in writing between the Employer and the
insurer, an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

76

--------------------------------------------------------------------------------



11.9 RECEIPT AND RELEASE FOR PAYMENTS

        Any payment to any Participant, the Participant's legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

11.10  ACTION BY THE EMPLOYER

        Whenever the Employer under the terms of the Plan is permitted or
required to do or perform any act or matter or thing, it shall be done and
performed by a person duly authorized by its legally constituted authority.

11.11  NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

        The "named Fiduciaries" of this Plan are (1) the Employer, (2) the
Administrator and (3) the Trustee, and (4) any Investment Manager appointed
hereunder. The named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan's
"funding policy and method;" and to amend or terminate, in whole or in part, the
Plan. The Administrator shall have the sole responsibility for the
administration of the Plan, including, but not limited to, the items specified
in Article II of the Plan, as the same may be allocated or delegated thereunder.
The Trustee shall have the sole responsibility of management of the assets held
under the Trust, except to the extent directed pursuant to Article II or with
respect to those assets, the management of which has been assigned to an
Investment Manager, who shall be solely responsible for the management of the
assets assigned to it, all as specifically provided in the Plan. Each named
Fiduciary warrants that any directions given, information furnished, or action
taken by it shall be in accordance with the provisions of the Plan, authorizing
or providing for such direction, information or action. Furthermore, each named
Fiduciary may rely upon any such direction, information or action of another
named Fiduciary as being proper under the Plan, and is not required under the
Plan to inquire into the propriety of any such direction, information or action.
It is intended under the Plan that each named Fiduciary shall be responsible for
the proper exercise of its own powers, duties, responsibilities and obligations
under the Plan as specified or allocated herein. No named Fiduciary shall
guarantee the Trust Fund in any manner against investment loss or depreciation
in asset value. Any person or group may serve in more than one Fiduciary
capacity.

11.12  HEADINGS

        The headings and subheadings of this Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

11.13  ELECTRONIC MEDIA

        The Administrator may use telephonic or electronic media to satisfy any
notice requirements required by this Plan, to the extent permissible under
regulations (or other generally applicable guidance). In addition, a
Participant's consent to an immediate distribution may be provided through
telephonic or electronic means, to the extent permissible under regulations (or
other generally applicable guidance). The Administrator also may use telephonic
or electronic media to conduct plan

77

--------------------------------------------------------------------------------




transactions such as enrolling participants, making (and changing) deferral
elections, electing (and changing) investment allocations, applying for Plan
loans, and other transactions, to the extent permissible under regulations (or
other generally applicable guidance).

11.14  PLAN CORRECTION

        The Administrator in conjunction with the Employer may undertake such
correction of Plan errors as the Administrator deems necessary, including
correction to preserve tax qualification of the Plan under Code Section 401(a)
or to correct a fiduciary breach under the Act. Without limiting the
Administrator's authority under the prior sentence, the Administrator, as it
determines to be reasonable and appropriate, may undertake correction of Plan
document, operational, demographic and employer eligibility failures under a
method described in the Plan or under the IRS Employee Plans Compliance
Resolution System ("EPCRS") or any successor program to EPCRS. The
Administrator, as it determines to be reasonable and appropriate, also may
undertake or assist the appropriate fiduciary or plan official in undertaking
correction of a fiduciary breach, including correction under the DOL Voluntary
Fiduciary Correction Program ("VFC") or any successor program to VFC.

11.15  APPROVAL BY INTERNAL REVENUE SERVICE

        Notwithstanding anything herein to the contrary, if, pursuant to an
application for qualification filed by or on behalf of the Plan by the time
prescribed by law for filing the Employer's return for the taxable year in which
the Plan is adopted, or such later date that the Secretary of the Treasury may
prescribe, the Commissioner of Internal Revenue Service or the Commissioner's
delegate should determine that the Plan does not initially qualify as a
tax-exempt plan under Code Sections 401 and 501, and such determination is not
contested, or if contested, is finally upheld, then if the Plan is a new plan,
it shall be void ab initio and all amounts contributed to the Plan by the
Employer, less expenses paid, shall be returned within one (1) year and the Plan
shall terminate, and the Trustee shall be discharged from all further
obligations. If the disqualification relates to an amended plan, then the Plan
shall operate as if it had not been amended.

11.16  UNIFORMITY

        All provisions of this Plan shall be interpreted and applied in a
uniform, nondiscriminatory manner. In the event of any conflict between the
terms of this Plan and any Contract purchased hereunder, the Plan provisions
shall control.

11.17  SECURITIES AND EXCHANGE COMMISSION APPROVAL

        The Employer may request an interpretative letter from the Securities
and Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.


ARTICLE XII
PARTICIPATING EMPLOYERS


12.1 ADOPTION BY OTHER EMPLOYERS

        Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

78

--------------------------------------------------------------------------------



12.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS

        (a)   Each such Participating Employer shall be required to use the same
Trustee as provided in this Plan.

        (b)   The Trustee may, but shall not be required to, commingle, hold and
invest as one Trust Fund all contributions made by Participating Employers, as
well as all increments thereof.

        (c)   Any expenses of the Plan which are to be paid by the Employer or
borne by the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.

12.3 DESIGNATION OF AGENT

        Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word "Employer"
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.

12.4 EMPLOYEE TRANSFERS

        In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.

12.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

        Any contribution or Forfeiture subject to allocation during each Plan
Year shall be allocated only among those Participants of the Employer or
Participating Employer making the contribution or by which the forfeiting
Participant was employed. However, if the contribution is made, or the
forfeiting Participant was employed, by an Affiliated Employer, in which event
such contribution or Forfeiture shall be allocated among all Participants of all
Participating Employers who are Affiliated Employers in accordance with the
provisions of this Plan. On the basis of the information furnished by the
Administrator, the Trustee may keep separate books and records concerning the
affairs of each Participating Employer hereunder and as to the accounts and
credits of the Employees of each Participating Employer. The Trustee may, but
need not, register Contracts so as to evidence that a particular Participating
Employer is the interested Employer hereunder, but in the event of an Employee
transfer from one Participating Employer to another, the employing Participating
Employer shall immediately notify the Trustee thereof.

12.6 AMENDMENT

        Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.

12.7 DISCONTINUANCE OF PARTICIPATION

        Any Participating Employer shall be permitted to discontinue or revoke
its participation in the Plan at any time. At the time of any such
discontinuance or revocation, satisfactory evidence thereof

79

--------------------------------------------------------------------------------




and of any applicable conditions imposed shall be delivered to the Trustee. The
Trustee shall thereafter transfer, deliver and assign Contracts and other Trust
Fund assets allocable to the Participants of such Participating Employer to such
new trustee as shall have been designated by such Participating Employer, in the
event that it has established a separate qualified retirement plan for its
Employees provided, however, that no such transfer shall be made if the result
is the elimination or reduction of any "Section 411(d)(6) protected benefits" as
described in Section 9.1(c). If no successor is designated, the Trustee shall
retain such assets for the Employees of said Participating Employer pursuant to
the provisions of Article VII hereof. In no such event shall any part of the
corpus or income of the Trust as it relates to such Participating Employer be
used for or diverted for purposes other than for the exclusive benefit of the
Employees of such Participating Employer.

12.8 ADMINISTRATOR'S AUTHORITY

        The Administrator shall have authority to make any and all necessary
rules or regulations, binding upon all Participating Employers and all
Participants, to effectuate the purpose of this Article.

80

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Plan has been executed the day and year first
above written.

    Janus Capital Group Inc.
 
 
By
 
/s/ Gregory A. Frost


--------------------------------------------------------------------------------

                EMPLOYER

81

--------------------------------------------------------------------------------






Appendix A

Adopting Affiliated Employers


Janus Capital Group Inc.

Janus Management Holdings Corporation

Janus Holdings LLC

INTECH Investment Management LLC (formerly known as Enhanced Investment
Technologies, LLC)

Perkins Investment Management LLC

Janus Capital International Limited

Janus Capital Trust Manager Limited

Janus Capital Asia Limited

Janus Capital Singapore Pte. Limited

1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.14



TABLE OF CONTENTS
ARTICLE I DEFINITIONS
ARTICLE II ADMINISTRATION
ARTICLE III ELIGIBILITY
ARTICLE IV CONTRIBUTION AND ALLOCATION
ARTICLE V FUNDING AND INVESTMENT POLICY
ARTICLE VI VALUATIONS
ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS
ARTICLE VIII TRUSTEE
ARTICLE IX AMENDMENT, TERMINATION AND MERGERS
ARTICLE X TOP HEAVY
ARTICLE XI MISCELLANEOUS
ARTICLE XII PARTICIPATING EMPLOYERS
Appendix A Adopting Affiliated Employers
